Exhibit 10.1

 

SEPARATION AND DISTRIBUTION AGREEMENT

 

by and among

 

IAC/INTERACTIVECORP,

 

HSN, INC.,

 

INTERVAL LEISURE GROUP, INC.,

 

TICKETMASTER

 

and

 

TREE.COM, INC.

 

DATED AS OF AUGUST 20, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

INTERPRETATION

2

1.01.

Definitions

2

1.02.

Schedules

19

1.03.

Effective Time; Suspension

20

 

 

 

ARTICLE II

THE SEPARATION

20

2.01.

Separation

20

2.02.

Implementation

21

2.03.

Transfer of Spun Assets; Assumption of Spun Liabilities

21

2.04.

TM Assets

21

2.05.

Interval Assets

22

2.06.

HSN Assets

23

2.07.

Tree Assets

24

2.08.

Deferred Spun Assets

25

2.09.

Excluded Assets

25

2.10.

Liabilities

25

2.11.

Third Party Consents and Government Approvals

27

2.12.

Preservation of Agreements

27

2.13.

Ancillary Agreements

27

2.14.

Resignations

28

2.15.

Cooperation

28

2.16.

Intercompany Accounts Among Groups

28

2.17.

Disclaimer of Representations and Warranties

28

 

 

 

ARTICLE III

DEFERRED SEPARATION TRANSACTIONS

29

3.01.

Deferred Transfer Assets

29

3.02.

Unreleased Liabilities

30

3.03.

No Additional Consideration

30

 

 

 

ARTICLE IV

COVENANTS

31

4.01.

General Covenants

31

4.02.

Covenants of the Spincos

31

4.03.

Spinco Common Stock Escrow Accounts

32

4.04.

Cash Balance True-Ups

33

4.05.

Non-Solicitation

35

 

 

 

ARTICLE V

THE DISTRIBUTION

35

5.01.

Conditions to the Distribution

35

5.02.

Distribution of Spinco Common Stock

36

5.03.

Fractional Shares

37

5.04.

Actions in Connection with the Distributions

37

5.05

Treatment of Integrated Warrant

38

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

MUTUAL RELEASES; INDEMNIFICATION

39

6.01.

Release of Pre-Distribution Claims

39

6.02.

Indemnification by Spincos

43

6.03.

Indemnification by IAC

43

6.04.

Procedures for Indemnification of Third Party Claims

44

6.05.

Procedures for Indemnification of Direct Claims

46

6.06.

Adjustments to Liabilities

46

6.07.

Payments

47

6.08.

Contribution

47

6.09.

Remedies Cumulative

47

6.10.

Survival of Indemnities

47

6.11.

Shared Liabilities

47

 

 

 

ARTICLE VII

INSURANCE

48

7.01.

Insurance Matters

48

 

 

 

ARTICLE VIII

EXCHANGE OF INFORMATION; CONFIDENTIALITY

49

8.01.

Agreement for Exchange of Information; Archives

49

8.02.

Ownership of Information

50

8.03.

Compensation for Providing Information

51

8.04.

Record Retention

51

8.05.

Other Agreements Providing for Exchange of Information

51

8.06.

Production of Witnesses; Records; Cooperation

51

8.07.

Confidentiality

52

8.08.

Protective Arrangements

53

8.09.

Disclosure of Third Party Information

53

 

 

 

ARTICLE IX

DISPUTE RESOLUTION

54

9.01.

Interpretation; Agreement to Resolve Disputes

54

9.02.

Dispute Resolution; Mediation

54

9.03.

Arbitration

55

9.04.

Costs

56

9.05.

Continuity of Service and Performance

56

 

 

 

ARTICLE X

FURTHER ASSURANCES

56

10.01

Further Assurances

56

 

 

 

ARTICLE XI

CERTAIN OTHER MATTERS

57

11.01.

Auditors and Audits; Annual and Quarterly Financial Statements and Accounting

57

 

 

 

ARTICLE XII

SOLE DISCRETION OF IAC; TERMINATION

59

12.01.

Sole Discretion of IAC

59

12.02.

Termination

59

 

 

 

ARTICLE XIII

MISCELLANEOUS

60

13.01.

Limitation of Liability

60

 

ii

--------------------------------------------------------------------------------


 

13.02.

Counterparts

60

13.03.

Entire Agreement

60

13.04.

Construction

60

13.05.

Signatures

61

13.06.

Assignability

61

13.07.

Third Party Beneficiaries

61

13.08.

Payment Terms

62

13.09.

Governing Law

62

13.10.

Notices

62

13.11.

Severability

63

13.12.

Publicity

63

13.13.

Survival of Covenants

64

13.14.

Waivers of Default; Conflicts

64

13.15.

Amendments

64

 

iii

--------------------------------------------------------------------------------


 

SEPARATION AND DISTRIBUTION AGREEMENT

 

This SEPARATION AND DISTRIBUTION AGREEMENT, dated as of AUGUST 20, 2008, is
entered into by and among IAC/InterActiveCorp, a Delaware corporation (“IAC”),
HSN, Inc., a Delaware corporation and wholly owned subsidiary of IAC (“HSN
Spinco”), Interval Leisure Group, Inc., a Delaware corporation and wholly owned
subsidiary of IAC (“Interval Spinco”), Ticketmaster, a Delaware corporation and
wholly owned subsidiary of IAC (“TM Spinco”), and Tree.com, Inc., a Delaware
corporation and wholly owned subsidiary of IAC (“Tree Spinco”; together with TM
Spinco, Interval Spinco and HSN Spinco, the “Spincos”; the Spincos and IAC,
collectively, the “Separate-cos” or “Parties”).

 

RECITALS:

 

WHEREAS, IAC, acting through its direct and indirect Subsidiaries, currently
conducts a number of businesses, including (i) the Ticketing Business (as
defined herein), (ii) the Vacations Business (as defined herein), (iii) the
Retailing Business (as defined herein), (iv) the Lending and Real Estate
Business (as defined herein) (together with the Ticketing Business, the
Vacations Business and the Retailing Business, the “Spun Businesses”) and
(v) the Remaining Business (as defined herein);

 

WHEREAS, the Board of Directors of IAC (the “IAC Board”) has determined that it
is appropriate, desirable and in the best interests of IAC and its stockholders
to separate IAC into five publicly-traded companies (the “Separation”): (i) TM
Spinco, which following the Separation will own and conduct, directly or
indirectly, the Ticketing Business, (ii) Interval Spinco, which following the
Separation will own and conduct, directly or indirectly, the Vacations Business,
(iii) HSN Spinco, which following the Separation will own and conduct, directly
or indirectly, the Retailing Business, (iv) Tree Spinco, which following the
Separation will own and conduct, directly or indirectly, the Lending and Real
Estate Business, and (v) IAC, which following the Separation will own and
conduct, directly or indirectly, the Remaining Business;

 

WHEREAS, following the merger on August 8, 2008 of a wholly owned subsidiary of
IAC with and into IAC, the outstanding shares of capital stock of IAC consist
solely of common stock, par value $0.001 per share, of IAC (“ IAC Common Stock”)
and Class B common stock, par value $0.001 per share, of IAC (“IAC Class B
Common Stock”);

 

WHEREAS, in order to effect the Separation, the IAC Board has determined that it
is appropriate, desirable and in the best interests of IAC and its stockholders:
(i) for IAC and its Subsidiaries to enter into a series of transactions as set
forth in the Transactions Memorandum dated of even date herewith (the
“Transactions Memo”) as a result of which one or more members of each Group (as
defined herein) will, collectively, own all of such Group’s Corresponding Assets
(as defined herein) and assume (or retain) all of such Group’s Corresponding
Liabilities (as defined herein); and, thereafter (ii) for IAC to distribute to
the holders of IAC Common Stock and the holders of IAC Class B Common Stock (in
each case without consideration being paid by such stockholders), on a pro rata
basis, all of the issued and

 

1

--------------------------------------------------------------------------------


 

outstanding shares of Spinco Common Stock (as defined herein) of each Spinco;

 

WHEREAS, each of the Separate-cos has determined that it is necessary and
desirable, on or prior to the Effective Time (as defined herein), to allocate
and transfer to the applicable Group those Assets, and to allocate and assign to
the applicable Group responsibility for those Liabilities, in respect of the
activities of the Corresponding Businesses (as defined herein) of such Group;

 

WHEREAS, it is the intention of the Parties that each of the Distributions (as
defined herein) qualify as a transaction that is generally tax free for United
States federal income tax purposes under Sections 355 and/or 368(a)(1)(D) of the
Internal Revenue Code of 1986, as amended (the “Code”);

 

WHEREAS, in connection with the Distributions, each of HSN Spinco and/or its
Subsidiaries, Interval Spinco and/or its Subsidiaries and TM Spinco and/or its
Subsidiaries will, subject to the terms and provisions of this Agreement, enter
into separate credit facilities and/or issue new debt securities, all or a
portion of the cash proceeds of borrowings under which shall be distributed to
IAC;

 

WHEREAS, (a) IAC has entered into an agreement with certain holders of its 7%
Senior Notes due 2013 (the “IAC Notes”) providing for, among other things,
(i) IAC to exchange (the “Exchange”) new 9.5% Senior Notes due 2016 of Interval
Acquisition Corp. (as defined herein) that it will receive from Interval
Acquisition Corp. as set forth in the Transactions Memorandum (the “Interval
Senior Notes”) and (ii) the simultaneous closing of the Exchange and the cash
tender offer being made by IAC for any and all of the outstanding IAC Notes (the
“IAC Notes Tender Offer”) and (b) it is intended that the issuance of the
Interval Senior Notes to IAC and the Exchange, together with the IAC Notes
Tender Offer, are in connection with the Interval Distribution and are intended
to give rise to a succession event (with Interval as the sole successor to IAC)
for credit derivatives purposes; and

 

WHEREAS, the Parties wish to set forth in this Agreement the terms on which, and
the conditions subject to which, they intend to implement the measures described
above.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

 


ARTICLE I
INTERPRETATION


 


1.01.        DEFINITIONS.  THE CAPITALIZED WORDS AND EXPRESSIONS AND VARIATIONS
THEREOF USED IN THIS AGREEMENT OR IN ITS SCHEDULES, UNLESS A CLEARLY
INCONSISTENT MEANING IS REQUIRED UNDER THE CONTEXT, SHALL HAVE THE MEANINGS SET
FORTH BELOW:


 

“2008 Internal Control Audit and Management Assessments” has the meaning set
forth in Section 11.01(b).

 

“AAA” has the meaning set forth in Section 9.03.

 

2

--------------------------------------------------------------------------------


 

“Accounts Receivable” means in respect of any Person, (a) all trade accounts and
notes receivable and other rights to payment from customers and all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
otherwise disposed of or services rendered to customers, (b) all other accounts
and notes receivable and all security for such accounts or notes, and (c) any
claim, remedy or other right relating to any of the foregoing.

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by any Person or any Governmental Authority or
before any Governmental Authority or any arbitration or mediation tribunal.

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with such first Person as
of the date on which or at any time during the period for when such
determination is being made.  For purposes of this definition, “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise, and
the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing.

 

“Agent” has the meaning set forth in Section 5.02(b).

 

“Agreement” means this Separation and Distribution Agreement, including all of
the Schedules hereto.

 

“Ancillary Agreements” has the meaning set forth in Section 2.13.

 

“Applicable Law” means any applicable law, statute, rule or regulation of any
Governmental Authority or any outstanding order, judgment, injunction, ruling or
decree by any Governmental Authority.

 

“Appurtenances” means, in respect of any Land, all privileges, rights,
easements, servitudes, hereditaments and appurtenances and similar interests
belonging to or for the benefit of such Land, including all easements and
servitudes appurtenant to and for the benefit of any Land (a “Dominant Parcel”)
for, and as the primary means of, access between, the Dominant Parcel and a
public way, or for any other use upon which lawful use of the Dominant Parcel
for the purposes for which it is presently being used is dependent, and all
rights existing in and to any streets, alleys, passages and other rights-of-way
included therein or adjacent thereto.

 

“Asset-Related Claims” means, in respect of any Asset, all claims of the owner
against Third Parties relating to such Asset, whether choate or inchoate, known
or unknown, absolute or contingent, disclosed or non-disclosed.

 

“Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of owners or Third Parties or elsewhere),
whether real, personal or mixed, tangible or intangible, movable or immovable,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of a Person,
including the following:

 

3

--------------------------------------------------------------------------------


 

(a)

 

Real Property;

 

 

 

(b)

 

Tangible Personal Property;

 

 

 

(c)

 

Inventories;

 

 

 

(d)

 

Accounts Receivable;

 

 

 

(e)

 

Contractual Assets;

 

 

 

(f)

 

Governmental Authorizations;

 

 

 

(g)

 

Business Records;

 

 

 

(h)

 

Intangible Property Rights;

 

 

 

(i)

 

Insurance Benefits;

 

 

 

(j)

 

Asset-Related Claims; and

 

 

 

(k)

 

Deposit Rights.

 

“Authorized Auditor” has the meaning set forth in Section 11.01(c)(i).

 

“Authorizing Spinco” has the meaning set forth in Section 11.01(c)(i).

 

“Business Concern” means any corporation, company, limited liability company,
partnership, joint venture, trust, unincorporated association or any other form
of association.

 

“Business Day” means any day excluding (a) Saturday, Sunday and any other day
which, in New York City is a legal holiday or (b) a day on which banks are
authorized by Applicable Law to close in New York City.

 

“Business Records” means, in respect of any Person, all data and Records
relating to such Person, including client and customer lists and Records,
referral sources, research and development reports and Records, cost
information, sales and pricing data, customer prospect lists, customer and
vendor data, production reports and Records, service and warranty Records,
equipment logs, operating guides and manuals, financial and accounting Records,
personnel Records (subject to Applicable Law), creative materials, advertising
materials, promotional materials, studies, reports, correspondence and other
similar documents and records.

 

“Claim Notice” has the meaning set forth in Section 6.04(b).

 

“Claimant Party” has the meaning set forth in Section 9.02(a).

 

“Code” has the meaning set forth in the recitals hereto.

 

“Confidential Information” has the meaning set forth in Section 8.07(a).

 

4

--------------------------------------------------------------------------------


 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contract” means any contract, agreement, lease, purchase and/or commitment,
license, consensual obligation, promise or undertaking (whether written or oral
and whether express or implied) that is legally binding on any Person or any
part of its property under Applicable Law, including all claims or rights
against any Person, choses in action and similar rights, whether accrued or
contingent with respect to any such contract, agreement, lease, purchase and/or
commitment, license, consensual obligation, promise or undertaking, but
excluding this Agreement and any Ancillary Agreement save as otherwise expressly
provided in this Agreement or in any Ancillary Agreement.

 

“Contractual Asset” means, in respect of any Person, any Contract of, or
relating to, such Person, any outstanding offer or solicitation made by, or to,
such Person to enter into any Contract, and any promise or undertaking made by
any other Person to such Person, whether or not legally binding.

 

“Corresponding Annual Report” has the meaning set forth in Section 11.01(d).

 

“Corresponding Assets” (a) with respect to HSN Spinco, any HSN Entity or the HSN
Group, means the HSN Assets, (b) with respect to Interval Spinco, any Interval
Entity or the Interval Group, means the Interval Assets, (c) with respect to TM
Spinco, any TM Entity or the TM Group, means the TM Assets, (d) with respect to
Tree Spinco, any Tree Entity or the Tree Group, means the Tree Assets and
(e) with respect to IAC or the IAC Group, means the Retained Assets.

 

“Corresponding Business”  (a) with respect to HSN Spinco, any HSN Entity or the
HSN Group, means the Retailing Business, (b) with respect to Interval Spinco,
any Interval Entity or the Interval Group, means the Vacations Business,
(c) with respect to TM Spinco, any TM Entity or the TM Group, means the
Ticketing Business, (d) with respect to Tree Spinco, any Tree Entity or the Tree
Group, means the Lending and Real Estate Business and (e) with respect to IAC or
the IAC Group, means the Remaining Business.

 

“Corresponding Distribution Ratio” (i) with respect to HSN Spinco, means the HSN
Distribution Ratio, (ii) with respect to Interval Spinco, means the Interval
Distribution Ratio, (iii) with respect to TM Spinco, means the TM Distribution
Ratio and (iv) with respect to Tree Spinco, means the Tree Distribution Ratio.

 

“Corresponding Escrow Shares” has the meaning set forth in Section 4.03.

 

“Corresponding Group” (a) with respect to the Retailing Business, HSN Spinco or
any HSN Entity, means the HSN Group, (b) with respect to the Vacations Business,
Interval Spinco or any Interval Entity, means the Interval Group, (c) with
respect to the Ticketing Business, TM Spinco or any TM Entity, means the TM
Group, (d) with respect to the Lending and Real Estate Business, Tree Spinco or
any Tree Entity, means the Tree Group and (e) with respect to the Remaining
Business, IAC or any Remaining IAC Entity, means the IAC Group.

 

5

--------------------------------------------------------------------------------


 

“Corresponding Group Balance Sheet” (a) with respect to the Retailing Business,
HSN Spinco, any HSN Entity or the HSN Group, means the HSN Group Balance Sheet,
(b) with respect to the Vacations Business, Interval Spinco, any Interval Entity
or the Interval Group, means the Interval Group Balance Sheet, (c) with respect
to the Ticketing Business, TM Spinco, any TM Entity or the TM Group, the TM
Group Balance Sheet, and (d) with respect to the Lending and Real Estate
Business, Tree Spinco, any Tree Entity or the Tree Group, means the Tree Group
Balance Sheet.

 

“Corresponding Liabilities” (a) with respect to HSN Spinco, any HSN Entity or
the HSN Group, means the HSN Liabilities, (b) with respect to Interval Spinco,
any Interval Entity or the Interval Group, means the Interval Liabilities,
(c) with respect to TM Spinco, any TM Entity or the TM Group, means the TM
Liabilities, (d) with respect to Tree Spinco, any Tree Entity or the Tree Group,
means the Tree Liabilities and (e) with respect to IAC or the IAC Group, means
the Retained Liabilities.

 

“Corresponding Opening Balance Sheet” (a) with respect to the Retailing
Business, HSN Spinco, any HSN Entity or the HSN Group, means the HSN Opening
Balance Sheet, (b) with respect to the Vacations Business, Interval Spinco, any
Interval Entity or the Interval Group, means the Interval Opening Balance Sheet,
(c) with respect to the Ticketing Business, TM Spinco, any TM Entity or the TM
Group, means the TM Opening Balance Sheet and (d) with respect to the Lending
and Real Estate Business, Tree Spinco, any Tree Entity or the Tree Group, means
the Tree Opening Balance Sheet.

 

“Corresponding Other Separate-cos Indemnified Parties” has the meaning set forth
in Section 6.02.

 

“Corresponding Separate-co” (a) with respect to the Retailing Business, any HSN
Entity or the HSN Group, means HSN Spinco, (b) with respect to the Vacations
Business, any Interval Entity or the Interval Group, means Interval Spinco,
(c) with respect to the Ticketing Business, any TM Entity or the TM Group, means
TM Spinco, (d) with respect to the Lending and Real Estate Business, any Tree
Entity or the Tree Group, means Tree Spinco and (e) with respect to the
Remaining Business, any Remaining IAC Entity or the IAC Group, means IAC.

 

“Corresponding Spinco” (a) with respect to the Retailing Business, any HSN
Entity or the HSN Group, means HSN Spinco, (b) with respect to the Vacations
Business, any Interval Entity or the Interval Group, means Interval Spinco,
(c) with respect to the Ticketing Business, any TM Entity or the TM Group, means
TM Spinco and (d) with respect to the Lending and Real Estate Business, any Tree
Entity or the Tree Group, means Tree Spinco.

 

“Deferred Beneficiary” has the meaning set forth in Section 3.01(b).

 

“Deferred Corresponding Asset” has the meaning set forth in Section 3.01(a).

 

“Deferred Excluded Asset” has the meaning set forth in Section 3.01(a).

 

“Deferred Spun Asset” has the meaning set forth in Section 3.01(a).

 

“Deferred Transactions” has the meaning set forth in Section 10.01(a)(ii).

 

6

--------------------------------------------------------------------------------


 

“Deferred Transfer Asset” has the meaning set forth in Section 3.01(a).

 

“Deposit Rights” means rights relating to deposits and prepaid expenses, claims
for refunds and rights of set-off in respect thereof.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Disclosing Party” has the meaning set forth in Section 8.08.

 

“Dispute” has the meaning set forth in Section 9.02(a).

 

“Dispute Notice” has the meaning set forth in Section 9.02(a).

 

“Dispute Parties” has the meaning set forth in Section 9.02(a).

 

“Distribution Date” means the HSN Distribution Date, the Interval Distribution
Date, the TM Distribution Date or the Tree Distribution Date, as applicable.

 

“Distribution Record Date” means the HSN Distribution Record Date, the Interval
Distribution Record Date, the TM Distribution Record Date or the Tree
Distribution Record Date, as applicable

 

“Distributions” means the HSN Distribution, the Interval Distribution, the TM
Distribution and the Tree Distribution, and each of them a “Distribution.”

 

“Effective Time” means (a) 9:00 a.m., New York City time, on the earliest to
occur of one or more of the HSN Distribution Date, the Interval Distribution
Date, the TM Distribution Date and the Tree Distribution Date if IAC determines
to effect the applicable Distribution(s) prior to the opening of trading on
NASDAQ or (b) otherwise, 4.01 p.m., New York City time, on such earliest date to
occur.

 

“EHS Liabilities” means any Liability arising from or under any Environmental
Law or Occupational Health and Safety Law.

 

“Employee Matters Agreement” means the Employee Matters Agreement among the
Parties to be dated as of even date herewith.

 

“Encumbrance” means, with respect to any asset, mortgages, liens,
hypothecations, pledges, charges, security interests or encumbrances of any kind
in respect of such asset, whether or not filed, recorded or otherwise perfected
under Applicable Law.

 

“Environmental Law” means any Applicable Law from any Governmental Authority
(a) relating to the protection of the environment (including air, water, soil
and natural resources) or (b) the use, storage, handling, release or disposal of
Hazardous Substances.

 

“Escrow Agent” has the meaning set forth in Section 4.03(a).

 

“Escrow Agreement” has the meaning set forth in Section 4.03(a).

 

7

--------------------------------------------------------------------------------


 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Assets” has the meaning set forth in Section 2.09(a).

 

“GAAP” has the meaning set forth in Section 2.04(d).

 

“Governmental Authority” means any court, arbitration panel, governmental or
regulatory authority, agency, stock exchange, commission or body.

 

“Governmental Authorization” means any Consent, license, certificate, franchise,
registration or permit issued, granted, given or otherwise made available by, or
under the authority of, any Governmental Authority or pursuant to any Applicable
Law.

 

“Ground Lease” means any long-term lease (including any emphyteotic lease) of
Land in which most of the rights and benefits comprising ownership of the Land
and the Improvements thereon or to be constructed thereon, if any, and the
Appurtenances thereto for the benefit thereof, are transferred to the tenant for
the term thereof.

 

“Ground Lease Property” means, in respect of any Person, any Land, Improvement
or Appurtenance of such Person that is subject to a Ground Lease.

 

“Group” means the IAC Group, the HSN Group, the Interval Group, the TM Group or
the Tree Group, as the context requires.

 

“Guaranteed Entities” has the meaning set forth in Section 4.02(c).

 

“Guaranteed Group” has the meaning set forth in Section 4.02(c).

 

“Guaranteed Spinco” has the meaning set forth in Section 4.02(c).

 

“Guaranteeing Group” has the meaning set forth in Section 4.02(c).

 

“Guaranteeing Separate-co” has the meaning set forth in Section 4.02(c).

 

“Hazardous Substance” means any substance to the extent presently listed,
defined, designated or classified as hazardous, toxic or radioactive under any
applicable Environmental Law, including petroleum and any derivative or
by-products thereof.

 

“HSN Assets” has the meaning set forth in Section 2.06.

 

“HSN Claims” has the meaning set forth in Section 6.01(c).

 

“HSN Common Stock” means the common stock, par value $0.01 per share, of HSN
Spinco.

 

“HSN Distribution” means the distribution on the HSN Distribution Date, to
holders of record of shares of IAC Common Stock and IAC Class B Common Stock as
of the HSN Distribution Record Date, of the HSN Common Stock owned by IAC on the
basis of a

 

8

--------------------------------------------------------------------------------


 

fraction of a share of HSN Common Stock equal to the HSN Distribution Ratio for
every one share of IAC Common Stock or IAC Class B Common Stock.

 

“HSN Distribution Date” means the date on which IAC distributes all of the
issued and outstanding shares of HSN Common Stock to the holders of IAC Common
Stock and IAC Class B Common Stock.

 

“HSN Distribution Ratio” means 1/5, subject to adjustment pursuant to
Section 5.02(a).

 

“HSN Distribution Record Date” means such date as may be determined by the IAC
Board as the record date for the HSN Distribution.

 

“HSN Effective Time Cash Balance” has the meaning set forth in Section 4.04(c).

 

“HSN Entities” means those Business Concerns forming part of the IAC Group which
are identified on Schedule 2.06(b) and which on and after the Effective Time
form part of the HSN Group.

 

“HSN Group” means HSN Spinco, the HSN Entities and each other Person (other than
any member of any other Group) that is a direct or indirect Subsidiary of HSN
Spinco immediately after the Effective Time, and each Person that becomes a
Subsidiary of HSN Spinco after the Effective Time.

 

“HSN Group Balance Sheet” has the meaning set forth in Section 2.06(c).

 

“HSN Liabilities” has the meaning set forth in Section 2.10.

 

“HSN Opening Balance Sheet” has the meaning set forth in Section 2.06(e).

 

“HSN Releasors” has the meaning set forth in Section 6.01(c).

 

“HSN Spinco” has the meaning set forth in the preamble hereto.

 

“HSN Target Cash Balance” has the meaning set forth in Section 4.04(c).

 

“IAC” has the meaning set forth in the preamble hereto.

 

“IAC Auditor” has the meaning set forth in Section 11.01(a).

 

“IAC Board” has the meaning set forth in the recitals hereto.

 

“IAC Claims” has the meaning set forth in Section 6.01(e).

 

“IAC Class B Common Stock” has the meaning set forth in the recitals hereto.

 

“IAC Common Stock” has the meaning set forth in the recitals hereto.

 

9

--------------------------------------------------------------------------------


 

“IAC Group” means IAC, its Subsidiaries (subject to Section 1.04(b), other than
any member of any Spinco Group) and their respective domestic and international
businesses, assets and liabilities.

 

“IAC Notes” has the meaning set forth in the recitals hereto.

 

“IAC Record Date Share Number” with respect to any Distribution means the
aggregate number of shares of IAC Common Stock and IAC Class B Common Stock
outstanding on the applicable Distribution Record Date.

 

“IAC Releasors” has the meaning set forth in Section 6.01(e).

 

“Improvements” means, in respect of any Land, all buildings, structures, plants,
fixtures and improvements located on such Land, including those under
construction.

 

“Indemnified Party” has the meaning set forth in Section 6.04(a).

 

“Indemnifying Party” has the meaning set forth in Section 6.04(b).

 

“Information” means any information, whether or not patentable or copyrightable,
in written, oral, electronic or other tangible or intangible forms, stored in
any medium, including studies, reports, test procedures, research, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, manufacturing techniques, manufacturing variables, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
products, product plans, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer
information, customer services, supplier information, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

 

“Insurance Benefits” means, in respect of any Asset or Liability, all insurance
benefits, including rights to Insurance Proceeds, arising from or relating to
such Asset or Liability.

 

“Insurance Proceeds” means those monies (in each case net of any costs or
expenses incurred in the collection thereof and net of any applicable premium
adjustments (including reserves and retrospectively rated premium adjustments)):

 

(a)           received by an insured from an insurance carrier; or

 

(b)           paid by an insurance carrier on behalf of the insured.

 

“Intangible Property Rights” means, in respect of any Person, all intangible
rights and property of such Person, including IT Assets, going concern value and
goodwill.

 

10

--------------------------------------------------------------------------------


 

“Intercompany Accounts” means all balances related to indebtedness, including
any intercompany indebtedness, loan, guaranty, receivable, payable or other
account between a member of any Group, on the one hand, and a member of any
other Group, on the other hand.

 

“Interval Acquisition Corp.” means Interval Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of IAC that, at the time of the Interval
Distribution, will be a wholly owned subsidiary of Interval Spinco.

 

“Interval Assets” has the meaning set forth in Section 2.05.

 

“Interval Claims” has the meaning set forth in Section 6.01(b).

 

“Interval Common Stock” means the common stock, par value $0.01 per share, of
Interval Spinco.

 

“Interval Distribution” means the distribution on the Interval Distribution
Date, to holders of record of shares of IAC Common Stock and IAC Class B Common
Stock as of the Interval Distribution Record Date, of the Interval Common Stock
owned by IAC on the basis of a fraction of a share of Interval Common Stock
equal to the Interval Distribution Ratio for every one share of IAC Common Stock
or IAC Class B Common Stock.

 

“Interval Distribution Date” means the date on which IAC distributes all of the
issued and outstanding shares of Interval Common Stock to the holders of IAC
Common Stock and IAC Class B Common Stock.

 

“Interval Distribution Ratio” means 1/5, subject to adjustment pursuant to
Section 5.02(a).

 

“Interval Distribution Record Date” means such date as may be determined by the
IAC Board as the record date for the Interval Distribution.

 

“Interval Effective Time Cash Balance” has the meaning set forth in
Section 4.04(b).

 

“Interval Entities” means those Business Concerns forming part of the IAC Group
which are identified on Schedule 2.05(b) and which on and after the Effective
Time form part of the Interval Group.

 

“Interval Group” means Interval Spinco, the Interval Entities and each other
Person (other than any member of any other Group) that is a direct or indirect
Subsidiary of Interval Spinco immediately after the Effective Time, and each
Person that becomes a Subsidiary of Interval Spinco after the Effective Time.

 

“Interval Group Balance Sheet” has the meaning set forth in Section 2.05(c).

 

“Interval Liabilities” has the meaning set forth in Section 2.10.

 

“Interval Opening Balance Sheet” has the meaning set forth in Section 2.05(e).

 

11

--------------------------------------------------------------------------------


 

“Interval Releasors” has the meaning set forth in Section 6.01(b).

 

“Interval Spinco” has the meaning set forth in the preamble hereto.

 

“Interval Target Cash Balance” has the meaning set forth in Section 4.04(b).

 

“Inventories” means, in respect of any Person, all inventories of such Person
wherever located, including all finished goods, (whether or not held at any
location or facility of such Person or in transit to or from such Person), work
in process, raw materials, spare parts and all other materials and supplies to
be used or consumed by the Person in production of finished goods.

 

“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, all other
information technology equipments and all associated documentation.

 

“Land” means, in respect of any Person, all parcels and tracts of land in which
the Person has an ownership interest.

 

“Lending and Real Estate Business” means (a) the businesses and operations of
Tree Spinco and its subsidiaries described in the Information Statement included
as an exhibit to Tree Spinco’s Registration Statement, (b) any other business
conducted primarily through the use of the Tree Assets prior to the Effective
Time and (c) the businesses and operations of Business Concerns acquired or
established by or for Tree Spinco or any of its Subsidiaries after the date of
this Agreement.

 

“Liberty Spinco Agreement” means that certain Spinco Agreement, dated as of
May 13, 2008, among IAC, Barry Diller, Liberty Media Corporation and certain
subsidiaries of Liberty Media Corporation that hold IAC Common Stock and/or IAC
Class B Common Stock.

 

“Liberty Spinco Assumption Agreement” means an agreement substantially in the
form of Exhibit 5 to the Liberty Spinco Agreement.

 

“Liberty Registration Rights Agreement” means an agreement substantially in the
form of Exhibit 4 to the Liberty Spinco Agreement.

 

“Liability” means, with respect to any Person, any and all losses, claims,
charges, debts, demands, actions, causes of action, suits, damages, obligations,
payments, costs and expenses, sums of money, accounts, reckonings, bonds,
specialties, indemnities and similar obligations, exoneration covenants,
contracts, controversies, agreements, promises, doings, omissions, variances,
guarantees, make whole agreements and similar obligations, and other liabilities
and requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, joint or several, whenever arising, and including
those arising under any Applicable Law, Action, threatened or contemplated
Action (including the costs and expenses of demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
costs and expenses, whatsoever reasonably incurred in investigating, preparing
or defending against any such Actions or threatened or contemplated Actions) or
Order of any

 

12

--------------------------------------------------------------------------------


 

Governmental Authority or any award of any arbitrator or mediator of any kind,
and those arising under any contract, commitment or undertaking, in each case,
whether or not recorded or reflected or otherwise disclosed or required to be
recorded or reflected or otherwise disclosed, on the books and records or
financial statements of any Person, including any Specified Financial Liability,
EHS Liability or Liability for Taxes.

 

“NASDAQ” means the Nasdaq Stock Market.

 

“New IAC Integrated Warrant” has the meaning set forth in Section 5.05(a)(i).

 

“Non-IAC Indemnified Parties” has the meaning set forth in Section 6.03.

 

“Non-IAC Parties” has the meaning set forth in Section 6.01(e).

 

“Non-Interval Parties” has the meaning set forth in Section 6.01(b).

 

“Non-HSN Parties” has the meaning set forth in Section 6.01(c).

 

“Non-Tree Parties” has the meaning set forth in Section 6.01(d).

 

“Non-TM Parties” has the meaning set forth in Section 6.01(a).

 

“Notice Period” has the meaning set forth in Section 6.04(b).

 

“Occupational Health and Safety Law” means any Applicable Law designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (such as
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

 

“Old IAC Integrated Warrant” means the outstanding warrant to purchase shares of
IAC Common Stock identified on Schedule 1.01(a).

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.

 

“Ordinary Course of Business” means any action taken by a Person that is in the
ordinary course of the normal, day-to-day operations of such Person and is
consistent with the past practices of such Person.

 

“Parties” has the meaning set forth in the preamble hereto.

 

“Person” means any individual, Business Concern or Governmental Authority.

 

“Post-Record Date IAC Shares” has the meaning set forth in Section 5.02(a)

 

“Potential Contributor” has the meaning set forth in Section 6.06(a).

 

13

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate which JPMorgan Chase & Co. (or any successor thereto
or other major money center commercial bank agreed to by the Parties hereto)
announces from time to time as its prime lending rate, as in effect from time to
time.

 

“Prospectus” with respect to a Registration Statement means the prospectus
forming a part of such Registration Statement, as the same may be amended or
supplemented from time to time.

 

“Providing Party” has the meaning set forth in Section 8.08.

 

“Real Property” means any Land and Improvements and all Appurtenances thereto
and any Ground Lease Property.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Registration Statement” means, for each Spinco, the Registration Statement on
Form S-1 first filed by such Spinco with the SEC on August 1, 2008 (together
with all amendments and supplements thereto) in connection with the registration
under the Securities Act of such Spinco’s Spinco Common Stock.

 

“Regulation S-K” means Regulation S-K of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act.

 

“Relevant Time” means (a) as between any two Spincos, on the date of the later
Distribution Date to occur with respect to such Spincos if such Distribution
Dates are not the same date or, otherwise, on such Distribution Date and (b) as
between IAC and any Spinco, on the Distribution Date with respect to such
Spinco, in either such case (i) 9:00 a.m., New York City time, if IAC determines
to effect the applicable Distribution(s) prior to the opening of trading on
NASDAQ or (b) otherwise, 4:01 p.m., New York City time, on such earliest date to
occur.

 

“Remaining Business” means all IAC Businesses other than the Spun Businesses.

 

“Remaining IAC Entity” means any Business Concern that is a member of the IAC
Group on and after the Effective Time.

 

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

 

“Requesting Party” has the meaning set forth in Section 8.01(a).

 

“Response” has the meaning set forth in Section 9.02(a).

 

“Responding Parties” has the meaning set forth in Section 9.02(a).

 

“Responsible Group” has the meaning set forth in Section 3.02(b).

 

14

--------------------------------------------------------------------------------


 

“Responsible Separate-co” has the meaning set forth in Section 3.02.

 

“Retailing Business” means (a) the businesses and operations of HSN Spinco and
its Subsidiaries as described in the Prospectus forming a part of HSN Spinco’s
Registration Statement, (b) any other business conducted primarily through the
use of the HSN Assets prior to the Effective Time and (c) the businesses and
operations of Business Concerns acquired or established by or for HSN Spinco or
any of its Subsidiaries after the date of this Agreement.

 

“Retained Liabilities” has the meaning set forth in Section 2.10.

 

“Retaining Person” has the meaning set forth in Section 3.01(b).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Senior Party Representatives” has the meaning set forth in Section 9.02(a).

 

“Separate-cos” has the meaning set forth in the preamble hereto.

 

“Separation” has the meaning set forth in the recitals hereto.

 

“Separation Transactions” means the transactions to effect the Separation as
described in the Transactions Memo and, in the singular, means any one of them.

 

 “Shared Liability” of a Spinco means any Liability from, relating to, arising
out of, or derivative of any matter, claim or litigation, whether actual or
potential, associated with any securities law litigation relating to any public
disclosure (or absence of public disclosure) with respect to such Spinco’s Spun
Business or the Spun Entities in such Spinco’s Corresponding Group made by IAC
prior to the Effective Time, including the fees and expenses of outside counsel
retained by IAC in connection with the defense and/or settlement of any such
matter.  For purposes of this definition, the phrase “securities law litigation”
shall include claims alleging any untrue statement or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact in
alleged violation of the Securities Act, the Exchange Act or any similar state
law and any claims premised on, related to or derivative of such alleged
statements, omissions or violations, whether payable to any current, past or
future holders of IAC securities or any Spinco securities, to any of the
co-defendants in such action or to any Governmental Authority.  Notwithstanding
anything in Section 6.06 to the contrary, the amount of any Shared Liability
shall be net of any insurance proceeds actually recovered by or on behalf of any
member of any Group.

 

“Specified Financial Liabilities” means, in respect of any Person, all
liabilities, obligations, contingencies, instruments and other Liabilities of a
financial nature with Third Parties of, or relating to, such Person, including
any of the following:

 

(a)           foreign exchange contracts;

 

(b)           letters of credit;

 

15

--------------------------------------------------------------------------------


 

(c)           guarantees of Third Party loans;

 

(d)           surety bonds (excluding surety for workers’ compensation
self-insurance);

 

(e)           interest support agreements on Third Party loans;

 

(f)            performance bonds or guarantees issued by Third Parties;

 

(g)           swaps or other derivatives contracts;

 

(h)           recourse arrangements on the sale of receivables or notes; and

 

(i)            indemnities for damages for any breach of, or any inaccuracy in,
any representation or warranty or any breach of, or failure to perform or comply
with, any covenant, undertaking or obligation.

 

“Spinco” has the meaning set forth in the preamble hereto.

 

“Spinco Auditor” has the meaning set forth in Section 11.01(a).

 

“Spinco Common Stock” means the HSN Common Stock, the Interval Common Stock, the
TM Common Stock and/or the Tree Common Stock, as applicable.

 

“Spinco Common Stock Escrow Account” has the meaning set forth in Section 4.03.

 

“Spinco Group” means any of the HSN Group, the Interval Group, the TM Group and
the Tree Group.

 

“Spun Businesses” has the meaning set forth in the recitals hereto.

 

“Spun Assets” means the HSN Assets, the Interval Assets, the TM Assets and the
Tree Assets.

 

“Spun Entities” means the HSN Entities, the Interval Entities, the TM Entities
and the Tree Entities.

 

“Spun Liabilities” means the HSN Liabilities, the Interval Liabilities, the TM
Liabilities and the Tree Liabilities.

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
entity, joint venture or other organization, whether incorporated or
unincorporated, of which a majority of the total voting power of capital stock
or other interests entitled (without the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof, is at the time owned
or controlled, directly or indirectly, by such Person.

 

“Tangible Personal Property” means, in respect of any Person, all machinery,
equipment, tools, furniture, office equipment, supplies, materials, vehicles and
other items of

 

16

--------------------------------------------------------------------------------


 

tangible personal or movable property (other than Inventories and IT Assets) of
every kind and wherever located that are owned or leased by the Person, together
with any express or implied warranty by the manufacturers, sellers or lessors of
any item or component part thereof and all maintenance Records and other
documents relating thereto.

 

“Tax” means Income Taxes and Other Taxes as defined in the Tax Sharing
Agreement.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement among the Parties to be
dated as of even date herewith.

 

“Third Party” means a Person (a) that is not a Party to this Agreement, other
than a member of any Group and (b) that is not an Affiliate thereof.

 

“Third Party Claim” has the meaning set forth in Section 6.04(b).

 

“Third Party Consent” has the meaning set forth in Section 2.11.

 

“Ticketing Business” means (a) the businesses and operations of TM Spinco and
its subsidiaries as described in the Prospectus forming a part of TM Spinco’s
Registration Statement, (b) any other business conducted primarily through the
use of the TM Assets prior to the Effective Time and (c) the businesses and
operations of Business Concerns acquired or established by or for TM Spinco or
any of its Subsidiaries after the date of this Agreement.

 

“TM Assets” has the meaning set forth in Section 2.04.

 

“TM Claims” has the meaning set forth in Section 6.01(a).

 

“TM Common Stock” means the common stock, par value $0.01 per share, of TM
Spinco.

 

“TM Distribution” means the distribution on the TM Distribution Date, to holders
of record of shares of IAC Common Stock and IAC Class B Common Stock as of the
TM Distribution Record Date, of the TM Common Stock owned by IAC on the basis of
a fraction of a share of TM Common Stock equal to the TM Distribution Ratio for
every one share of IAC Common Stock or IAC Class B Common Stock.

 

“TM Distribution Date” means the date on which IAC distributes all of the issued
and outstanding shares of TM Common Stock to the holders of IAC Common Stock and
IAC Class B Common Stock.

 

“TM Distribution Ratio” means 1/5, subject to adjustment pursuant to
Section 5.02(a).

 

“TM Distribution Record Date” means such date as may be determined by the IAC
Board as the record date for the TM Distribution.

 

“TM Effective Time Cash Balance” has the meaning set forth in Section 4.04(a).

 

17

--------------------------------------------------------------------------------


 

“TM Entities” means those Business Concerns forming part of the IAC Group which
are identified on Schedule 2.04(b) and which on and after the Effective Time
form part of the TM Group.

 

“TM Group” means TM Spinco, the TM Entities and each other Person (other than
any member of any other Group) that is a direct or indirect Subsidiary of TM
Spinco immediately after the Effective Time, and each Person that becomes a
Subsidiary of TM Spinco after the Effective Time.

 

“TM Group Balance Sheet” has the meaning set forth in Section 2.04(c).

 

“TM Liabilities” has the meaning set forth in Section 2.10.

 

“TM Opening Balance Sheet” has the meaning set forth in Section 2.04(e).

 

“TM Releasors” has the meaning set forth in Section 6.01(a).

 

“TM Spinco” has the meaning set forth in the preamble hereto.

 

“TM Target Cash Balance” has the meaning set forth in Section 4.04(a).

 

“Transfer Impediment” has the meaning set forth in Section 3.01(a).

 

“Transactions Memo” has the meaning set forth in the recitals hereto.

 

“Transition Services Agreement” means the Transition Services Agreement among
the Parties to be dated as of even date herewith.

 

“Tree Assets” has the meaning set forth in Section 2.07.

 

“Tree Claims” has the meaning set forth in Section 6.01(d).

 

“Tree Common Stock” means the common stock, par value $0.01 per share, of Tree
Spinco.

 

“Tree Distribution” means the distribution on the Tree Distribution Date, to
holders of record of shares of IAC Common Stock and IAC Class B Common Stock as
of the Tree Distribution Record Date, of the Tree Common Stock owned by IAC on
the basis of a fraction of a share of Tree Common Stock equal to the Tree
Distribution Ratio for every one share of IAC Common Stock or IAC Class B Common
Stock.

 

“Tree Distribution Date” means the date on which IAC distributes all of the
issued and outstanding shares of Tree Common Stock to the holders of IAC Common
Stock and IAC Class B Common Stock.

 

“Tree Distribution Ratio” means 1/30, subject to adjustment pursuant to
Section 5.02(a).

 

18

--------------------------------------------------------------------------------


 

“Tree Distribution Record Date” means such date as may be determined by the IAC
Board as the record date for the Tree Distribution.

 

“Tree Effective Time Cash Balance” has the meaning set forth in Section 4.04(d).

 

“Tree Entities” means those Business Concerns forming part of the IAC Group
which are identified on Schedule 2.07(b) and which on and after the Effective
Time form part of the Tree Group.

 

“Tree Group” means Tree Spinco, the Tree Entities and each other Person (other
than any member of any other Group) that is a direct or indirect Subsidiary of
Tree Spinco immediately after the Effective Time, and each Person that becomes a
Subsidiary of Tree Spinco after the Effective Time.

 

“Tree Group Balance Sheet” has the meaning set forth in Section 2.07(c).

 

“Tree Liabilities” has the meaning set forth in Section 2.10.

 

“Tree Opening Balance Sheet” has the meaning set forth in Section 2.07(e).

 

“Tree Releasors” has the meaning set forth in Section 6.01(d).

 

“Tree Spinco” has the meaning set forth in the preamble hereto.

 

“Tree Target Cash Balance” has the meaning set forth in Section 4.04(d).

 

“Unreleased Group” has the meaning set forth in Section 3.02.

 

“Unreleased Liabilities” has the meaning set forth in Section 3.02.

 

“Unreleased Person” has the meaning set forth in Section 3.02.

 

“Unreleased Separate-co” has the meaning set forth in Section 3.02.

 

“Vacations Business” means (a) the businesses and operations of Interval Spinco
and its subsidiaries as described in the Prospectus forming a part of Interval
Spinco’s Registration Statement, (b) any other business conducted primarily
through the use of the Interval Assets prior to the Effective Time and (c) the
businesses and operations of Business Concerns acquired or established by or for
Interval Spinco or any of its Subsidiaries after the date of this Agreement.

 

“Warrant Share Number” has the meaning set forth in Section 5.05(a)(i).

 


1.02.          SCHEDULES.  THE FOLLOWING SCHEDULES ARE ATTACHED TO THIS
AGREEMENT AND FORM A PART HEREOF:

 

Schedule 1.01(a)

 

Old IAC Integrated Warrant

Schedule 2.04(a)

 

TM Assets

Schedule 2.04(b)

 

TM Entities

 

19

--------------------------------------------------------------------------------


 

Schedule 2.04(c)

 

TM Group Balance Sheet

Schedule 2.05(a)

 

Interval Assets

Schedule 2.05(b)

 

Interval Entities

Schedule 2.05(c)

 

Interval Group Balance Sheet

Schedule 2.06(a)

 

HSN Assets

Schedule 2.06(b)

 

HSN Entities

Schedule 2.06(c)

 

HSN Group Balance Sheet

Schedule 2.07(a)

 

Tree Assets

Schedule 2.07(b)

 

Tree Entities

Schedule 2.07(c)

 

Tree Group Balance Sheet

Schedule 2.09(a)

 

Excluded Assets

Schedule 2.10(a)

 

TM Liabilities

Schedule 2.10(b)

 

Interval Liabilities

Schedule 2.10(c)

 

HSN Liabilities

Schedule 2.10(d)

 

Tree Liabilities

Schedule 2.10(e)

 

Retained Liabilities

Schedule 2.14(a)

 

IAC Resignation Exceptions

 


1.03.          EFFECTIVE TIME; SUSPENSION.  (A) THIS AGREEMENT SHALL BE
EFFECTIVE AS OF THE EFFECTIVE TIME.


 


(B)                                 NOTWITHSTANDING SECTION 1.03(A) ABOVE, AS
BETWEEN ANY TWO OF THE PARTIES, THE PROVISIONS OF, AND THE OBLIGATIONS UNDER,
THIS AGREEMENT SHALL BE SUSPENDED AS BETWEEN SUCH PARTIES UNTIL THE APPLICABLE
RELEVANT TIME (AND, AS THE CONTEXT REQUIRES, REFERENCES TO THE EFFECTIVE TIME
SHALL BE DEEMED TO REFER TO THE RELEVANT TIME), OTHER THAN SECTIONS 2.01, 2.02,
2.03, 2.04, 2.05, 2.06, 2.07, 2.09 AND 2.10, EACH OF WHICH SHALL BE EFFECTIVE AS
OF THE EFFECTIVE TIME.  FOR THE AVOIDANCE OF DOUBT, IN THE EVENT THAT ONE OR
MORE OF THE DISTRIBUTIONS SHALL NOT BE EFFECTED ON THE FIRST DISTRIBUTION DATE
TO OCCUR, THEN FOR PURPOSES OF DETERMINING THE RIGHTS AND OBLIGATIONS BETWEEN
IAC AND ANY SPINCO THE SPINCO COMMON STOCK OF WHICH SHALL HAVE BEEN DISTRIBUTED
ON SUCH DATE, UNTIL THE DISTRIBUTION DATE, IF ANY, FOR EACH SPINCO NOT SO
DISTRIBUTED, SUCH UNDISTRIBUTED SPINCO AND THE MEMBERS OF ITS CORRESPONDING
GROUP SHALL CONTINUE TO BE TREATED AS MEMBERS OF THE IAC GROUP AND SHALL NOT,
UPON ITS DISTRIBUTION DATE, BEAR ANY LIABILITY FOR ANY RETAINED LIABILITIES.


 


ARTICLE II
THE SEPARATION


 


2.01.                        SEPARATION.  TO THE EXTENT NOT ALREADY COMPLETE,
IAC AND THE SPINCOS AGREE TO IMPLEMENT THE SEPARATION AND TO CAUSE THE
CORRESPONDING BUSINESSES OF EACH SPINCO TO BE TRANSFERRED TO SUCH SPINCO AND ITS
SUBSIDIARIES AND THE REMAINING BUSINESS TO BE HELD BY IAC AND ITS SUBSIDIARIES
(OTHER THAN THE SPINCOS AND THEIR SUBSIDIARIES) AS OF THE EFFECTIVE TIME, ON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT.  THE PARTIES
ACKNOWLEDGE THAT THE SEPARATION IS INTENDED TO RESULT IN EACH SPINCO, DIRECTLY
OR INDIRECTLY, OPERATING ITS CORRESPONDING BUSINESS, OWNING ITS CORRESPONDING
ASSETS AND ASSUMING ITS CORRESPONDING LIABILITIES AS SET FORTH IN THIS
ARTICLE II.

 

20

--------------------------------------------------------------------------------


 


2.02.                        IMPLEMENTATION.  THE SEPARATION SHALL BE COMPLETED
IN ACCORDANCE WITH THE AGREED GENERAL PRINCIPLES, OBJECTIVES AND OTHER
PROVISIONS SET FORTH IN THIS ARTICLE II AND SHALL BE IMPLEMENTED IN THE
FOLLOWING MANNER:


 


(A)                                  THROUGH THE COMPLETION OF THE STEPS
DESCRIBED IN THE TRANSACTIONS MEMO;


 


(B)                                 THROUGH THE TRANSFER FROM TIME TO TIME
FOLLOWING THE EFFECTIVE TIME OF THE DEFERRED TRANSFER ASSETS AS DESCRIBED IN
ARTICLE III;


 


(C)                                  THROUGH THE COMPLETION FROM TIME TO TIME
FOLLOWING THE EFFECTIVE TIME OF THE DEFERRED TRANSACTIONS, AS DESCRIBED IN
SECTION 10.01(A); AND


 


(D)                                 THROUGH THE PERFORMANCE BY THE PARTIES OF
ALL OTHER PROVISIONS OF THIS AGREEMENT.


 


2.03.                        TRANSFER OF SPUN ASSETS; ASSUMPTION OF SPUN
LIABILITIES.  ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, AND IN FURTHERANCE OF THE SEPARATION, WITH EFFECT AS OF THE EFFECTIVE
TIME:


 


(A)                                  TO THE EXTENT NOT ALREADY COMPLETE, IAC
AGREES TO CAUSE THE CORRESPONDING ASSETS OF EACH SPINCO TO BE CONTRIBUTED,
ASSIGNED, TRANSFERRED, CONVEYED AND DELIVERED, DIRECTLY OR INDIRECTLY, TO SUCH
SPINCO, AND EACH SPINCO AGREES TO ACCEPT ALL OF ITS CORRESPONDING ASSETS AND ALL
OF THE RIGHTS, TITLE AND INTEREST IN AND TO ALL ITS CORRESPONDING ASSETS OWNED,
DIRECTLY OR INDIRECTLY, BY IAC WHICH, EXCEPT WITH RESPECT TO DEFERRED
CORRESPONDING ASSETS AND UNRELEASED LIABILITIES, WILL RESULT IN SUCH SPINCO
OWNING, DIRECTLY OR INDIRECTLY, ITS CORRESPONDING BUSINESS.


 


(B)                                 EACH SPINCO AGREES TO ACCEPT, ASSUME AND
FAITHFULLY PERFORM, DISCHARGE AND FULFILL ALL OF ITS CORRESPONDING LIABILITIES
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


2.04.                        TM ASSETS.  FOR THE PURPOSES OF THIS AGREEMENT, “TM
ASSETS” SHALL MEAN, WITHOUT DUPLICATION, THOSE ASSETS WHETHER NOW EXISTING OR
HEREINAFTER ACQUIRED, USED OR CONTEMPLATED TO BE USED OR HELD FOR USE
EXCLUSIVELY OR PRIMARILY IN THE OWNERSHIP, OPERATION OR CONDUCT OF THE TICKETING
BUSINESS OR RELATING EXCLUSIVELY OR PRIMARILY TO THE TICKETING BUSINESS OR TO A
TM ENTITY INCLUDING THE FOLLOWING:


 


(A)                                  ALL ASSETS EXPRESSLY IDENTIFIED IN THIS
AGREEMENT OR IN ANY ANCILLARY AGREEMENT OR IN ANY SCHEDULE HERETO OR THERETO,
INCLUDING THOSE, IF ANY, LISTED ON SCHEDULE 2.04(A), AS ASSETS TO BE TRANSFERRED
TO, OR RETAINED BY, TM SPINCO OR ANY OTHER MEMBER OF THE TM GROUP;


 


(B)                                 THE OUTSTANDING CAPITAL STOCK, UNITS OR
OTHER EQUITY INTERESTS OF THE TM ENTITIES, AS LISTED ON SCHEDULE 2.04(B), AND
THE ASSETS OWNED BY SUCH TM ENTITIES;


 


(C)                                  ALL ASSETS PROPERLY REFLECTED ON SCHEDULE
2.04(C) (THE “TM GROUP BALANCE SHEET”), EXCLUDING ASSETS DISPOSED OF BY IAC OR
ANY OTHER SUBSIDIARY OR ENTITY CONTROLLED BY IAC SUBSEQUENT TO THE DATE OF THE
TM GROUP BALANCE SHEET;

 

21

--------------------------------------------------------------------------------


 


(D)                                 ALL ASSETS THAT HAVE BEEN WRITTEN OFF,
EXPENSED OR FULLY DEPRECIATED BY IAC OR ANY SUBSIDIARY OR ENTITY CONTROLLED BY
IAC THAT, HAD THEY NOT BEEN WRITTEN OFF, EXPENSED OR FULLY DEPRECIATED, WOULD
HAVE BEEN REFLECTED ON THE TM GROUP BALANCE SHEET IN ACCORDANCE WITH ACCOUNTING
PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES (“GAAP”);


 


(E)                                  ALL ASSETS ACQUIRED BY IAC OR ANY
SUBSIDIARY OR ENTITY CONTROLLED BY IAC AFTER THE DATE OF THE TM GROUP BALANCE
SHEET AND THAT WOULD BE REFLECTED ON THE BALANCE SHEET OF TM SPINCO AS OF THE
EFFECTIVE TIME (THE “TM OPENING BALANCE SHEET”), IF SUCH BALANCE SHEET WERE
PREPARED IN ACCORDANCE WITH GAAP; AND


 


(F)                                    ALL ASSETS TRANSFERRED TO TM SPINCO OR
ANY MEMBER OF THE TM GROUP PURSUANT TO SECTION 10.01(A); PROVIDED, HOWEVER, THAT
ANY SUCH TRANSFER SHALL TAKE EFFECT UNDER SECTION 10.01(A) AND NOT UNDER THIS
SECTION 2.04.


 

Notwithstanding the foregoing, there shall be excluded from the definition of TM
Assets under this Section 2.04 Business Records to the extent they are included
in or primarily relate to any Excluded Asset or Retained Liability or the
Remaining Business or their transfer is prohibited by Applicable Law or by
agreements between any other Separate-co or any member of another Separate-co’s
Corresponding Group and Third Parties or otherwise would subject any other
Separate-co or any member of any other Corresponding Group to liability for such
transfer.  Access to such excluded Business Records shall be governed by
Article VIII.

 


2.05.                        INTERVAL ASSETS.  FOR THE PURPOSES OF THIS
AGREEMENT, “INTERVAL ASSETS” SHALL MEAN, WITHOUT DUPLICATION, THOSE ASSETS
WHETHER NOW EXISTING OR HEREINAFTER ACQUIRED, USED OR CONTEMPLATED TO BE USED OR
HELD FOR USE EXCLUSIVELY OR PRIMARILY IN THE OWNERSHIP, OPERATION OR CONDUCT OF
THE VACATIONS BUSINESS OR RELATING EXCLUSIVELY OR PRIMARILY TO THE VACATION
BUSINESS OR TO AN INTERVAL ENTITY INCLUDING THE FOLLOWING:


 


(A)                                  ALL ASSETS EXPRESSLY IDENTIFIED IN THIS
AGREEMENT OR IN ANY ANCILLARY AGREEMENT OR IN ANY SCHEDULE HERETO OR THERETO,
INCLUDING THOSE, IF ANY, LISTED ON SCHEDULE 2.05(A), AS ASSETS TO BE TRANSFERRED
TO, OR RETAINED BY, INTERVAL SPINCO OR ANY OTHER MEMBER OF THE INTERVAL GROUP;


 


(B)                                 THE OUTSTANDING CAPITAL STOCK, UNITS OR
OTHER EQUITY INTERESTS OF THE INTERVAL ENTITIES, AS LISTED ON SCHEDULE 2.05(B),
AND THE ASSETS OWNED BY SUCH INTERVAL ENTITIES;


 


(C)                                  ALL ASSETS PROPERLY REFLECTED ON SCHEDULE
2.05(C) (THE “INTERVAL GROUP BALANCE SHEET”), EXCLUDING ASSETS DISPOSED OF BY
IAC OR ANY OTHER SUBSIDIARY OR ENTITY CONTROLLED BY IAC SUBSEQUENT TO THE DATE
OF THE INTERVAL GROUP BALANCE SHEET;


 


(D)                                 ALL ASSETS THAT HAVE BEEN WRITTEN OFF,
EXPENSED OR FULLY DEPRECIATED BY IAC OR ANY SUBSIDIARY OR ENTITY CONTROLLED BY
IAC THAT, HAD THEY NOT BEEN WRITTEN OFF, EXPENSED OR FULLY DEPRECIATED, WOULD
HAVE BEEN REFLECTED ON THE INTERVAL GROUP BALANCE SHEET IN ACCORDANCE WITH GAAP;


 


(E)                                  ALL ASSETS ACQUIRED BY IAC OR ANY
SUBSIDIARY OR ENTITY CONTROLLED BY IAC AFTER THE DATE OF THE INTERVAL GROUP
BALANCE SHEET AND THAT WOULD BE REFLECTED ON THE BALANCE

 

22

--------------------------------------------------------------------------------


 


SHEET OF INTERVAL SPINCO AS OF THE EFFECTIVE TIME (THE “INTERVAL OPENING BALANCE
SHEET”), IF SUCH BALANCE SHEET WERE PREPARED IN ACCORDANCE WITH GAAP; AND


 


(F)                                    ALL ASSETS TRANSFERRED TO INTERVAL SPINCO
OR ANY MEMBER OF THE INTERVAL GROUP PURSUANT TO SECTION 10.01(A); PROVIDED,
HOWEVER, THAT ANY SUCH TRANSFER SHALL TAKE EFFECT UNDER SECTION 10.01(A) AND NOT
UNDER THIS SECTION 2.05.


 

Notwithstanding the foregoing, there shall be excluded from the definition of
Interval Assets under this Section 2.05 Business Records to the extent they are
included in or primarily relate to any Excluded Asset or Retained Liability or
the Remaining Business or their transfer is prohibited by Applicable Law or by
agreements between any other Separate-co or any member of another Separate-co’s
Corresponding Group and Third Parties or otherwise would subject any other
Separate-co or any member of any other Corresponding Group to liability for such
transfer.  Access to such excluded Business Records shall be governed by
Article VIII.

 


2.06.                        HSN ASSETS.  FOR THE PURPOSES OF THIS AGREEMENT,
“HSN ASSETS” SHALL MEAN, WITHOUT DUPLICATION, THOSE ASSETS WHETHER NOW EXISTING
OR HEREINAFTER ACQUIRED, USED OR CONTEMPLATED TO BE USED OR HELD FOR USE
EXCLUSIVELY OR PRIMARILY IN THE OWNERSHIP, OPERATION OR CONDUCT OF THE RETAILING
BUSINESS OR RELATING EXCLUSIVELY OR PRIMARILY TO THE RETAILING BUSINESS OR TO AN
HSN ENTITY INCLUDING THE FOLLOWING:


 


(A)                                  ALL ASSETS EXPRESSLY IDENTIFIED IN THIS
AGREEMENT OR IN ANY ANCILLARY AGREEMENT OR IN ANY SCHEDULE HERETO OR THERETO,
INCLUDING THOSE, IF ANY, LISTED ON SCHEDULE 2.06(A), AS ASSETS TO BE TRANSFERRED
TO, OR RETAINED BY, HSN SPINCO OR ANY OTHER MEMBER OF THE HSN GROUP;


 


(B)                                 THE OUTSTANDING CAPITAL STOCK, UNITS OR
OTHER EQUITY INTERESTS OF THE HSN ENTITIES, AS LISTED ON SCHEDULE 2.06(B), AND
THE ASSETS OWNED BY SUCH HSN ENTITIES;


 


(C)                                  ALL ASSETS PROPERLY REFLECTED ON SCHEDULE
2.06(C) (THE “HSN GROUP BALANCE SHEET”), EXCLUDING ASSETS DISPOSED OF BY IAC OR
ANY OTHER SUBSIDIARY OR ENTITY CONTROLLED BY IAC SUBSEQUENT TO THE DATE OF THE
HSN GROUP BALANCE SHEET;


 


(D)                                 ALL ASSETS THAT HAVE BEEN WRITTEN OFF,
EXPENSED OR FULLY DEPRECIATED BY IAC OR ANY SUBSIDIARY OR ENTITY CONTROLLED BY
IAC THAT, HAD THEY NOT BEEN WRITTEN OFF, EXPENSED OR FULLY DEPRECIATED, WOULD
HAVE BEEN REFLECTED ON THE HSN GROUP BALANCE SHEET IN ACCORDANCE WITH GAAP;


 


(E)                                  ALL ASSETS ACQUIRED BY IAC OR ANY
SUBSIDIARY OR ENTITY CONTROLLED BY IAC AFTER THE DATE OF THE HSN GROUP BALANCE
SHEET AND THAT WOULD BE REFLECTED ON THE BALANCE SHEET OF HSN AS OF THE
EFFECTIVE TIME (THE “HSN OPENING BALANCE SHEET”), IF SUCH BALANCE SHEET WERE
PREPARED IN ACCORDANCE WITH GAAP; AND


 


(F)                                    ALL ASSETS TRANSFERRED TO HSN SPINCO OR
ANY MEMBER OF THE HSN GROUP PURSUANT TO SECTION 10.01(A); PROVIDED, HOWEVER,
THAT ANY SUCH TRANSFER SHALL TAKE EFFECT UNDER SECTION 10.01(A) AND NOT UNDER
THIS SECTION 2.06.

 

23

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, there shall be excluded from the definition of
HSN Assets under this Section 2.06 Business Records to the extent they are
included in or primarily relate to any Excluded Asset or Retained Liability or
the Remaining Business or their transfer is prohibited by Applicable Law or by
agreements between any other Separate-co or any member of another Separate-co’s
Corresponding Group and Third Parties or otherwise would subject any other
Separate-co or any member of any other Corresponding Group to liability for such
transfer.  Access to such excluded Business Records shall be governed by
Article VIII.

 


2.07.                        TREE ASSETS.  FOR THE PURPOSES OF THIS AGREEMENT,
“TREE ASSETS” SHALL MEAN, WITHOUT DUPLICATION, THOSE ASSETS WHETHER NOW EXISTING
OR HEREINAFTER ACQUIRED, USED OR CONTEMPLATED TO BE USED OR HELD FOR USE
EXCLUSIVELY OR PRIMARILY IN THE OWNERSHIP, OPERATION OR CONDUCT OF THE LENDING
AND REAL ESTATE BUSINESS OR RELATING EXCLUSIVELY OR PRIMARILY TO THE LENDING AND
REAL ESTATE BUSINESS OR TO A TREE ENTITY INCLUDING THE FOLLOWING:


 


(A)                                  ALL ASSETS EXPRESSLY IDENTIFIED IN THIS
AGREEMENT OR IN ANY ANCILLARY AGREEMENT OR IN ANY SCHEDULE HERETO OR THERETO,
INCLUDING THOSE, IF ANY, LISTED ON SCHEDULE 2.07(A), AS ASSETS TO BE TRANSFERRED
TO, OR RETAINED BY, TREE SPINCO OR ANY OTHER MEMBER OF THE TREE GROUP;


 


(B)                                 THE OUTSTANDING CAPITAL STOCK, UNITS OR
OTHER EQUITY INTERESTS OF THE TREE ENTITIES, AS LISTED ON SCHEDULE 2.07(B), AND
THE ASSETS OWNED BY SUCH TREE ENTITIES;


 


(C)                                  ALL ASSETS PROPERLY REFLECTED ON SCHEDULE
2.07(C) (THE “TREE GROUP BALANCE SHEET”), EXCLUDING ASSETS DISPOSED OF BY IAC OR
ANY OTHER SUBSIDIARY OR ENTITY CONTROLLED BY IAC SUBSEQUENT TO THE DATE OF THE
TREE GROUP BALANCE SHEET;


 


(D)                                 ALL ASSETS THAT HAVE BEEN WRITTEN OFF,
EXPENSED OR FULLY DEPRECIATED BY IAC OR ANY SUBSIDIARY OR ENTITY CONTROLLED BY
IAC THAT, HAD THEY NOT BEEN WRITTEN OFF, EXPENSED OR FULLY DEPRECIATED, WOULD
HAVE BEEN REFLECTED ON THE TREE GROUP BALANCE SHEET IN ACCORDANCE WITH GAAP;


 


(E)                                  ALL ASSETS ACQUIRED BY IAC OR ANY
SUBSIDIARY OR ENTITY CONTROLLED BY IAC AFTER THE DATE OF THE TREE GROUP BALANCE
SHEET AND THAT WOULD BE REFLECTED ON THE BALANCE SHEET OF TREE SPINCO AS OF THE
EFFECTIVE TIME (THE “TREE OPENING BALANCE SHEET”), IF SUCH BALANCE SHEET WERE
PREPARED IN ACCORDANCE WITH GAAP; AND


 


(F)                                    ALL ASSETS TRANSFERRED TO TREE SPINCO OR
ANY MEMBER OF THE TREE GROUP PURSUANT TO SECTION 10.01(A); PROVIDED, HOWEVER,
THAT ANY SUCH TRANSFER SHALL TAKE EFFECT UNDER SECTION 10.01(A) AND NOT UNDER
THIS SECTION 2.07.


 

Notwithstanding the foregoing, there shall be excluded from the definition of
Assets under this Section 2.07 Business Records to the extent they are included
in or primarily relate to any Excluded Asset or Retained Liability or the
Remaining Business or their transfer is prohibited by Applicable Law or by
agreements between any other Separate-co or any member of another Separate-co’s
Corresponding Group and Third Parties or otherwise would subject any other
Separate-co or any member of any other Corresponding Group to liability for such
transfer.  Access to such excluded Business Records shall be governed by
Article VIII.

 

24

--------------------------------------------------------------------------------


 


2.08.                        DEFERRED SPUN ASSETS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN SECTION 2.04, 2.05, 2.06 OR 2.07 OR ELSEWHERE IN THIS
AGREEMENT, THE SPUN ASSETS SHALL NOT INCLUDE ANY DEFERRED SPUN ASSETS.  THE
TRANSFER TO A SPINCO OR ITS CORRESPONDING GROUP OF ANY SUCH DEFERRED SPUN ASSET
SHALL ONLY BE COMPLETED AT THE TIME, IN THE MANNER AND SUBJECT TO THE CONDITIONS
SET FORTH IN ARTICLE III.


 


2.09.                        EXCLUDED ASSETS.  (A) NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN SECTION 2.04, 2.05, 2.06 OR 2.07 OR ELSEWHERE IN THIS
AGREEMENT, THE FOLLOWING ASSETS OF IAC (OR OF ANY OTHER RELEVANT MEMBER OF THE
IAC GROUP) THAT WOULD OTHERWISE BE INCLUDED AMONG THE CORRESPONDING ASSETS OF A
SPINCO SHALL NOT BE TRANSFERRED TO SUCH SPINCO (OR ANY OTHER MEMBER OF ITS
CORRESPONDING GROUP), SHALL NOT FORM PART OF ITS CORRESPONDING ASSETS AND SHALL
REMAIN THE EXCLUSIVE PROPERTY OF IAC (OR THE RELEVANT MEMBER OF THE IAC GROUP)
ON AND AFTER THE EFFECTIVE TIME (THE “EXCLUDED ASSETS”):


 

(I)                                     ANY ASSET EXPRESSLY IDENTIFIED ON
SCHEDULE 2.09(A); AND

 

(II)                                  ANY ASSET TRANSFERRED TO IAC OR TO ANY
OTHER RELEVANT MEMBER OF THE IAC GROUP PURSUANT TO SECTION 10.01(A); PROVIDED,
HOWEVER, THAT ANY SUCH TRANSFERS SHALL TAKE EFFECT UNDER SECTION 10.01(A) AND
NOT UNDER THIS SECTION 2.09.

 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, EXCLUDED ASSETS SHALL NOT INCLUDE DEFERRED EXCLUDED ASSETS.  THE
TRANSFER TO IAC (OR TO THE RELEVANT MEMBER OF THE IAC GROUP) OR TO ANOTHER
SPINCO (OR TO THE RELEVANT MEMBER OF ITS CORRESPONDING GROUP) OF ANY SUCH ASSET
SHALL BE COMPLETED AT THE TIME, IN THE MANNER AND SUBJECT TO THE CONDITIONS SET
FORTH IN ARTICLE III.


 


2.10.                        LIABILITIES.  FOR THE PURPOSES OF THIS AGREEMENT,
LIABILITIES SHALL BE IDENTIFIED AS “TM LIABILITIES,” “INTERVAL LIABILITIES,”
“HSN LIABILITIES,”  “TREE LIABILITIES OR “RETAINED LIABILITIES” UNDER THE
FOLLOWING PRINCIPLES:


 


(A)                                  ANY LIABILITY WHICH IS EXPRESSLY IDENTIFIED
ON SCHEDULE 2.10(A) SHALL BE A TM LIABILITY;


 


(B)                                 ANY LIABILITY WHICH IS EXPRESSLY IDENTIFIED
ON SCHEDULE 2.10(B) SHALL BE AN INTERVAL LIABILITY;


 


(C)                                  ANY LIABILITY WHICH IS EXPRESSLY IDENTIFIED
ON SCHEDULE 2.10(C) SHALL BE AN HSN LIABILITY;


 


(D)                                 ANY LIABILITY WHICH IS EXPRESSLY IDENTIFIED
ON SCHEDULE 2.10(D) SHALL BE A TREE LIABILITY;


 


(E)                                  ANY LIABILITY WHICH IS EXPRESSLY IDENTIFIED
ON SCHEDULE 2.10(E) SHALL BE A RETAINED LIABILITY;


 


(F)                                    (I) 50% OF ANY SHARED LIABILITY OF
TICKETMASTER SPINCO SHALL BE A TICKETMASTER LIABILITY AND 50% SHALL BE A
RETAINED LIABILITY, (II) 50% OF ANY SHARED LIABILITY OF INTERVAL SPINCO SHALL BE
AN INTERVAL LIABILITY AND 50% SHALL BE A RETAINED LIABILITY, (III) 50% OF

 

25

--------------------------------------------------------------------------------


 


ANY SHARED LIABILITY OF HSN SPINCO SHALL BE AN HSN LIABILITY AND 50% SHALL BE A
RETAINED LIABILITY AND (IV) 50% OF ANY SHARED LIABILITY OF TREE SPINCO SHALL BE
A TREE LIABILITY AND 50% SHALL BE A RETAINED LIABILITY;


 


(G)                                 ANY LIABILITY OF A SPUN ENTITY, WHETHER
ARISING OR ACCRUING PRIOR TO, ON OR AFTER THE EFFECTIVE TIME AND WHETHER THE
FACTS ON WHICH IT IS BASED OCCURRED ON, PRIOR TO OR AFTER THE EFFECTIVE TIME AND
WHETHER OR NOT REFLECTED ON THE CORRESPONDING GROUP BALANCE SHEET OR ON THE
CORRESPONDING OPENING BALANCE SHEET, SHALL BE A CORRESPONDING LIABILITY OF SUCH
SPUN ENTITY’S CORRESPONDING GROUP, UNLESS IT IS EXPRESSLY IDENTIFIED IN THIS
AGREEMENT (INCLUDING ON ANY SCHEDULE) OR IN ANY ANCILLARY AGREEMENT AS A
LIABILITY TO BE ASSUMED OR RETAINED BY IAC (OR ANY OTHER MEMBER OF THE IAC
GROUP) OR BY A SPINCO THAT IS NOT INCLUDED IN SUCH SPUN ENTITY’S CORRESPONDING
GROUP (OR ANY OTHER RELEVANT MEMBER OF SUCH OTHER SPINCO’S CORRESPONDING GROUP),
IN WHICH CASE IT SHALL BE A RETAINED LIABILITY OR A SPUN LIABILITY OF SUCH OTHER
SPINCO’S CORRESPONDING GROUP, AS APPLICABLE;


 


(H)                                 ANY LIABILITY RELATING TO, ARISING OUT OF,
OR RESULTING FROM THE CONDUCT OF, A SPUN BUSINESS (AS CONDUCTED AT ANY TIME
PRIOR TO, ON OR AFTER THE EFFECTIVE TIME) OR RELATING TO A SPUN ASSET OR A
DEFERRED SPUN ASSET AND WHETHER ARISING OR ACCRUING PRIOR TO, ON OR AFTER THE
EFFECTIVE TIME AND WHETHER THE FACTS ON WHICH IT IS BASED OCCURRED ON, PRIOR TO
OR AFTER THE EFFECTIVE TIME AND WHETHER OR NOT REFLECTED ON THE CORRESPONDING
GROUP BALANCE SHEET OR THE CORRESPONDING OPENING BALANCE SHEET, SHALL BE A
CORRESPONDING LIABILITY OF SUCH SPUN BUSINESS’ CORRESPONDING GROUP, UNLESS IT IS
EXPRESSLY IDENTIFIED IN THIS AGREEMENT (INCLUDING ON ANY SCHEDULE) OR IN ANY
ANCILLARY AGREEMENT AS A LIABILITY TO BE ASSUMED OR RETAINED BY IAC (OR ANY
OTHER MEMBER OF THE IAC GROUP) OR BY A SPINCO THAT IS NOT INCLUDED IN SUCH SPUN
ENTITY’S CORRESPONDING GROUP (OR ANY OTHER RELEVANT MEMBER OF SUCH OTHER
SPINCO’S CORRESPONDING GROUP), IN WHICH CASE IT SHALL BE A RETAINED LIABILITY OR
SPUN LIABILITY OF SUCH OTHER SPINCO’S CORRESPONDING GROUP, AS APPLICABLE;


 


(I)                                     ANY LIABILITY WHICH IS REFLECTED OR
OTHERWISE DISCLOSED AS A LIABILITY OR OBLIGATION OF ANY SPINCO GROUP ON ITS
CORRESPONDING GROUP BALANCE SHEET SHALL BE A CORRESPONDING LIABILITY OF SUCH
SPINCO GROUP;


 


(J)                                     ANY LIABILITY WHICH WOULD BE REFLECTED
OR OTHERWISE DISCLOSED ON THE CORRESPONDING GROUP BALANCE SHEET OF ANY SPINCO
GROUP, IF SUCH BALANCE SHEET WERE PREPARED UNDER GAAP, SHALL BE A CORRESPONDING
LIABILITY OF SUCH SPINCO GROUP;


 

(k)                                  any Liability pursuant to contracts entered
into by IAC and/or any member of the IAC Group (i) in connection with the
acquisition, by IAC and/or any member of the IAC Group, of any Spun Entity
and/or Spun Business or (ii) otherwise relating primarily to a Spun Entity
and/or the conduct of a Spun Business, shall be a Corresponding Liability of
such Spun Entity’s or Spun Business’s Corresponding Group, unless it is
expressly identified in this Agreement (including on any Schedule) or in any
Ancillary Agreement as a Liability to be assumed or retained by IAC (or any
other member of the IAC Group) or by a Spinco that is not included in such Spun
Entity’s Corresponding Group (or any other relevant member of such other
Spinco’s Corresponding Group), in which case it shall be a Retained Liability or
Spun Liability of such other Spinco’s Corresponding Group, as applicable;

 

26

--------------------------------------------------------------------------------



 


(L)                                     ANY LIABILITY OF A REMAINING IAC ENTITY,
WHETHER ARISING OR ACCRUING PRIOR TO, ON OR AFTER THE EFFECTIVE TIME AND WHETHER
THE FACTS ON WHICH IT IS BASED OCCURRED ON, PRIOR TO OR AFTER THE EFFECTIVE
TIME, SHALL BE RETAINED LIABILITY, UNLESS IT IS DETERMINED TO BE A SPUN
LIABILITY PURSUANT TO CLAUSE (A), (B), (C), (D), (F), (G), (H), (I),  (J) OR
(K) ABOVE, IN WHICH CASE IT SHALL BE A SPUN LIABILITY AS SET FORTH THEREUNDER;


 


(M)                               ANY LIABILITY RELATING TO, ARISING OUT OF, OR
RESULTING FROM THE CONDUCT OF, A REMAINING IAC BUSINESS (AS CONDUCTED AT ANY
TIME PRIOR TO, ON OR AFTER THE EFFECTIVE TIME) OR RELATING TO AN EXCLUDED ASSET
AND WHETHER ARISING OR ACCRUING PRIOR TO, ON OR AFTER THE EFFECTIVE TIME AND
WHETHER THE FACTS ON WHICH IT IS BASED OCCURRED ON, PRIOR TO OR AFTER THE
EFFECTIVE TIME, SHALL BE A RETAINED LIABILITY, UNLESS IT IS DETERMINED TO BE A
SPUN LIABILITY PURSUANT TO CLAUSE (A), (B), (C), (D), (F), (G), (H), (I), 
(J) OR (K) ABOVE, IN WHICH CASE IT SHALL BE A SPUN LIABILITY AS SET FORTH
THEREUNDER; AND


 


(N)                                 ANY LIABILITY OF ANY SPINCO OR ANY OTHER
MEMBER OF ANY SPINCO GROUP UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL
BE A CORRESPONDING LIABILITY OF SUCH SPINCO GROUP AND ANY LIABILITY OF IAC OR
ANY OTHER MEMBER OF THE IAC GROUP UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT SHALL BE A RETAINED LIABILITY.


 


2.11.                        THIRD PARTY CONSENTS AND GOVERNMENT APPROVALS.  TO
THE EXTENT THAT THE SEPARATION OR ANY TRANSACTION CONTEMPLATED THEREBY REQUIRES
A CONSENT FROM ANY THIRD PARTY (A “THIRD PARTY CONSENT”) OR ANY GOVERNMENTAL
AUTHORIZATION, THE PARTIES WILL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ALL SUCH THIRD PARTY CONSENTS AND GOVERNMENTAL AUTHORIZATIONS PRIOR TO THE
EFFECTIVE TIME.  IF THE PARTIES FAIL TO OBTAIN ANY SUCH THIRD PARTY CONSENT OR
GOVERNMENTAL AUTHORIZATION PRIOR TO THE EFFECTIVE TIME, THE MATTER SHALL BE
DEALT WITH IN THE MANNER SET FORTH IN ARTICLE III.


 


2.12.                        PRESERVATION OF AGREEMENTS.  THE PARTIES EACH AGREE
THAT ALL WRITTEN AGREEMENTS, ARRANGEMENTS, COMMITMENTS AND UNDERSTANDINGS
BETWEEN ANY MEMBER OR MEMBERS OF ITS CORRESPONDING GROUP, ON THE ONE HAND, AND
ANY MEMBER OR MEMBERS OF ANY OTHER GROUP, ON THE OTHER HAND, SHALL REMAIN IN
EFFECT IN ACCORDANCE WITH THEIR TERMS FROM AND AFTER THE EFFECTIVE TIME, UNLESS
OTHERWISE TERMINATED BY THE RELEVANT PARTIES.


 


2.13.                        ANCILLARY AGREEMENTS.  ON OR PRIOR TO THE EFFECTIVE
TIME, THE PARTIES SHALL EXECUTE AND DELIVER OR, AS APPLICABLE, CAUSE THE
APPROPRIATE MEMBERS OF THEIR RESPECTIVE GROUPS TO EXECUTE AND DELIVER, EACH OF
THE FOLLOWING AGREEMENTS (COLLECTIVELY, THE “ANCILLARY AGREEMENTS”):


 


(A)                                  THE EMPLOYEE MATTERS AGREEMENT;


 


(B)                                 THE TAX SHARING AGREEMENT;


 


(C)                                  THE TRANSITION SERVICES AGREEMENT; AND


 


(D)                                 THE TRANSACTIONS MEMORANDUM, AND SUCH OTHER
AGREEMENTS AND INSTRUMENTS AS MAY RELATE TO OR BE IDENTIFIED IN ANY OF THE
FOREGOING AGREEMENTS.

 

27

--------------------------------------------------------------------------------


 


2.14.                        RESIGNATIONS.  (A)  IAC AGREES TO CAUSE EACH PERSON
WHO IS A DIRECTOR OR AN OFFICER OF ANY SPUN ENTITY AND WHO WILL NOT BE OR BECOME
AN EMPLOYEE OF SUCH SPUN ENTITY’S SPINCO GROUP (OR ANY MEMBER THEREOF) AT THE
EFFECTIVE TIME TO RESIGN FROM SUCH POSITION WITH EFFECT AS OF THE EFFECTIVE
TIME; PROVIDED, HOWEVER, THAT THIS SECTION 2.14(A) SHALL NOT APPLY TO THE
PERSONS IN THE CAPACITIES SET FORTH ON SCHEDULE 2.14(A).


 


(B)                                 EACH SPINCO AGREES TO CAUSE EACH PERSON
(I) WHO IS A DIRECTOR OR AN OFFICER OF A REMAINING IAC ENTITY OR ANY SPUN ENTITY
THAT IS NOT A MEMBER OF SUCH SPINCO’S CORRESPONDING GROUP AND (II) WHO WILL
BECOME AN EMPLOYEE OF SUCH SPINCO’S CORRESPONDING GROUP (OR ANY MEMBER THEREOF)
AT THE EFFECTIVE TIME TO RESIGN FROM SUCH POSITION WITH EFFECT AS OF THE
EFFECTIVE TIME.


 


(C)                                  EACH SEPARATE-CO AGREES TO OBTAIN ALL SUCH
LETTERS OF RESIGNATION OR OTHER EVIDENCE OF SUCH RESIGNATIONS AS MAY BE
NECESSARY OR DESIRABLE IN PERFORMING THEIR RESPECTIVE OBLIGATIONS UNDER THIS
SECTION 2.14.


 


2.15.                        COOPERATION.  THE PARTIES SHALL COOPERATE IN ALL
ASPECTS OF THE SEPARATION AND SHALL SIGN ALL SUCH DOCUMENTS AND PERFORM ALL SUCH
OTHER ACTS AS MAY BE NECESSARY OR DESIRABLE TO GIVE FULL EFFECT TO THE
SEPARATION; AND EACH SEPARATE-CO SHALL CAUSE EACH OTHER MEMBER OF ITS
CORRESPONDING GROUP TO DO LIKEWISE.


 


2.16.                        INTERCOMPANY ACCOUNTS AMONG GROUPS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ANY ANCILLARY AGREEMENT, FROM AND AFTER THE
EFFECTIVE TIME, EACH SEPARATE-CO AGREES TO CAUSE ANY INTERCOMPANY ACCOUNT
PAYABLE BY ANY MEMBER OF ITS CORRESPONDING GROUP TO ANY MEMBER OF ANY OTHER
GROUP TO BE SATISFIED IN FULL.


 


2.17.                        DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.  (A) 
EACH OF THE PARTIES (ON BEHALF OF ITSELF AND EACH OTHER MEMBER OF ITS RESPECTIVE
CORRESPONDING GROUP) UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR IN ANY ANCILLARY AGREEMENT, NO PARTY TO THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR OTHERWISE, MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, REGARDING ANY OF THE SPUN ASSETS, SPUN ENTITIES, SPUN BUSINESSES,
EXCLUDED ASSETS, SPUN LIABILITIES OR RETAINED LIABILITIES INCLUDING ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR
WARRANTY REGARDING ANY CONSENTS OR GOVERNMENTAL AUTHORIZATIONS REQUIRED IN
CONNECTION THEREWITH OR THEIR TRANSFER, REGARDING THE VALUE OR FREEDOM FROM
ENCUMBRANCES OF, OR ANY OTHER MATTER CONCERNING, ANY SPUN ASSET OR EXCLUDED
ASSET, OR REGARDING THE ABSENCE OF ANY DEFENSE OR RIGHT OF SETOFF OR FREEDOM
FROM COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER SPUN ASSET OR EXCLUDED
ASSET, INCLUDING ANY ACCOUNT RECEIVABLE OF ANY PARTY, OR AS TO THE LEGAL
SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT OR INSTRUMENT DELIVERED HEREUNDER TO
CONVEY TITLE TO ANY SPUN ASSET OR EXCLUDED ASSET UPON THE EXECUTION, DELIVERY
AND FILING HEREOF OR THEREOF.


 


(B)                                 EXCEPT AS MAY EXPRESSLY BE SET FORTH HEREIN
OR IN ANY ANCILLARY AGREEMENT, ALL SPUN ASSETS AND EXCLUDED ASSETS ARE BEING
TRANSFERRED ON AN “AS IS, WHERE IS” BASIS, AT THE RISK OF THE RESPECTIVE
TRANSFEREES WITHOUT ANY WARRANTY WHATSOEVER ON THE PART OF THE TRANSFEROR,
FORMAL OR IMPLICIT, LEGAL, STATUTORY OR CONVENTIONAL (AND, IN THE CASE OF ANY
REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM DEED OR CONVEYANCE).

 

28

--------------------------------------------------------------------------------


 


ARTICLE III
DEFERRED SEPARATION TRANSACTIONS


 


3.01.                        DEFERRED TRANSFER ASSETS.  (A)  IF THE TRANSFER TO,
OR RETENTION BY, ANY MEMBER OF A SPINCO GROUP OF ANY ASSET THAT WOULD OTHERWISE
CONSTITUTE ITS CORRESPONDING ASSET (A “DEFERRED SPUN ASSET”; WITH RESPECT TO
SUCH SPINCO, A “DEFERRED CORRESPONDING ASSET”) OR THE TRANSFER TO, OR RETENTION
BY, ANY MEMBER OF THE IAC GROUP OF ANY ASSET THAT WOULD OTHERWISE CONSTITUTE AN
EXCLUDED ASSET (A “DEFERRED EXCLUDED ASSET,” AND TOGETHER WITH A DEFERRED SPUN
ASSET, A “DEFERRED TRANSFER ASSET”) CANNOT BE ACCOMPLISHED WITHOUT GIVING RISE
TO A VIOLATION OF APPLICABLE LAW, OR WITHOUT OBTAINING A THIRD PARTY CONSENT OR
A GOVERNMENTAL AUTHORIZATION (COLLECTIVELY, A “TRANSFER IMPEDIMENT”) AND ANY
SUCH THIRD PARTY CONSENT OR GOVERNMENTAL AUTHORIZATION HAS NOT BEEN OBTAINED
PRIOR TO THE EFFECTIVE TIME, THEN SUCH ASSET SHALL BE DEALT WITH IN THE MANNER
DESCRIBED IN THIS SECTION 3.01.


 


(B)                                 PENDING REMOVAL OF SUCH TRANSFER IMPEDIMENT,
THE PERSON HOLDING THE DEFERRED TRANSFER ASSET (THE “RETAINING PERSON”) SHALL
HOLD SUCH DEFERRED TRANSFER ASSET FOR THE USE AND BENEFIT, INSOFAR AS REASONABLY
POSSIBLE, OF THE PARTY TO WHOM THE TRANSFER OF SUCH ASSET COULD NOT BE MADE AT
THE EFFECTIVE TIME (THE “DEFERRED BENEFICIARY”).  THE RETAINING PERSON SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PRESERVE SUCH ASSET AND ITS RIGHT, TITLE AND
INTEREST THEREIN AND TAKE ALL SUCH OTHER ACTION AS MAY REASONABLY BE REQUESTED
BY THE DEFERRED BENEFICIARY (IN EACH CASE, AT SUCH DEFERRED BENEFICIARY’S
EXPENSE) IN ORDER TO PLACE SUCH DEFERRED BENEFICIARY, INSOFAR AS REASONABLY
POSSIBLE, IN THE SAME POSITION AS IT WOULD BE IN IF SUCH ASSET HAD BEEN
TRANSFERRED TO IT OR RETAINED BY IT WITH EFFECT AS OF THE EFFECTIVE TIME AND SO
THAT, SUBJECT TO THE STANDARD OF CARE SET FORTH ABOVE, ALL THE BENEFITS AND
BURDENS RELATING TO SUCH DEFERRED TRANSFER ASSET, INCLUDING POSSESSION, USE,
RISK OF LOSS, POTENTIAL FOR GAIN, ENFORCEMENT OF RIGHTS AGAINST THIRD PARTIES
AND DOMINION, CONTROL AND COMMAND OVER SUCH ASSET, ARE TO INURE FROM AND AFTER
THE EFFECTIVE TIME TO SUCH DEFERRED BENEFICIARY AND THE MEMBERS OF ITS GROUP. 
THE PROVISIONS SET FORTH IN THIS ARTICLE III CONTAIN ALL THE OBLIGATIONS OF THE
RETAINING PERSON VIS-À-VIS THE DEFERRED BENEFICIARY WITH RESPECT TO THE DEFERRED
TRANSFER ASSET AND THE RETAINING PERSON SHALL NOT BE BOUND VIS-À-VIS THE
DEFERRED BENEFICIARY BY ANY OTHER OBLIGATIONS UNDER APPLICABLE LAW.


 


(C)                                  THE PARTIES SHALL CONTINUE ON AND AFTER THE
EFFECTIVE TIME TO USE COMMERCIALLY REASONABLE EFFORTS TO REMOVE ALL TRANSFER
IMPEDIMENTS; PROVIDED, HOWEVER, THAT NO PARTY SHALL BE REQUIRED TO MAKE ANY
UNREASONABLE PAYMENT OR ASSUME ANY MATERIAL OBLIGATIONS THEREFOR.  AS AND WHEN
ANY TRANSFER IMPEDIMENT IS REMOVED, THE RELEVANT DEFERRED TRANSFER ASSET SHALL
FORTHWITH BE TRANSFERRED TO ITS DEFERRED BENEFICIARY AT NO ADDITIONAL COST AND
IN A MANNER AND ON TERMS CONSISTENT WITH THE RELEVANT PROVISIONS OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, INCLUDING SECTION 2.17(B) HEREOF, AND
ANY SUCH TRANSFER SHALL TAKE EFFECT AS OF THE DATE OF ITS ACTUAL TRANSFER.


 


(D)                                 NOTWITHSTANDING THE FOREGOING OR ANY
PROVISION OF APPLICABLE LAW, A RETAINING PERSON SHALL NOT BE OBLIGATED, IN
CONNECTION WITH THE FOREGOING, TO EXPEND ANY MONEY IN RESPECT OF A DEFERRED
TRANSFER ASSET UNLESS THE NECESSARY FUNDS ARE ADVANCED BY THE DEFERRED
BENEFICIARY OF SUCH DEFERRED TRANSFER ASSET, OTHER THAN REASONABLE ATTORNEYS’
FEES AND RECORDING OR SIMILAR FEES, ALL OF WHICH SHALL BE PROMPTLY REIMBURSED BY
THE DEFERRED BENEFICIARY OF SUCH DEFERRED TRANSFER ASSET.

 

29

--------------------------------------------------------------------------------


 


3.02.                        UNRELEASED LIABILITIES.  IF AT ANY TIME ON OR AFTER
THE EFFECTIVE TIME, ANY MEMBER OF ANY GROUP SHALL REMAIN OBLIGATED TO ANY THIRD
PARTY IN RESPECT OF ANY CORRESPONDING LIABILITY NOT ITS OWN — I.E., A
CORRESPONDING LIABILITY OF ANOTHER SEPARATE-CO (SUCH OTHER SEPARATE-CO WITH
RESPECT SUCH UNRELEASED LIABILITY AND SUCH UNRELEASED PERSON, THE “RESPONSIBLE
SEPARATE-CO”) — THE FOLLOWING PROVISIONS SHALL APPLY.  THE LIABILITIES REFERRED
TO IN THIS SECTION 3.02 ARE HEREINAFTER REFERRED TO AS THE “UNRELEASED
LIABILITIES,” THE PERSON REMAINING OBLIGATED FOR SUCH LIABILITY IN A MANNER
CONTRARY TO WHAT IS INTENDED UNDER THIS AGREEMENT IS HEREINAFTER REFERRED TO AS
THE “UNRELEASED PERSON,” SUCH UNRELEASED PERSON’S CORRESPONDING SEPARATE-CO, THE
“UNRELEASED SEPARATE-CO” AND SUCH UNRELEASED PERSON’S CORRESPONDING GROUP, THE
“UNRELEASED GROUP”.


 


(A)                                  EACH UNRELEASED PERSON SHALL REMAIN
OBLIGATED TO THIRD PARTIES FOR SUCH UNRELEASED LIABILITY AS PROVIDED IN THE
RELEVANT CONTRACT, APPLICABLE LAW OR OTHER SOURCE OF SUCH UNRELEASED LIABILITY
AND SHALL PAY AND PERFORM SUCH UNRELEASED LIABILITY AS AND WHEN REQUIRED, IN
ACCORDANCE WITH ITS TERMS.


 


(B)                                 EACH RESPONSIBLE SEPARATE-CO SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS EACH OTHER SEPARATE-CO INDEMNIFIED PARTY
THAT IS AN UNRELEASED PERSON FROM AND AGAINST ANY LIABILITIES ARISING IN RESPECT
OF EACH UNRELEASED LIABILITY OF SUCH UNRELEASED PERSON THAT IS A CORRESPONDING
LIABILITY OF SUCH RESPONSIBLE SEPARATE-CO.  EACH RESPONSIBLE SEPARATE-CO SHALL
TAKE, AND SHALL CAUSE THE MEMBERS OF ITS CORRESPONDING GROUP (THE “RESPONSIBLE
GROUP”) TO TAKE, SUCH OTHER ACTIONS AS MAY BE REASONABLY REQUESTED BY THE
APPLICABLE UNRELEASED SEPARATE-CO IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT IN ORDER TO PLACE THE APPLICABLE UNRELEASED GROUP, INSOFAR AS
REASONABLY POSSIBLE, IN THE SAME POSITION AS IT WOULD BE IN IF SUCH UNRELEASED
LIABILITY HAD BEEN FULLY CONTRIBUTED, ASSIGNED, TRANSFERRED, CONVEYED, AND
DELIVERED TO, AND ACCEPTED AND ASSUMED OR RETAINED, AS APPLICABLE, BY SUCH
RESPONSIBLE SEPARATE-CO (OR ANY RELEVANT MEMBER OF THE RESPONSIBLE GROUP) WITH
EFFECT AS OF THE EFFECTIVE TIME AND SO THAT ALL THE BENEFITS AND BURDENS
RELATING TO SUCH UNRELEASED LIABILITY, INCLUDING POSSESSION, USE, RISK OF LOSS,
POTENTIAL FOR GAIN, AND DOMINION, CONTROL AND COMMAND OVER SUCH UNRELEASED
LIABILITY, ARE TO INURE FROM AND AFTER THE EFFECTIVE TIME TO THE MEMBER OR
MEMBERS OF THE RESPONSIBLE GROUP.


 


(C)                                  EACH RESPONSIBLE SEPARATE-CO SHALL CONTINUE
ON AND AFTER THE EFFECTIVE TIME TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE APPLICABLE UNRELEASED PERSONS TO BE RELEASED FROM THEIR RESPECTIVE
UNRELEASED LIABILITIES.


 


(D)                                 IF, AS AND WHEN IT BECOMES POSSIBLE TO
DELEGATE, NOVATE OR EXTINGUISH ANY UNRELEASED LIABILITY IN FAVOR OF AN
UNRELEASED PERSON, THE RELEVANT PARTIES SHALL PROMPTLY SIGN ALL SUCH DOCUMENTS
AND PERFORM ALL SUCH OTHER ACTS, AND SHALL CAUSE EACH MEMBER OF THEIR RESPECTIVE
GROUPS, AS APPLICABLE, TO SIGN ALL SUCH DOCUMENTS AND PERFORM ALL SUCH OTHER
ACTS, AS MAY BE NECESSARY OR DESIRABLE TO GIVE EFFECT TO SUCH DELEGATION,
NOVATION, EXTINCTION OR OTHER RELEASE WITHOUT PAYMENT OF ANY FURTHER
CONSIDERATION BY THE UNRELEASED PERSON.


 


3.03.                        NO ADDITIONAL CONSIDERATION.  FOR THE AVOIDANCE OF
DOUBT, THE TRANSFER OR ASSUMPTION OF ANY ASSETS OR LIABILITIES UNDER THIS
ARTICLE III SHALL BE EFFECTED WITHOUT ANY ADDITIONAL CONSIDERATION BY ANY PARTY
HEREUNDER.

 

30

--------------------------------------------------------------------------------


 


ARTICLE IV
COVENANTS


 


4.01.                        GENERAL COVENANTS.  EACH PARTY COVENANTS WITH AND
IN FAVOR OF THE OTHER PARTIES THAT IT SHALL, SUBJECT, IN THE CASE OF IAC, TO
ARTICLE XII:


 


(A)                                  DO AND PERFORM ALL SUCH ACTS AND THINGS,
AND EXECUTE AND DELIVER ALL SUCH AGREEMENTS, ASSURANCES, NOTICES AND OTHER
DOCUMENTS AND INSTRUMENTS AS MAY REASONABLY BE REQUIRED OF IT TO FACILITATE THE
CARRYING OUT OF THE INTENT AND PURPOSE OF THIS AGREEMENT;


 


(B)                                 COOPERATE WITH AND ASSIST THE OTHER PARTIES,
BOTH BEFORE AND AFTER THE EFFECTIVE TIME, IN DEALING WITH TRANSITIONAL MATTERS
RELATING TO OR ARISING FROM THE SEPARATION, THE DISTRIBUTIONS, THIS AGREEMENT OR
THE ANCILLARY AGREEMENTS; AND


 


(C)                                  COOPERATE IN PREPARING AND FILING ALL
DOCUMENTATION (I) TO EFFECT ALL NECESSARY APPLICATIONS, NOTICES, PETITIONS,
FILINGS AND OTHER DOCUMENTS; AND (II) TO OBTAIN AS PROMPTLY AS REASONABLY
PRACTICABLE ALL CONSENTS AND GOVERNMENTAL AUTHORIZATIONS NECESSARY OR ADVISABLE
TO BE OBTAINED FROM ANY THIRD PARTY AND/OR ANY GOVERNMENTAL AUTHORITY IN ORDER
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING ALL
APPROVALS REQUIRED UNDER APPLICABLE ANTITRUST LAWS).


 


4.02.                        COVENANTS OF THE SPINCOS.  IN ADDITION TO THE
COVENANTS OF THE SPINCOS PROVIDED FOR ELSEWHERE IN THIS AGREEMENT, EACH SPINCO
COVENANTS AND AGREES WITH, AND IN FAVOR OF, THE OTHER PARTIES THAT IT SHALL:


 


(A)                                  USE COMMERCIALLY REASONABLE EFFORTS AND DO
ALL THINGS REASONABLY REQUIRED OF IT TO CAUSE THE SEPARATION AND THE
DISTRIBUTIONS TO BE COMPLETED, INCLUDING COOPERATING WITH IAC TO OBTAIN:  THE
APPROVAL FOR THE LISTING OF SUCH SPINCO’S SPINCO COMMON STOCK ON NASDAQ OR SUCH
OTHER SECURITIES EXCHANGE OR INTER-DEALER QUOTATION SYSTEM AS IS REASONABLY
ACCEPTABLE TO IAC;


 


(B)                                 USE ITS COMMERCIALLY REASONABLE EFFORTS TO
TAKE ALL SUCH ACTION AS MAY BE NECESSARY OR DESIRABLE UNDER APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS OF THE UNITED STATES (AND ANY COMPARABLE LAWS UNDER
ANY FOREIGN JURISDICTIONS) IN CONNECTION WITH THE SEPARATION AND THE
DISTRIBUTIONS;


 


(C)                                  USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE ANY MEMBER OF ANOTHER GROUP TO BE RELEASED, AS SOON AS REASONABLY
PRACTICABLE, FROM ANY GUARANTEES GIVEN BY ANY MEMBER OF SUCH OTHER GROUP (THE
“GUARANTEEING GROUP”; ITS CORRESPONDING SEPARATE-CO, THE “GUARANTEEING
SEPARATE-CO”) FOR THE BENEFIT OF SUCH SPINCO (THE “GUARANTEED SPINCO”; ITS
CORRESPONDING GROUP, THE “GUARANTEED GROUP”; ITS CORRESPONDING ENTITIES, THE
“GUARANTEED ENTITIES”) OR ANY GUARANTEED ENTITIES AND (TO THE EXTENT NECESSARY
TO SECURE SUCH RELEASES) TO CAUSE ITSELF OR ONE OR MORE MEMBERS OF THE
GUARANTEED GROUP TO BE SUBSTITUTED IN ALL RESPECTS FOR ANY MEMBER OF THE
GUARANTEEING GROUP IN RESPECT OF SUCH GUARANTEES, PROVIDED, THAT IN THE EVENT
THAT, NOTWITHSTANDING THE COMMERCIALLY REASONABLE EFFORTS OF THE GUARANTEED
SPINCO, THE GUARANTEED SPINCO IS UNABLE TO OBTAIN SUCH GUARANTEE RELEASES, THE
GUARANTEED SPINCO HEREBY AGREES TO INDEMNIFY AND HOLD THE GUARANTEEING
SEPARATE-CO AND THE OTHER MEMBERS OF THE

 

31

--------------------------------------------------------------------------------


 


GUARANTEEING GROUP HARMLESS FROM AND AGAINST ALL LIABILITIES INCURRED BY THEM IN
CONNECTION WITH, ARISING OUT OF OR RESULTING FROM SUCH GUARANTEES; AND


 


(D)                                 PERFORM AND, AS APPLICABLE, CAUSE EACH
MEMBER OF ITS CORRESPONDING GROUP TO PERFORM EACH OF ITS AND THEIR RESPECTIVE
OBLIGATIONS UNDER EACH ANCILLARY AGREEMENT.


 


4.03.                        SPINCO COMMON STOCK ESCROW ACCOUNTS.  (A) 
IMMEDIATELY FOLLOWING THE EFFECTIVE TIME, EACH SPINCO SHALL DEPOSIT A NUMBER OF
SHARES OF ITS SPINCO COMMON STOCK AS IS EQUAL TO THE PRODUCT OF (X) ITS
CORRESPONDING DISTRIBUTION RATIO AND (Y) THE NUMBER OF SHARES OF IAC COMMON
STOCK DELIVERABLE UPON THE EXERCISE OF THE OLD IAC INTEGRATED WARRANT IF SUCH
WARRANT WERE TO BE EXERCISED IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (SUCH
SPINCO’S “CORRESPONDING ESCROW SHARES”) INTO AN ESCROW ACCOUNT (A “SPINCO COMMON
STOCK ESCROW ACCOUNT”) TO BE ESTABLISHED BY EACH SPINCO WITH THE BANK OF NEW
YORK MELLON (THE “ESCROW AGENT”) TO BE HELD BY THE ESCROW AGENT PURSUANT TO THE
TERMS OF AN ESCROW AGREEMENT IN CUSTOMARY FORM TO BE AGREED UPON BY EACH OF THE
SPINCOS AND THE ESCROW AGENT PRIOR TO THE EFFECTIVE TIME (AN “ESCROW
AGREEMENT”).  THE SPINCO COMMON STOCK ESCROW ACCOUNTS WILL SERVE AS A SOURCE OF
SHARES OF SPINCO COMMON STOCK DELIVERABLE UPON THE EXERCISE OF THE NEW IAC
INTEGRATED WARRANT.  UNDER THE TERMS OF THE ESCROW AGREEMENTS, ANY SHARES OF
SPINCO COMMON STOCK DESIGNATED FOR DELIVERY UPON EXERCISE OF THE NEW IAC
INTEGRATED WARRANT SHALL BE RETURNED TO THE APPLICABLE SPINCO UPON THE
EXPIRATION WITHOUT EXERCISE OF THE NEW IAC INTEGRATED WARRANT IN ACCORDANCE WITH
ITS TERMS.  IAC AND EACH SPINCO ACKNOWLEDGE THAT IAC’S OBLIGATION TO ISSUE
SHARES OF IAC COMMON STOCK TO THE HOLDER OF THE OLD IAC INTEGRATED WARRANT
RELATES TO THE BUSINESSES THAT WERE CONDUCTED BY THE IAC GROUP AND THE SPINCO
GROUPS PRIOR TO THE EFFECTIVE TIME.  ACCORDINGLY, FROM AND AFTER THE EFFECTIVE
TIME, UPON AN EXERCISE OF THE NEW IAC INTEGRATED WARRANT, AS BETWEEN IAC AND THE
SPINCOS, EACH SPINCO WILL EXCLUSIVELY BEAR THE OBLIGATION TO DELIVER SHARES OF
ITS SPINCO COMMON STOCK.  THE ISSUANCE AND DELIVERY BY EACH SPINCO OF ITS
CORRESPONDING ESCROW SHARES TO THE APPLICABLE SPINCO COMMON STOCK ESCROW ACCOUNT
IS INTENDED TO FURTHER SUCH SPINCO’S SATISFACTION OF SUCH OBLIGATIONS FOLLOWING
THE SEPARATION AND THE DISTRIBUTIONS; PROVIDED, HOWEVER, THAT IF FOR ANY REASON
SUCH SPINCO COMMON STOCK ESCROW ACCOUNT DOES NOT SATISFY SUCH OBLIGATIONS, THE
TRANSFER OF SHARES BY SUCH SPINCO TO THE SPINCO COMMON STOCK ESCROW ACCOUNT
UNDER THIS SECTION 4.03 IS NOT IN SUBSTITUTION OF THE OBLIGATIONS OF SUCH SPINCO
UNDER THE IMMEDIATELY PRECEDING SENTENCE TO DELIVER SHARES OF ITS SPINCO COMMON
STOCK.  FOR THE AVOIDANCE OF DOUBT, ANY OBLIGATIONS WITH RESPECT TO THE DELIVERY
OF ANY SPINCO COMMON STOCK ON ACCOUNT OF THE NEW IAC INTEGRATED WARRANT SHALL BE
A CORRESPONDING LIABILITY OF SUCH SPINCO.  IF, AT ANY TIME OR FROM TIME TO TIME
FOLLOWING THE EFFECTIVE TIME,


 


(X)                               IAC REASONABLY DETERMINES IN GOOD FAITH (WHICH
DETERMINATION, ABSENT MANIFEST ERROR, SHALL BE FINAL AND BINDING) IN ITS SOLE
DISCRETION THAT, FOR ANY SPINCO, ITS CORRESPONDING ESCROW SHARES ARE
INSUFFICIENT TO SATISFY THE OBLIGATIONS WITH RESPECT TO THE NEW IAC INTEGRATED
WARRANT, IAC SHALL PROVIDE TO SUCH SPINCO WRITTEN NOTICE INDICATING THE NUMBER
OF ADDITIONAL SHARES OF SUCH SPINCO COMMON STOCK NECESSARY TO SATISFY THE
OBLIGATIONS PURSUANT TO THE NEW IAC INTEGRATED WARRANT AND SUCH SPINCO SHALL
PROMPTLY DEPOSIT INTO THE APPLICABLE SPINCO COMMON STOCK ESCROW ACCOUNT THE
NUMBER OF SHARES OF SUCH SPINCO COMMON STOCK INDICATED IN THE WRITTEN NOTICE
FROM IAC; OR

 

32

--------------------------------------------------------------------------------


 


(Y)                                ANY SPINCO UNDERTAKES ANY ACTION, OR ANY
EVENT SHALL OCCUR, THAT EITHER (I) RESULTS IN AN ADJUSTMENT TO THE NUMBER OF
SHARES OF ITS SPINCO COMMON STOCK WITH RESPECT TO WHICH THE NEW IAC INTEGRATED
WARRANT IS EXERCISABLE OR (II) CAUSES THAT PORTION OF THE NEW IAC INTEGRATED
WARRANT THAT WOULD OTHERWISE HAVE BEEN EXERCISABLE FOR SHARES OF SUCH SPINCO
COMMON STOCK TO BECOME EXERCISABLE INTO ANOTHER FORM OF CONSIDERATION
(INCLUDING, WITHOUT LIMITATION, IN CONJUNCTION WITH A MERGER OF SUCH SPINCO OR A
RECLASSIFICATION OF SUCH SPINCO COMMON STOCK), THEN, IN EACH CASE, SUCH SPINCO
SHALL PROMPTLY DEPOSIT INTO THE APPLICABLE SPINCO COMMON STOCK ESCROW ACCOUNT
THE NUMBER OF ADDITIONAL SHARES OF SUCH SPINCO COMMON STOCK AND/OR THE OTHER
CONSIDERATION WITH RESPECT TO WHICH THE NEW IAC INTEGRATED WARRANT IS
EXERCISABLE.


 

(b)  Notwithstanding the foregoing, in lieu of issuing any fractional shares of
its Spinco Common Stock upon the exercise of the New IAC Integrated Warrant, the
applicable Spinco shall promptly deposit into the applicable Spinco Common Stock
Escrow Account cash in lieu of such fractional share in an amount computed in
accordance with the terms of the New IAC Integrated Warrant.

 


4.04.                        CASH BALANCE TRUE-UPS.  (A)  IN THE EVENT THAT,
AFTER REVIEW AND RECONCILIATION, THE AMOUNT OF CASH AND CASH EQUIVALENTS AND
MARKETABLE SECURITIES REFLECTED IN THE BANK STATEMENTS (OR THEIR EQUIVALENTS)
INCLUDING INSTRUMENTS DEPOSITED AND INTEREST ACCRUED BUT NOT YET COLLECTED OF
THE DOMESTIC OPERATIONS OF TM SPINCO AND ITS SUBSIDIARIES AS OF THE CLOSE OF
BUSINESS ON THE TM DISTRIBUTION DATE (THE “TM EFFECTIVE TIME CASH BALANCE”) IS
GREATER THAN $0 AFTER REDUCING THE TM EFFECTIVE TIME CASH BALANCE FOR THE
AGGREGATE AMOUNT OF ANY REVOLVING FACILITY BORROWINGS OUTSTANDING UNDER THE TM
CREDIT AGREEMENT DATED JULY 25, 2008 (THE “TM TARGET CASH BALANCE”), TM SPINCO
SHALL MAKE ONE OR MORE PAYMENTS TO IAC AS PROMPTLY AS PRACTICABLE AFTER THE
EFFECTIVE TIME, BUT IN NO EVENT MORE THAN NINETY (90) DAYS AFTER THE EFFECTIVE
TIME, TOTALING AN AMOUNT EQUAL TO THE EXCESS OF THE TM EFFECTIVE TIME CASH
BALANCE OVER THE TM TARGET CASH BALANCE.  IN THE EVENT THAT, AFTER REVIEW AND
RECONCILIATION, THE TM EFFECTIVE TIME CASH BALANCE IS LESS THAN THE TM TARGET
CASH BALANCE, IAC SHALL MAKE ONE OR MORE PAYMENTS TO TM SPINCO AS PROMPTLY AS
PRACTICABLE AFTER THE EFFECTIVE TIME, BUT IN NO EVENT MORE THAN NINETY (90) DAYS
AFTER THE EFFECTIVE TIME, TOTALING AN AMOUNT EQUAL TO THE EXCESS OF THE TM
TARGET CASH BALANCE OVER THE TM EFFECTIVE TIME CASH BALANCE.  NOTWITHSTANDING
SECTION 13.08, PAYMENTS PURSUANT TO THIS SECTION 4.04(A) SHALL NOT BEAR ANY
INTEREST.  FOR THE AVOIDANCE OF DOUBT, (I) NON-CLIENT CASH AND CASH EQUIVALENTS
AND MARKETABLE SECURITIES REFLECTED IN THE BANK STATEMENTS (OR THEIR
EQUIVALENTS) OF TM SPINCO’S DOMESTIC CLIENT BANK STATEMENTS (OR THEIR
EQUIVALENTS) WILL BE INCLUDED IN THE CALCULATION OF THE TM TARGET CASH BALANCE
AND (II) CLIENT CASH DESIGNATED FOR PAYMENT TO CLIENTS REPRESENTING THE FACE
AMOUNT OF TICKETS SOLD WILL NOT BE INCLUDED IN THE CALCULATION OF THE TM TARGET
CASH BALANCE.


 


(B)                                 IN THE EVENT THAT, AFTER REVIEW AND
RECONCILIATION, THE AMOUNT OF CASH AND CASH EQUIVALENTS AND MARKETABLE
SECURITIES REFLECTED IN THE BANK STATEMENTS (OR THEIR EQUIVALENTS) INCLUDING
INSTRUMENTS DEPOSITED AND INTEREST ACCRUED BUT NOT YET COLLECTED OF THE DOMESTIC
OPERATIONS OF INTERVAL SPINCO AND ITS SUBSIDIARIES AS OF THE CLOSE OF BUSINESS
ON THE INTERVAL DISTRIBUTION DATE (THE “INTERVAL EFFECTIVE TIME CASH BALANCE”)
IS GREATER THAN $50,000,000 (THE “INTERVAL TARGET CASH BALANCE”), INTERVAL
SPINCO SHALL MAKE ONE OR MORE PAYMENTS TO IAC AS PROMPTLY AS PRACTICABLE AFTER
THE EFFECTIVE TIME, BUT IN NO EVENT MORE THAN NINETY (90) DAYS AFTER

 

33

--------------------------------------------------------------------------------


 


THE EFFECTIVE TIME, TOTALING AN AMOUNT EQUAL TO THE EXCESS OF THE INTERVAL
EFFECTIVE TIME CASH BALANCE OVER THE INTERVAL TARGET CASH BALANCE.  IN THE EVENT
THAT, AFTER REVIEW AND RECONCILIATION, THE INTERVAL EFFECTIVE TIME CASH BALANCE
IS LESS THAN THE INTERVAL TARGET CASH BALANCE, IAC SHALL MAKE ONE OR MORE
PAYMENTS TO INTERVAL SPINCO AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE TIME,
BUT IN NO EVENT MORE THAN NINETY (90) DAYS AFTER THE EFFECTIVE TIME, TOTALING AN
AMOUNT EQUAL TO THE EXCESS OF THE INTERVAL TARGET CASH BALANCE OVER THE INTERVAL
EFFECTIVE TIME CASH BALANCE.  NOTWITHSTANDING SECTION 13.08, PAYMENTS PURSUANT
TO THIS SECTION 4.04(B) SHALL NOT BEAR ANY INTEREST.  FOR THE AVOIDANCE OF
DOUBT, CASH AND CASH EQUIVALENTS AND MARKETABLE SECURITIES REFLECTED IN THE BANK
STATEMENTS (OR THEIR EQUIVALENTS) OF INTERVAL SPINCO’S RESORTQUEST OPERATIONS
DESIGNATED AS TRUST ACCOUNTS AND RESTRICTED CASH AND CASH EQUIVALENTS AND
MARKETABLE SECURITIES OF INTERVAL SPINCO’S MERIDIAN FINANCIAL SERVICES
SUBSIDIARY WILL NOT BE INCLUDED IN THE CALCULATION OF THE INTERVAL TARGET CASH
BALANCE.


 


(C)                                  IN THE EVENT THAT, AFTER REVIEW AND
RECONCILIATION, THE AMOUNT OF CASH AND CASH EQUIVALENTS AND MARKETABLE
SECURITIES REFLECTED IN THE BANK STATEMENTS (OR THEIR EQUIVALENTS) INCLUDING
INSTRUMENTS DEPOSITED AND INTEREST ACCRUED BUT NOT YET COLLECTED OF HSN SPINCO
AND ITS SUBSIDIARIES AS OF THE CLOSE OF BUSINESS ON THE HSN DISTRIBUTION DATE
(THE “HSN EFFECTIVE TIME CASH BALANCE”) IS GREATER THAN $50,000,000 (THE “HSN
TARGET CASH BALANCE”), HSN SPINCO SHALL MAKE ONE OR MORE PAYMENTS TO IAC AS
PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE TIME, BUT IN NO EVENT MORE THAN
NINETY (90) DAYS AFTER THE EFFECTIVE TIME, TOTALING AN AMOUNT EQUAL TO THE
EXCESS OF THE HSN EFFECTIVE TIME CASH BALANCE OVER THE HSN TARGET CASH BALANCE. 
IN THE EVENT THAT, AFTER REVIEW AND RECONCILIATION, THE HSN EFFECTIVE TIME CASH
BALANCE IS LESS THAN THE HSN TARGET CASH BALANCE, IAC SHALL MAKE ONE OR MORE
PAYMENTS TO HSN SPINCO AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE TIME, BUT
IN NO EVENT MORE THAN NINETY (90) DAYS AFTER THE EFFECTIVE TIME, TOTALING AN
AMOUNT EQUAL TO THE EXCESS OF THE HSN TARGET CASH BALANCE OVER THE HSN EFFECTIVE
TIME CASH BALANCE.  NOTWITHSTANDING SECTION 13.08, PAYMENTS PURSUANT TO THIS
SECTION 4.04(C) SHALL NOT BEAR ANY INTEREST.


 


(D)                                 IN THE EVENT THAT, AFTER REVIEW AND
RECONCILIATION, THE AMOUNT OF CASH AND CASH EQUIVALENTS AND MARKETABLE
SECURITIES IN THE BANK STATEMENTS (OR THEIR EQUIVALENTS) INCLUDING INSTRUMENTS
DEPOSITED AND INTEREST ACCRUED BUT NOT YET COLLECTED OF TREE SPINCO AND ITS
SUBSIDIARIES AS OF THE CLOSE OF BUSINESS ON THE TREE DISTRIBUTION DATE (THE
“TREE EFFECTIVE TIME CASH BALANCE”) IS GREATER THAN $98,250,000 LESS ANY AMOUNTS
PLACED (OR REQUIRED TO BE PLACED) IN ESCROW IN CONNECTION WITH A TREE LEASE WITH
THE IRVINE COMPANY (THE “TREE TARGET CASH BALANCE”), TREE SPINCO SHALL MAKE ONE
OR MORE PAYMENTS TO IAC AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE TIME, BUT
IN NO EVENT MORE THAN NINETY (90) DAYS AFTER THE EFFECTIVE TIME, TOTALING AN
AMOUNT EQUAL TO THE EXCESS OF THE TREE EFFECTIVE TIME CASH BALANCE OVER THE TREE
TARGET CASH BALANCE.  IN THE EVENT THAT, AFTER REVIEW AND RECONCILIATION, THE
TREE EFFECTIVE TIME CASH BALANCE IS LESS THAN THE TREE TARGET CASH BALANCE, IAC
SHALL MAKE ONE OR MORE PAYMENTS TO TREE SPINCO AS PROMPTLY AS PRACTICABLE AFTER
THE EFFECTIVE TIME, BUT IN NO EVENT MORE THAN NINETY (90) DAYS AFTER THE
EFFECTIVE TIME, TOTALING AN AMOUNT EQUAL TO THE EXCESS OF THE TREE TARGET CASH
BALANCE OVER THE TREE EFFECTIVE TIME CASH BALANCE.  NOTWITHSTANDING
SECTION 13.08, PAYMENTS PURSUANT TO THIS SECTION 4.04(D) SHALL NOT BEAR ANY
INTEREST.

 

34

--------------------------------------------------------------------------------


 


4.05.  NON-SOLICITATION.


 


(A)                                  IAC AND EACH OF THE SPINCOS SHALL NOT, AND
EACH OF THEM SHALL CAUSE THE OTHER MEMBERS OF ITS RESPECTIVE CORRESPONDING GROUP
NOT TO, FROM THE APPLICABLE DISTRIBUTION DATE OF A SPINCO (THE “SUBJECT SPINCO”)
THROUGH AND INCLUDING THE EIGHTEEN-MONTH ANNIVERSARY OF SUCH DISTRIBUTION DATE,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE SUBJECT SPINCO, EITHER DIRECTLY OR
INDIRECTLY, ON THEIR OWN BEHALF OR IN THE SERVICE OR ON BEHALF OF OTHERS,
SOLICIT FOR EMPLOYMENT OR SOLICIT, AID, INDUCE OR ENCOURAGE ANY PERSON WHO IS AN
EMPLOYEE OF THE SUBJECT SPINCO’S RESPECTIVE CORRESPONDING GROUP AS OF SUCH
DISTRIBUTION DATE TO LEAVE HIS OR HER EMPLOYMENT.


 


(B)                                 NO SPINCO SHALL, AND EACH OF THEM SHALL
CAUSE THE OTHER MEMBERS OF ITS RESPECTIVE CORRESPONDING GROUP NOT TO, FROM THE
APPLICABLE DISTRIBUTION DATE OF SUCH SPINCO THROUGH AND INCLUDING THE
EIGHTEEN-MONTH ANNIVERSARY OF SUCH DISTRIBUTION DATE, WITHOUT THE PRIOR WRITTEN
CONSENT OF IAC, EITHER DIRECTLY OR INDIRECTLY, ON THEIR OWN BEHALF OR IN THE
SERVICE OR ON BEHALF OF OTHERS, SOLICIT FOR EMPLOYMENT OR SOLICIT, AID, INDUCE
OR ENCOURAGE ANY PERSON WHO IS AN EMPLOYEE OF IAC’S CORRESPONDING GROUP AS OF
SUCH DISTRIBUTION DATE TO LEAVE HIS OR HER EMPLOYMENT.


 


(C)                                  NOTHING IN THIS SECTION 4.05 SHALL BE
DEEMED TO PROHIBIT ANY GENERAL SOLICITATION FOR EMPLOYMENT THROUGH
ADVERTISEMENTS AND SEARCH FIRMS NOT SPECIFICALLY DIRECTED AT EMPLOYEES OF
ANOTHER PARTY, PROVIDED THAT THE APPLICABLE PARTY HAS NOT ENCOURAGED OR ADVISED
SUCH FIRM TO APPROACH ANY SUCH EMPLOYEE.


 


ARTICLE V
THE DISTRIBUTIONS


 


5.01.                        CONDITIONS TO THE DISTRIBUTIONS.  (A) IN ADDITION
TO, AND WITHOUT IN ANY WAY LIMITING, IAC’S RIGHTS UNDER SECTION 12.1, COMPLETION
OF EACH DISTRIBUTION IS CONDITIONED ON:


 

(I)                                     THE IAC BOARD NOT HAVING DETERMINED THAT
SUCH DISTRIBUTION IS NOT IN THE BEST INTERESTS OF IAC AND ITS STOCKHOLDERS;

 

(II)                                  NO STOP ORDER SUSPENDING THE EFFECTIVENESS
OF THE REGISTRATION STATEMENTS WITH RESPECT TO SUCH SPINCO’S COMMON SHARES SHALL
HAVE BEEN ISSUED AND NO PROCEEDINGS FOR THAT PURPOSE SHALL HAVE BEEN INSTITUTED
OR THREATENED BY THE SEC;

 

(III)                               THE APPLICABLE SPINCO COMMON STOCK SHALL
HAVE BEEN ACCEPTED FOR LISTING ON NASDAQ, SUBJECT TO COMPLIANCE WITH APPLICABLE
LISTING REQUIREMENTS;

 

(IV)                              NO ORDER OR OTHER LEGAL RESTRAINT OR
PROHIBITION PREVENTING THE CONSUMMATION OF ANY OF THE DISTRIBUTIONS, OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY AGREEMENT,
INCLUDING THE TRANSACTIONS TO EFFECT THE SEPARATION, SHALL BE THREATENED,
PENDING OR IN EFFECT;

 

(V)                                 ANY MATERIAL CONSENTS AND GOVERNMENTAL
AUTHORIZATIONS NECESSARY TO COMPLETE THE SEPARATION AND THE DISTRIBUTIONS SHALL
HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT;

 

35

--------------------------------------------------------------------------------


 

(VI)                              THE WRITTEN SOLVENCY OPINION DELIVERED TO THE
IAC BOARD BY DUFF & PHELPS REGARDING THE SEPARATION, THE DISTRIBUTIONS AND OTHER
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT HAVE BEEN WITHDRAWN OR MODIFIED;

 

(VII)                           IAC SHALL HAVE RECEIVED AN OPINION OF WACHTELL,
LIPTON, ROSEN & KATZ, IN FORM AND SUBSTANCE SATISFACTORY TO THE IAC BOARD,
REGARDING THE QUALIFICATION OF THE DISTRIBUTIONS, AS TRANSACTIONS THAT ARE
GENERALLY TAX FREE FOR U.S. FEDERAL INCOME TAX PURPOSES UNDER SECTIONS 355
AND/OR 368(A)(1)(D) OF THE CODE (TO THE EXTENT SUCH QUALIFICATION IS NOT
ADDRESSED BY AN INTERNAL REVENUE SERVICE PRIVATE LETTER RULING (THE “IRS
RULING”) RECEIVED BY IAC), WHICH OPINION (AND, IN THE EVENT IAC SHALL HAVE
RECEIVED THE IRS RULING, THE IRS RULING) SHALL NOT HAVE BEEN WITHDRAWN OR
MODIFIED; AND

 

(VIII)                        IAC SHALL HAVE RECEIVED OPINIONS FROM ITS EXTERNAL
TAX ADVISORS, IN FORM AND SUBSTANCE SATISFACTORY TO THE IAC BOARD, REGARDING THE
U.S. FEDERAL INCOME TAX CONSEQUENCES TO IAC OF CERTAIN RELATED MATTERS AND
TRANSACTIONS (TO THE EXTENT SUCH MATTERS ARE NOT ADDRESSED BY THE IRS RULING)
AND CERTAIN STATE TAX CONSEQUENCES TO IAC OF THE DISTRIBUTIONS, WHICH OPINIONS
SHALL NOT HAVE BEEN WITHDRAWN OR MODIFIED.

 


(B)                                 THE FOREGOING CONDITIONS ARE FOR THE SOLE
BENEFIT OF IAC AND SHALL NOT GIVE RISE TO OR CREATE ANY DUTY ON THE PART OF IAC
OR THE IAC BOARD TO WAIVE OR NOT TO WAIVE SUCH CONDITIONS OR IN ANY WAY LIMIT
IAC’S RIGHT TO TERMINATE THIS AGREEMENT IN WHOLE OR IN PART AS SET FORTH IN
ARTICLE XII OR ALTER THE CONSEQUENCES OF ANY SUCH TERMINATION FROM THOSE
SPECIFIED IN SUCH ARTICLE XII.  ANY DETERMINATION MADE BY IAC PRIOR TO THE
SEPARATION AND THE DISTRIBUTIONS CONCERNING THE SATISFACTION OR WAIVER OF THE
CONDITIONS SET FORTH IN THIS SECTION 5.01 SHALL BE FINAL AND CONCLUSIVE.


 


5.02.                        DISTRIBUTION OF SPINCO COMMON STOCK.  (A) PRIOR TO
THE EFFECTIVE TIME AND IN ACCORDANCE WITH THE TRANSACTIONS MEMO, EACH SPINCO
SHALL ISSUE TO IAC SUCH ADDITIONAL SHARES OF ITS SPINCO COMMON STOCK (OR SHALL
TAKE OR CAUSE TO BE TAKEN SUCH OTHER APPROPRIATE ACTIONS TO ENSURE THAT IAC HAS
THE REQUISITE NUMBER OF SHARES OF SPINCO COMMON STOCK) TO CAUSE THE NUMBER OF
SHARES OF SUCH SPINCO COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO
THE EFFECTIVE TIME TO EQUAL THE PRODUCT OF (X) THE SUM OF (I) THE APPLICABLE IAC
RECORD DATE SHARE NUMBER AND (II) THE NUMBER OF SHARES OF IAC COMMON STOCK
ISSUED OR ISSUABLE PURSUANT TO (A) THE EXERCISE OF OUTSTANDING IAC STOCK OPTIONS
FOLLOWING THE APPLICABLE DISTRIBUTION RECORD DATE AND PRIOR TO AUGUST 18, 2008
OR (B) PURSUANT TO THE SETTLEMENT OF IAC RESTRICTED STOCK UNITS (AS SUCH TERMS
ARE DEFINED IN THE EMPLOYEE MATTERS AGREEMENT), FOLLOWING THE APPLICABLE
DISTRIBUTION RECORD DATE AND PRIOR TO THE EFFECTIVE TIME (IN EACH CASE GIVING
EFFECT TO ANY CASHLESS EXERCISE OF IAC STOCK OPTIONS OR WITHHOLDING OF SHARES OF
IAC COMMON STOCK TO SATISFY TAX WITHHOLDING OBLIGATIONS) (“POST-RECORD DATE IAC
SHARES”) (Y) THE CORRESPONDING DISTRIBUTION RATIO.  THE CORRESPONDING
DISTRIBUTION RATIO WITH RESPECT TO ANY SPINCO SHALL BE APPROPRIATELY ADJUSTED IN
THE EVENT OF ANY STOCK SPLIT, REVERSE STOCK SPLIT OR SIMILAR EVENT IN RESPECT OF
THE IAC COMMON STOCK AND/OR IAC CLASS B COMMON STOCK FOLLOWING THE DATE OF THIS
AGREEMENT AND PRIOR TO THE EFFECTIVE TIME.


 


(B)                                 ON THE TERMS AND SUBJECT TO THE CONDITIONS
IN THIS AGREEMENT, WITH RESPECT TO EACH DISTRIBUTION, IAC WILL CAUSE THE
APPLICABLE DISTRIBUTION OR TRANSFER AGENT (THE “AGENT”) AT THE EFFECTIVE TIME TO
DISTRIBUTE ALL OF THE OUTSTANDING SHARES OF THE APPLICABLE SPINCO COMMON

 

36

--------------------------------------------------------------------------------


 


STOCK THEN OWNED BY IAC TO HOLDERS OF IAC COMMON STOCK AND IAC CLASS B COMMON
STOCK AS OF THE APPLICABLE DISTRIBUTION RECORD DATE AND, IN ACCORDANCE WITH THE
EMPLOYEE MATTERS AGREEMENT, TO HOLDERS OF POST-RECORD DATE IAC SHARES, AND TO
CREDIT THE NUMBER OF SUCH SHARES OF SPINCO COMMON STOCK TO BOOK ENTRY ACCOUNTS
FOR EACH SUCH HOLDER OR DESIGNATED TRANSFEREE OR TRANSFEREES OF SUCH HOLDER OF
IAC COMMON STOCK OR IAC CLASS B COMMON STOCK.  ON THE TERMS AND SUBJECT TO THE
CONDITIONS IN THIS AGREEMENT, EACH HOLDER OF IAC COMMON STOCK OR IAC CLASS B
COMMON STOCK ON THE APPLICABLE DISTRIBUTION RECORD DATE (OR SUCH HOLDER’S
DESIGNATED TRANSFEREE OR TRANSFEREES) WILL BE ENTITLED TO RECEIVE IN THE
APPLICABLE DISTRIBUTION A FRACTION OF A SHARE OF THE APPLICABLE SPINCO’S SPINCO
COMMON STOCK EQUAL TO THE APPLICABLE DISTRIBUTION RATIO FOR EACH SHARE OF IAC
COMMON STOCK OR IAC CLASS B COMMON STOCK SO HELD BY SUCH STOCKHOLDER AS OF THE
APPLICABLE DISTRIBUTION RECORD DATE.  NO ACTION BY ANY SUCH STOCKHOLDER SHALL BE
NECESSARY FOR SUCH STOCKHOLDER (OR SUCH STOCKHOLDER’S DESIGNATED TRANSFEREE OR
TRANSFEREES) TO RECEIVE THE APPLICABLE NUMBER OF SHARES OF SPINCO COMMON STOCK
(AND, IF APPLICABLE, CASH IN LIEU OF ANY FRACTIONAL SHARES) THAT SUCH
STOCKHOLDER IS ENTITLED TO RECEIVE IN THE APPLICABLE DISTRIBUTION.


 


5.03.                        FRACTIONAL SHARES.  WITH RESPECT TO EACH
DISTRIBUTION, IAC STOCKHOLDERS HOLDING A NUMBER OF SHARES OF IAC COMMON STOCK OR
IAC CLASS B COMMON STOCK ON THE APPLICABLE DISTRIBUTION RECORD DATE WHICH WOULD
ENTITLE SUCH STOCKHOLDERS TO RECEIVE OTHER THAN A WHOLE NUMBER OF SHARES OF THE
APPLICABLE SPINCO COMMON STOCK IN SUCH DISTRIBUTION, WILL RECEIVE CASH IN LIEU
OF SUCH FRACTIONAL SHARES.  FRACTIONAL SHARES OF SPINCO COMMON STOCK WILL NOT BE
DISTRIBUTED IN ANY DISTRIBUTION NOR CREDITED TO BOOK-ENTRY ACCOUNTS.  THE AGENT
SHALL, AS SOON AS PRACTICABLE AFTER THE APPLICABLE DISTRIBUTION DATE: 
(A) DETERMINE THE NUMBER OF WHOLE SHARES AND FRACTIONAL SHARES OF THE APPLICABLE
SPINCO COMMON STOCK TO EACH HOLDER OF RECORD AS OF CLOSE OF BUSINESS ON THE
APPLICABLE DISTRIBUTION RECORD DATE, (B) AGGREGATE ALL SUCH FRACTIONAL SHARES
INTO WHOLE SHARES AND SELL THE WHOLE SHARES OBTAINED THEREBY IN OPEN MARKET
TRANSACTIONS AS SOON AS PRACTICABLE AFTER THE APPLICABLE DISTRIBUTION DATE, IN
EACH CASE, AT THEN PREVAILING TRADING PRICES ON BEHALF OF HOLDERS WHO WOULD
OTHERWISE BE ENTITLED TO FRACTIONAL SHARE INTERESTS, AND (C) DISTRIBUTE TO EACH
SUCH HOLDER, OR FOR THE BENEFIT OF EACH SUCH BENEFICIAL OWNER, SUCH HOLDER OR
OWNER’S RATABLE SHARE OF THE NET PROCEEDS OF SUCH SALE, BASED UPON THE AVERAGE
GROSS SELLING PRICE PER SHARE OF APPLICABLE SPINCO COMMON STOCK, AFTER MAKING
APPROPRIATE DEDUCTIONS FOR ANY AMOUNT REQUIRED TO BE WITHHELD FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES.  EACH SPINCO SHALL BEAR THE COST OF BROKERAGE FEES
INCURRED IN CONNECTION WITH THE SALES OF FRACTIONAL SHARES OF ITS SPINCO COMMON
STOCK, WHICH SALES SHALL OCCUR AS SOON AFTER THE APPLICABLE DISTRIBUTION DATE AS
PRACTICABLE AND AS DETERMINED BY THE AGENT.  NONE OF THE PARTIES NOR THE AGENT
WILL GUARANTEE ANY MINIMUM SALE PRICE FOR FRACTIONAL SHARES OF SPINCO COMMON
STOCK.  NONE OF THE PARTIES WILL PAY ANY INTEREST ON THE PROCEEDS FROM THE SALE
OF FRACTIONAL SHARES.  THE AGENT ACTING ON BEHALF OF THE APPLICABLE SPINCO WILL
HAVE THE SOLE DISCRETION TO SELECT THE BROKER-DEALERS THROUGH WHICH TO SELL THE
AGGREGATED FRACTIONAL SHARES AND TO DETERMINE WHEN, HOW AND AT WHAT PRICE TO
SELL SUCH SHARES.  NEITHER THE AGENT NOR THE BROKER-DEALERS THROUGH WHICH THE
AGGREGATED FRACTIONAL SHARES ARE SOLD WILL BE AFFILIATES OF IAC OR THE
APPLICABLE SPINCO.


 


5.04.                        ACTIONS IN CONNECTION WITH THE DISTRIBUTIONS. 
(A) EACH SPINCO SHALL FILE SUCH AMENDMENTS AND SUPPLEMENTS TO ITS RESPECTIVE
REGISTRATION STATEMENT AS IAC MAY REASONABLY REQUEST, AND SUCH AMENDMENTS AS MAY
BE NECESSARY IN ORDER TO CAUSE THE SAME TO BECOME AND REMAIN EFFECTIVE AS
REQUIRED BY APPLICABLE LAW, INCLUDING FILING SUCH AMENDMENTS AND SUPPLEMENTS TO
ITS RESPECTIVE REGISTRATION STATEMENT AS MAY BE REQUIRED BY THE SEC OR

 

37

--------------------------------------------------------------------------------


 


FEDERAL, STATE OR FOREIGN SECURITIES LAWS.  IAC SHALL MAIL TO THE HOLDERS OF IAC
COMMON STOCK AND IAC CLASS B COMMON STOCK, AT SUCH TIME ON OR PRIOR TO THE
APPLICABLE DISTRIBUTION DATE AS IAC SHALL DETERMINE, THE PROSPECTUS FORMING A
PART OF THE APPLICABLE REGISTRATION STATEMENT, AS WELL AS ANY OTHER INFORMATION
CONCERNING ANY OF THE SPINCOS, THEIR BUSINESS, OPERATIONS AND MANAGEMENT, THE
SEPARATION AND SUCH OTHER MATTERS AS IAC SHALL REASONABLY DETERMINE ARE
NECESSARY AND AS MAY BE REQUIRED BY APPLICABLE LAW.


 


(B)                                 EACH OF THE SPINCOS SHALL ALSO COOPERATE
WITH IAC IN PREPARING, FILING WITH THE SEC AND CAUSING TO BECOME EFFECTIVE
REGISTRATION STATEMENTS OR AMENDMENTS THEREOF WHICH ARE REQUIRED TO REFLECT THE
ESTABLISHMENT OF, OR AMENDMENTS TO, ANY EMPLOYEE BENEFIT AND OTHER PLANS
NECESSARY OR APPROPRIATE IN CONNECTION WITH THE SEPARATION OR OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  PROMPTLY AFTER
RECEIVING A REQUEST FROM IAC, TO THE EXTENT REQUESTED, EACH OF HSN SPINCO,
INTERVAL SPINCO, TM SPINCO AND TREE SPINCO, AS APPLICABLE, SHALL PREPARE AND, IN
ACCORDANCE WITH APPLICABLE LAW, FILE WITH THE SEC ANY SUCH DOCUMENTATION THAT
IAC DETERMINES IS NECESSARY OR DESIRABLE TO EFFECTUATE THE DISTRIBUTIONS, AND
IAC, HSN SPINCO, INTERVAL SPINCO, TM SPINCO AND TREE SPINCO SHALL EACH USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL NECESSARY APPROVALS FROM THE SEC
WITH RESPECT THERETO AS SOON AS PRACTICABLE.


 


(C)                                  NOTHING IN THIS SECTION 5.04 SHALL BE
DEEMED, BY ITSELF, TO SHIFT LIABILITY FOR ANY PORTION OF ANY REGISTRATION
STATEMENT OR PROSPECTUS TO IAC.


 


(D)                                 IN ADDITION TO THE COVENANTS OF THE SPINCOS
PROVIDED FOR ELSEWHERE IN THIS AGREEMENT, EACH SPINCO COVENANTS AND AGREES WITH,
AND IN FAVOR OF, IAC THAT IT SHALL (I) COOPERATE WITH IAC IN CONNECTION WITH
IAC’S PERFORMANCE OF ITS OBLIGATIONS UNDER THE LIBERTY SPINCO AGREEMENT WITH
RESPECT TO SUCH SPINCO TO BE PERFORMED BY IAC PRIOR TO THE EFFECTIVE TIME,
(II) ENTER INTO A LIBERTY SPINCO ASSUMPTION AGREEMENT AND A LIBERTY REGISTRATION
RIGHTS AGREEMENT AS CONTEMPLATED BY THE LIBERTY SPINCO AGREEMENT AND
(III) INDEMNIFY AND HOLD IAC AND THE OTHER MEMBERS OF THE IAC GROUP HARMLESS
FROM AND AGAINST ALL LIABILITIES INCURRED BY THEM IN CONNECTION WITH, ARISING
OUT OF OR RESULTING FROM SUCH SPINCO’S PERFORMANCE OR FAILURE TO PERFORM ITS
OBLIGATIONS UNDER SUCH AGREEMENTS FOLLOWING THE EFFECTIVE TIME.


 


5.05.                        TREATMENT OF INTEGRATED WARRANT.  IMMEDIATELY
FOLLOWING THE EFFECTIVE TIME:


 


(A)                                  THE OLD IAC INTEGRATED WARRANT SHALL BY ITS
TERMS, EFFECTIVE AS OF THE EFFECTIVE TIME BE ADJUSTED (AS SO ADJUSTED, THE “NEW
IAC INTEGRATED WARRANT), REPRESENT THE RIGHT TO RECEIVE UPON DUE EXERCISE (X) A
NUMBER OF SHARES OF IAC COMMON STOCK EQUAL TO THE NUMBER OF SHARES OF IAC COMMON
STOCK SUBJECT TO THE OLD IAC INTEGRATED WARRANT IMMEDIATELY PRIOR THE EFFECTIVE
TIME (THE “WARRANT SHARE NUMBER”); (Y) A NUMBER OF SHARES OF SPINCO COMMON STOCK
(OR SUBSTITUTIONS THEREFOR) OF EACH SPINCO, IF ANY, THE DISTRIBUTION DATE OF
WHICH SHALL HAVE OCCURRED PRIOR TO SUCH EFFECTIVE TIME; AND (Z) SUCH NUMBER OF
SHARES OF SPINCO COMMON STOCK OF EACH SPINCO WHOSE DISTRIBUTION IS EFFECTED AT
SUCH EFFECTIVE TIME AS A GIVEN HOLDER OF IAC COMMON STOCK WOULD BE ENTITLED AT
THE EFFECTIVE TIME HAD SUCH HOLDER HELD, ON THE APPLICABLE DISTRIBUTION RECORD
DATE, A NUMBER OF SHARES OF IAC COMMON STOCK EQUAL TO THE WARRANT SHARE NUMBER;
AND

 

38

--------------------------------------------------------------------------------


 


(B)                                 THE EXERCISE PRICE OF THE NEW IAC INTEGRATED
WARRANT WILL NOT CHANGE.


 


ARTICLE VI
MUTUAL RELEASES; INDEMNIFICATION


 


6.01.                        RELEASE OF PRE-DISTRIBUTION CLAIMS.  (A) EXCEPT AS
PROVIDED IN SECTION 6.01(F), EFFECTIVE AS OF THE EFFECTIVE TIME, TM SPINCO DOES
HEREBY, ON BEHALF OF ITSELF AND EACH OTHER MEMBER OF THE TM GROUP, THEIR
RESPECTIVE AFFILIATES (OTHER THAN ANY MEMBER OF ANY OTHER GROUP), SUCCESSORS AND
ASSIGNS, AND ALL PERSONS WHO AT ANY TIME PRIOR TO THE EFFECTIVE TIME HAVE BEEN
STOCKHOLDERS (OTHER THAN ANY MEMBER OF ANY OTHER GROUP), DIRECTORS, OFFICERS,
AGENTS OR EMPLOYEES OF ANY MEMBER OF THE TM GROUP (IN EACH CASE, IN THEIR
RESPECTIVE CAPACITIES AS SUCH) (THE “TM RELEASORS”), UNEQUIVOCALLY,
UNCONDITIONALLY AND IRREVOCABLY RELEASE AND DISCHARGE EACH OF THE OTHER
SEPARATE-COS, THE OTHER MEMBERS OF THE OTHER GROUPS, THEIR RESPECTIVE AFFILIATES
(OTHER THAN ANY MEMBER OF THE TM GROUP), SUCCESSORS AND ASSIGNS, AND ALL PERSONS
WHO AT ANY TIME PRIOR TO THE EFFECTIVE TIME HAVE BEEN STOCKHOLDERS, DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES OF ANY MEMBER OF ANY OTHER GROUP (IN EACH CASE, IN
THEIR RESPECTIVE CAPACITIES AS SUCH), AND THEIR RESPECTIVE HEIRS, EXECUTORS,
TRUSTEES, ADMINISTRATORS, SUCCESSORS AND ASSIGNS (THE “NON-TM PARTIES”), FROM
ANY AND ALL ACTIONS, CAUSES OF ACTION, CHOSES IN ACTION, CASES, CLAIMS, SUITS,
DEBTS, DUES, DAMAGES, JUDGMENTS AND LIABILITIES, OF ANY NATURE WHATSOEVER, IN
LAW, AT EQUITY OR OTHERWISE, WHETHER DIRECT, DERIVATIVE OR OTHERWISE, WHICH HAVE
BEEN ASSERTED AGAINST A NON-TM PARTY OR WHICH, WHETHER CURRENTLY KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, FIXED OR CONTINGENT, AND WHETHER OR NOT
CONCEALED OR HIDDEN, THE TM RELEASORS EVER COULD HAVE ASSERTED OR EVER COULD
ASSERT, IN ANY CAPACITY, WHETHER AS PARTNER, EMPLOYER, AGENT OR OTHERWISE,
EITHER FOR ITSELF OR AS AN ASSIGNEE, HEIR, EXECUTOR, TRUSTEE, ADMINISTRATOR,
SUCCESSOR OR OTHERWISE FOR OR ON BEHALF OF ANY OTHER PERSON, AGAINST THE NON-TM
PARTIES, RELATING TO ANY CLAIMS OR TRANSACTIONS OR OCCURRENCES WHATSOEVER, UP TO
BUT EXCLUDING THE EFFECTIVE TIME, INCLUDING IN CONNECTION WITH THE TRANSACTIONS
AND ALL ACTIVITIES TO IMPLEMENT THE SEPARATION AND THE DISTRIBUTIONS (“TM
CLAIMS”); AND THE TM RELEASORS HEREBY UNEQUIVOCALLY, UNCONDITIONALLY AND
IRREVOCABLY AGREE NOT TO INITIATE PROCEEDINGS WITH RESPECT TO, OR INSTITUTE,
ASSERT OR THREATEN TO ASSERT, ANY TM CLAIM.


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 6.01(F),
EFFECTIVE AS OF THE EFFECTIVE TIME, INTERVAL SPINCO DOES HEREBY, ON BEHALF OF
ITSELF AND EACH OTHER MEMBER OF THE INTERVAL GROUP, THEIR RESPECTIVE AFFILIATES
(OTHER THAN ANY MEMBER OF ANY OTHER GROUP), SUCCESSORS AND ASSIGNS, AND ALL
PERSONS WHO AT ANY TIME PRIOR TO THE EFFECTIVE TIME HAVE BEEN STOCKHOLDERS
(OTHER THAN ANY MEMBER OF ANY OTHER GROUP), DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES OF ANY MEMBER OF THE INTERVAL GROUP (IN EACH CASE, IN THEIR RESPECTIVE
CAPACITIES AS SUCH) (THE “INTERVAL RELEASORS”), UNEQUIVOCALLY, UNCONDITIONALLY
AND IRREVOCABLY RELEASE AND DISCHARGE EACH OF THE OTHER SEPARATE-COS, THE OTHER
MEMBERS OF THE OTHER GROUPS, THEIR RESPECTIVE AFFILIATES (OTHER THAN ANY MEMBER
OF THE INTERVAL GROUP), SUCCESSORS AND ASSIGNS, AND ALL PERSONS WHO AT ANY TIME
PRIOR TO THE EFFECTIVE TIME HAVE BEEN STOCKHOLDERS, DIRECTORS, OFFICERS, AGENTS
OR EMPLOYEES OF ANY MEMBER OF ANY OTHER GROUP (IN EACH CASE, IN THEIR RESPECTIVE
CAPACITIES AS SUCH), AND THEIR RESPECTIVE HEIRS, EXECUTORS, TRUSTEES,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS (THE “NON-INTERVAL PARTIES”), FROM ANY
AND ALL ACTIONS, CAUSES OF ACTION, CHOSES IN ACTION, CASES, CLAIMS, SUITS,
DEBTS, DUES, DAMAGES, JUDGMENTS AND LIABILITIES, OF ANY NATURE WHATSOEVER, IN
LAW, AT EQUITY OR OTHERWISE, WHETHER DIRECT, DERIVATIVE OR OTHERWISE, WHICH HAVE
BEEN ASSERTED AGAINST A NON-INTERVAL PARTY OR WHICH, WHETHER CURRENTLY KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, FIXED OR CONTINGENT, AND

 

39

--------------------------------------------------------------------------------


 


WHETHER OR NOT CONCEALED OR HIDDEN, THE INTERVAL RELEASORS EVER COULD HAVE
ASSERTED OR EVER COULD ASSERT, IN ANY CAPACITY, WHETHER AS PARTNER, EMPLOYER,
AGENT OR OTHERWISE, EITHER FOR ITSELF OR AS AN ASSIGNEE, HEIR, EXECUTOR,
TRUSTEE, ADMINISTRATOR, SUCCESSOR OR OTHERWISE FOR OR ON BEHALF OF ANY OTHER
PERSON, AGAINST THE NON-INTERVAL PARTIES, RELATING TO ANY CLAIMS OR TRANSACTIONS
OR OCCURRENCES WHATSOEVER, UP TO BUT EXCLUDING THE EFFECTIVE TIME, INCLUDING IN
CONNECTION WITH THE TRANSACTIONS AND ALL ACTIVITIES TO IMPLEMENT THE SEPARATION
AND THE DISTRIBUTIONS (“INTERVAL CLAIMS”); AND THE INTERVAL RELEASORS HEREBY
UNEQUIVOCALLY, UNCONDITIONALLY AND IRREVOCABLY AGREE NOT TO INITIATE PROCEEDINGS
WITH RESPECT TO, OR INSTITUTE, ASSERT OR THREATEN TO ASSERT, ANY INTERVAL CLAIM.


 


(C)                                  EXCEPT AS PROVIDED IN SECTION 6.01(F),
EFFECTIVE AS OF THE EFFECTIVE TIME, HSN SPINCO DOES HEREBY, ON BEHALF OF ITSELF
AND EACH OTHER MEMBER OF THE HSN GROUP, THEIR RESPECTIVE AFFILIATES (OTHER THAN
ANY MEMBER OF ANY OTHER GROUP), SUCCESSORS AND ASSIGNS, AND ALL PERSONS WHO AT
ANY TIME PRIOR TO THE EFFECTIVE TIME HAVE BEEN STOCKHOLDERS (OTHER THAN ANY
MEMBER OF ANY OTHER GROUP), DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF ANY
MEMBER OF THE HSN GROUP (IN EACH CASE, IN THEIR RESPECTIVE CAPACITIES AS SUCH)
(THE “HSN RELEASORS”), UNEQUIVOCALLY, UNCONDITIONALLY AND IRREVOCABLY RELEASE
AND DISCHARGE EACH OF THE OTHER SEPARATE-COS, THE OTHER MEMBERS OF THE OTHER
GROUPS, THEIR RESPECTIVE AFFILIATES (OTHER THAN ANY MEMBER OF THE HSN GROUP),
SUCCESSORS AND ASSIGNS, AND ALL PERSONS WHO AT ANY TIME PRIOR TO THE EFFECTIVE
TIME HAVE BEEN STOCKHOLDERS, DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF ANY
MEMBER OF ANY OTHER GROUP (IN EACH CASE, IN THEIR RESPECTIVE CAPACITIES AS
SUCH), AND THEIR RESPECTIVE HEIRS, EXECUTORS, TRUSTEES, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS (THE “NON-HSN PARTIES”), FROM ANY AND ALL ACTIONS, CAUSES
OF ACTION, CHOSES IN ACTION, CASES, CLAIMS, SUITS, DEBTS, DUES, DAMAGES,
JUDGMENTS AND LIABILITIES, OF ANY NATURE WHATSOEVER, IN LAW, AT EQUITY OR
OTHERWISE, WHETHER DIRECT, DERIVATIVE OR OTHERWISE, WHICH HAVE BEEN ASSERTED
AGAINST A NON-HSN PARTY OR WHICH, WHETHER CURRENTLY KNOWN OR UNKNOWN, SUSPECTED
OR UNSUSPECTED, FIXED OR CONTINGENT, AND WHETHER OR NOT CONCEALED OR HIDDEN, THE
HSN RELEASORS EVER COULD HAVE ASSERTED OR EVER COULD ASSERT, IN ANY CAPACITY,
WHETHER AS PARTNER, EMPLOYER, AGENT OR OTHERWISE, EITHER FOR ITSELF OR AS AN
ASSIGNEE, HEIR, EXECUTOR, TRUSTEE, ADMINISTRATOR, SUCCESSOR OR OTHERWISE FOR OR
ON BEHALF OF ANY OTHER PERSON, AGAINST THE NON-HSN PARTIES, RELATING TO ANY
CLAIMS OR TRANSACTIONS OR OCCURRENCES WHATSOEVER, UP TO BUT EXCLUDING THE
EFFECTIVE TIME, INCLUDING IN CONNECTION WITH THE TRANSACTIONS AND ALL ACTIVITIES
TO IMPLEMENT THE SEPARATION AND THE DISTRIBUTIONS (“HSN CLAIMS”); AND THE HSN
RELEASORS HEREBY UNEQUIVOCALLY, UNCONDITIONALLY AND IRREVOCABLY AGREE NOT TO
INITIATE PROCEEDINGS WITH RESPECT TO, OR INSTITUTE, ASSERT OR THREATEN TO
ASSERT, ANY HSN CLAIM.


 


(D)                                 EXCEPT AS PROVIDED IN SECTION 6.01(F),
EFFECTIVE AS OF THE EFFECTIVE TIME, TREE SPINCO DOES HEREBY, ON BEHALF OF ITSELF
AND EACH OTHER MEMBER OF THE TREE GROUP, THEIR RESPECTIVE AFFILIATES (OTHER THAN
ANY MEMBER OF ANY OTHER GROUP), SUCCESSORS AND ASSIGNS, AND ALL PERSONS WHO AT
ANY TIME PRIOR TO THE EFFECTIVE TIME HAVE BEEN STOCKHOLDERS (OTHER THAN ANY
MEMBER OF ANY OTHER GROUP), DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF ANY
MEMBER OF THE TREE GROUP (IN EACH CASE, IN THEIR RESPECTIVE CAPACITIES AS SUCH)
(THE “TREE RELEASORS”), UNEQUIVOCALLY, UNCONDITIONALLY AND IRREVOCABLY RELEASE
AND DISCHARGE EACH OF THE OTHER SEPARATE-COS, THE OTHER MEMBERS OF THE OTHER
GROUPS, THEIR RESPECTIVE AFFILIATES (OTHER THAN ANY MEMBER OF THE TREE GROUP),
SUCCESSORS AND ASSIGNS, AND ALL PERSONS WHO AT ANY TIME PRIOR TO THE EFFECTIVE
TIME HAVE BEEN STOCKHOLDERS, DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF ANY
MEMBER OF ANY OTHER GROUP (IN EACH CASE, IN THEIR RESPECTIVE CAPACITIES AS
SUCH), AND THEIR RESPECTIVE HEIRS, EXECUTORS, TRUSTEES, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS (THE “NON-TREE PARTIES”), FROM ANY AND ALL ACTIONS,
CAUSES

 

40

--------------------------------------------------------------------------------


 


OF ACTION, CHOSES IN ACTION, CASES, CLAIMS, SUITS, DEBTS, DUES, DAMAGES,
JUDGMENTS AND LIABILITIES, OF ANY NATURE WHATSOEVER, IN LAW, AT EQUITY OR
OTHERWISE, WHETHER DIRECT, DERIVATIVE OR OTHERWISE, WHICH HAVE BEEN ASSERTED
AGAINST A NON-LT PARTY OR WHICH, WHETHER CURRENTLY KNOWN OR UNKNOWN, SUSPECTED
OR UNSUSPECTED, FIXED OR CONTINGENT, AND WHETHER OR NOT CONCEALED OR HIDDEN, THE
TREE RELEASORS EVER COULD HAVE ASSERTED OR EVER COULD ASSERT, IN ANY CAPACITY,
WHETHER AS PARTNER, EMPLOYER, AGENT OR OTHERWISE, EITHER FOR ITSELF OR AS AN
ASSIGNEE, HEIR, EXECUTOR, TRUSTEE, ADMINISTRATOR, SUCCESSOR OR OTHERWISE FOR OR
ON BEHALF OF ANY OTHER PERSON, AGAINST THE NON-LT PARTIES, RELATING TO ANY
CLAIMS OR TRANSACTIONS OR OCCURRENCES WHATSOEVER, UP TO BUT EXCLUDING THE
EFFECTIVE TIME, INCLUDING IN CONNECTION WITH THE TRANSACTIONS AND ALL ACTIVITIES
TO IMPLEMENT THE SEPARATION AND THE DISTRIBUTIONS (“TREE CLAIMS”); AND THE TREE
RELEASORS HEREBY UNEQUIVOCALLY, UNCONDITIONALLY AND IRREVOCABLY AGREE NOT TO
INITIATE PROCEEDINGS WITH RESPECT TO, OR INSTITUTE, ASSERT OR THREATEN TO
ASSERT, ANY TREE CLAIM.


 


(E)                                  EXCEPT AS PROVIDED IN SECTION 6.01(F),
EFFECTIVE AS OF THE EFFECTIVE TIME, IAC DOES HEREBY, ON BEHALF OF ITSELF AND
EACH OTHER MEMBER OF THE IAC GROUP, THEIR RESPECTIVE AFFILIATES (OTHER THAN ANY
MEMBER OF ANY SPINCO GROUP), SUCCESSORS AND ASSIGNS, AND ALL PERSONS WHO AT ANY
TIME PRIOR TO THE EFFECTIVE TIME HAVE BEEN STOCKHOLDERS, DIRECTORS, OFFICERS,
AGENTS OR EMPLOYEES OF ANY MEMBER OF THE IAC GROUP (IN EACH CASE, IN THEIR
RESPECTIVE CAPACITIES AS SUCH) (THE “IAC RELEASORS”), UNEQUIVOCALLY,
UNCONDITIONALLY AND IRREVOCABLY RELEASE AND DISCHARGE EACH OF THE SPINCOS, THE
OTHER MEMBERS OF THE SPINCO GROUPS, THEIR RESPECTIVE AFFILIATES (OTHER THAN ANY
MEMBER OF THE IAC GROUP), SUCCESSORS AND ASSIGNS, AND ALL PERSONS WHO AT ANY
TIME PRIOR TO THE EFFECTIVE TIME HAVE BEEN STOCKHOLDERS (OTHER THAN ANY MEMBER
OF THE IAC GROUP), DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF ANY MEMBER OF ANY
SPINCO GROUP (IN EACH CASE, IN THEIR RESPECTIVE CAPACITIES AS SUCH), AND THEIR
RESPECTIVE HEIRS, EXECUTORS, TRUSTEES, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
(THE “NON-IAC PARTIES”), FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, CHOSES IN
ACTION, CASES, CLAIMS, SUITS, DEBTS, DUES, DAMAGES, JUDGMENTS AND LIABILITIES,
OF ANY NATURE WHATSOEVER, IN LAW, AT EQUITY OR OTHERWISE, WHETHER DIRECT,
DERIVATIVE OR OTHERWISE, WHICH HAVE BEEN ASSERTED AGAINST AN NON-IAC PARTY OR
WHICH, WHETHER CURRENTLY KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, FIXED OR
CONTINGENT, AND WHETHER OR NOT CONCEALED OR HIDDEN, THE IAC RELEASORS EVER COULD
HAVE ASSERTED OR EVER COULD ASSERT, IN ANY CAPACITY, WHETHER AS PARTNER,
EMPLOYER, AGENT OR OTHERWISE, EITHER FOR ITSELF OR AS AN ASSIGNEE, HEIR,
EXECUTOR, TRUSTEE, ADMINISTRATOR, SUCCESSOR OR OTHERWISE FOR OR ON BEHALF OF ANY
OTHER PERSON, AGAINST THE NON-IAC PARTIES, RELATING TO ANY CLAIMS OR
TRANSACTIONS OR OCCURRENCES WHATSOEVER, UP TO BUT EXCLUDING THE EFFECTIVE TIME
INCLUDING IN CONNECTION WITH THE TRANSACTIONS AND ALL ACTIVITIES TO IMPLEMENT
THE SEPARATION AND THE DISTRIBUTIONS (“IAC CLAIMS”); AND THE IAC RELEASORS
HEREBY UNEQUIVOCALLY, UNCONDITIONALLY AND IRREVOCABLY AGREE NOT TO INITIATE
PROCEEDINGS WITH RESPECT TO, OR INSTITUTE, ASSERT OR THREATEN TO ASSERT, ANY IAC
CLAIM.


 


(F)                                    NOTHING CONTAINED IN SECTION 6.01(A),
6.01(B),  6.01(C), 6.01(D) OR 6.01(E) SHALL IMPAIR ANY RIGHT OF ANY PERSON TO
ENFORCE THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR, ANY AGREEMENT, ARRANGEMENT,
COMMITMENT OR UNDERSTANDING THAT IS CONTEMPLATED BY SECTION 2.12 OR ANY OTHER
AGREEMENT, ARRANGEMENT, COMMITMENT OR UNDERSTANDING THAT IS ENTERED INTO AFTER
THE EFFECTIVE TIME AMONG ANY MEMBER OF ANY GROUP, ON THE ONE HAND, AND ANY
MEMBER OF ANY OTHER GROUP, ON THE OTHER HAND, NOR SHALL ANYTHING CONTAINED IN
THOSE SECTIONS BE INTERPRETED AS TERMINATING AS OF THE EFFECTIVE TIME ANY RIGHTS
UNDER ANY SUCH AGREEMENTS, CONTRACTS, COMMITMENTS OR UNDERSTANDINGS.  FOR
PURPOSES OF CLARIFICATION, NOTHING CONTAINED IN SECTION 6.01(A), 6.01(B),
6.01(C), 6.01(D) OR 6.01(E) SHALL RELEASE ANY PERSON FROM:

 

41

--------------------------------------------------------------------------------


 

(I)                                     ANY LIABILITY PROVIDED IN OR RESULTING
FROM THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS;

 

(II)                                  ANY LIABILITY PROVIDED IN OR RESULTING
FROM ANY AGREEMENT AMONG ANY MEMBERS OF ANY GROUP THAT IS CONTEMPLATED BY
SECTION 2.13 (INCLUDING FOR GREATER CERTAINTY, ANY LIABILITY RESULTING OR
FLOWING FROM ANY BREACHES OF SUCH AGREEMENTS THAT AROSE PRIOR TO THE EFFECTIVE
TIME);

 

(III)                               ANY LIABILITY PROVIDED IN OR RESULTING FROM
ANY OTHER AGREEMENT, ARRANGEMENT, COMMITMENT OR UNDERSTANDING THAT IS ENTERED
INTO AFTER THE EFFECTIVE TIME BETWEEN ANY MEMBER OF ANY GROUP, ON THE ONE HAND,
AND ANY MEMBER OF ANY OTHER GROUP, ON THE OTHER HAND;

 

(IV)                              (A) WITH RESPECT TO EACH SPINCO, ANY
CORRESPONDING LIABILITY OF SUCH SPINCO AND (B) WITH RESPECT TO IAC, ANY RETAINED
LIABILITY;

 

(V)                                 ANY LIABILITY THAT THE PARTIES MAY HAVE WITH
RESPECT TO INDEMNIFICATION OR CONTRIBUTION PURSUANT TO ARTICLE III OR
SECTION 5.04(D) OF THIS AGREEMENT OR THIS ARTICLE VI FOR THIRD PARTY CLAIMS;

 

(VI)                              ANY LIABILITY FOR UNPAID INTERCOMPANY
ACCOUNTS; OR

 

(VII)                           ANY LIABILITY THE RELEASE OF WHICH WOULD RESULT
IN THE RELEASE OF ANY PERSON OTHER THAN A PERSON RELEASED PURSUANT TO THIS
SECTION 6.01.

 

In addition, nothing contained in Section 6.01(a), 6.01(b),  6.01(c), 6.01(d) or
6.01(e) hereof shall release any Separate-co from honoring its existing
obligations to indemnify any director, officer or employee of any Group who was
a director, officer or employee of such Separate-co on or prior to the Effective
Time, to the extent that such director, officer or employee becomes a named
defendant in any litigation involving such Separate-co and was entitled to such
indemnification pursuant to then existing obligations.

 


(G)                                 TM SPINCO SHALL NOT MAKE, AND SHALL NOT
PERMIT ANY OTHER MEMBER OF THE TM GROUP TO MAKE, ANY CLAIM OR DEMAND, OR
COMMENCE ANY ACTION ASSERTING ANY CLAIM OR DEMAND, INCLUDING ANY CLAIM OF
CONTRIBUTION OR ANY INDEMNIFICATION, AGAINST ANY OTHER SEPARATE-CO OR ANY MEMBER
OF ANY OTHER GROUP OR ANY OTHER PERSON RELEASED PURSUANT TO SECTION 6.01(A),
WITH RESPECT TO ANY LIABILITIES RELEASED PURSUANT TO SECTION 6.01(A).


 


(H)                                 INTERVAL SPINCO SHALL NOT MAKE, AND SHALL
NOT PERMIT ANY OTHER MEMBER OF THE INTERVAL GROUP TO MAKE, ANY CLAIM OR DEMAND,
OR COMMENCE ANY ACTION ASSERTING ANY CLAIM OR DEMAND, INCLUDING ANY CLAIM OF
CONTRIBUTION OR ANY INDEMNIFICATION, AGAINST ANY OTHER SEPARATE-CO OR ANY MEMBER
OF ANY OTHER GROUP OR ANY OTHER PERSON RELEASED PURSUANT TO SECTION 6.01(B),
WITH RESPECT TO ANY LIABILITIES RELEASED PURSUANT TO SECTION 6.01(B).


 


(I)                                     HSN SPINCO SHALL NOT MAKE, AND SHALL NOT
PERMIT ANY OTHER MEMBER OF THE HSN GROUP TO MAKE, ANY CLAIM OR DEMAND, OR
COMMENCE ANY ACTION ASSERTING ANY CLAIM OR DEMAND, INCLUDING ANY CLAIM OF
CONTRIBUTION OR ANY INDEMNIFICATION, AGAINST ANY OTHER SEPARATE-CO

 

42

--------------------------------------------------------------------------------


 


OR ANY MEMBER OF ANY OTHER GROUP OR ANY OTHER PERSON RELEASED PURSUANT TO
SECTION 6.01(C), WITH RESPECT TO ANY LIABILITIES RELEASED PURSUANT TO
SECTION 6.01(C).


 


(J)                                     TREE SPINCO SHALL NOT MAKE, AND SHALL
NOT PERMIT ANY OTHER MEMBER OF THE TREE GROUP TO MAKE, ANY CLAIM OR DEMAND, OR
COMMENCE ANY ACTION ASSERTING ANY CLAIM OR DEMAND, INCLUDING ANY CLAIM OF
CONTRIBUTION OR ANY INDEMNIFICATION, AGAINST ANY OTHER SEPARATE-CO OR ANY MEMBER
OF ANY OTHER GROUP OR ANY OTHER PERSON RELEASED PURSUANT TO SECTION 6.01(D),
WITH RESPECT TO ANY LIABILITIES RELEASED PURSUANT TO SECTION 6.01(D).


 


(K)                                  IAC SHALL NOT MAKE, AND SHALL NOT PERMIT
ANY OTHER MEMBER OF THE IAC GROUP TO MAKE, ANY CLAIM OR DEMAND, OR COMMENCE ANY
ACTION ASSERTING ANY CLAIM OR DEMAND, INCLUDING ANY CLAIM OF CONTRIBUTION OR ANY
INDEMNIFICATION, AGAINST ANY SPINCO OR ANY OTHER MEMBER OF ANY SPINCO GROUP OR
ANY OTHER PERSON RELEASED PURSUANT TO SECTION 6.01(E), WITH RESPECT TO ANY
LIABILITIES RELEASED PURSUANT TO SECTION 6.01(E).


 


6.02.                        INDEMNIFICATION BY SPINCOS.  EXCEPT AS PROVIDED IN
SECTIONS 6.04 AND 6.05 AND SUBJECT TO SECTION 13.01, EACH SPINCO SHALL, AND
SHALL CAUSE THE OTHER MEMBERS OF ITS CORRESPONDING GROUP TO, FULLY INDEMNIFY,
DEFEND AND HOLD HARMLESS EACH OTHER SEPARATE-CO, EACH OTHER MEMBER OF EACH OTHER
GROUP AND EACH OF THEIR RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS AND
EMPLOYEES, AND EACH OF THE HEIRS, EXECUTORS, TRUSTEES, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, SUCH SPINCO’S
“CORRESPONDING OTHER SEPARATE-COS INDEMNIFIED PARTIES”), FROM AND AGAINST ANY
AND ALL LIABILITIES OF ITS CORRESPONDING OTHER SEPARATE-COS INDEMNIFIED PARTIES
RELATING TO, ARISING OUT OF OR RESULTING FROM ANY OF THE FOLLOWING ITEMS
(WITHOUT DUPLICATION):


 


(A)                                  WITH RESPECT TO SUCH SPINCO, THE
CORRESPONDING BUSINESS, ANY CORRESPONDING ENTITY, ANY CORRESPONDING ASSET, ANY
CORRESPONDING LIABILITY OR, SUBJECT TO ARTICLE III, ANY DEFERRED SPUN ASSET;


 


(B)                                 ANY BREACH OF, OR FAILURE TO PERFORM OR
COMPLY WITH, ANY COVENANT, UNDERTAKING OR OBLIGATION OF, THIS AGREEMENT OR ANY
OF THE ANCILLARY AGREEMENTS, BY SUCH SPINCO OR ANY OTHER MEMBER OF IT
CORRESPONDING GROUP, SUBJECT TO ANY LIMITATION ON LIABILITY SET FORTH IN ANY
ANCILLARY AGREEMENT FOR ANY SUCH BREACH OR FAILURE TO PERFORM OR COMPLY WITH ANY
COVENANT, UNDERTAKING OR OBLIGATION UNDER SUCH ANCILLARY AGREEMENT; AND


 


(C)                                  ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, IN EACH CASE TO THE EXTENT RELATING TO SUCH SPINCO’S
CORRESPONDING GROUP OR CORRESPONDING BUSINESS CONTAINED IN ANY REGISTRATION
STATEMENT OR ANY OTHER FILINGS MADE WITH THE SEC IN CONNECTION WITH THE
SEPARATION AND THE DISTRIBUTIONS.


 


6.03.                        INDEMNIFICATION BY IAC.  EXCEPT AS PROVIDED IN
SECTIONS 6.04 AND 6.05 AND SUBJECT TO SECTION 13.01, IAC SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS EACH SPINCO, EACH OTHER MEMBER OF EACH SPINCO GROUP AND EACH
OF THEIR RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS AND EMPLOYEES, AND
EACH OF THE HEIRS, EXECUTORS, TRUSTEES, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
OF ANY OF THE FOREGOING (COLLECTIVELY, THE “NON-IAC INDEMNIFIED PARTIES”), FROM
AND

 

43

--------------------------------------------------------------------------------


 


AGAINST ANY AND ALL LIABILITIES OF THE NON-IAC INDEMNIFIED PARTIES RELATING TO,
ARISING OUT OF OR RESULTING FROM ANY OF THE FOLLOWING ITEMS (WITHOUT
DUPLICATION):


 


(A)                                  ANY REMAINING IAC BUSINESS OR ANY RETAINED
LIABILITY;


 


(B)                                 ANY BREACH OF, OR FAILURE TO PERFORM OR
COMPLY WITH, ANY COVENANT, UNDERTAKING OR OBLIGATION OF, THIS AGREEMENT OR ANY
OF THE ANCILLARY AGREEMENTS, BY IAC OR ANY OTHER MEMBER OF THE IAC GROUP,
SUBJECT TO ANY LIMITATION ON LIABILITY SET FORTH IN ANY ANCILLARY AGREEMENT FOR
ANY SUCH BREACH OR FAILURE TO PERFORM OR COMPLY WITH ANY COVENANT, UNDERTAKING
OR OBLIGATION UNDER SUCH ANCILLARY AGREEMENT;


 


(C)                                  EXCEPT TO THE EXTENT SET FORTH IN
SECTION 6.02(C), ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
CONTAINED IN ANY REGISTRATION STATEMENT OR PROSPECTUS FORMING A PART THEREOF;
PROVIDED THAT, NOTWITHSTANDING ANYTHING IN SECTION 6.02(C), IAC SHALL ALSO
INDEMNIFY THE NON-IAC INDEMNIFIED PARTIES FROM ANY LIABILITY ARISING AS A RESULT
OF ANY DISCLOSURE CONTAINED IN THE PROSPECTUS CONTAINED IN ANY REGISTRATION
STATEMENT WHICH DISCLOSURE WAS NOT IN THE REGISTRATION STATEMENT ON FORM 10 FOR
ANY SPINCO AS FILED WITH THE SEC ON JULY 22, 2008 OTHER THAN (Y) INFORMATION
RELATING TO FINANCIAL RESULTS FOR THE SECOND QUARTER OF 2008 AND 2007 AND
(Z) ANY INFORMATION SPECIFICALLY REVIEWED AND/OR APPROVED BY THE SPINCO; AND


 


(D)                                 ANY DETERMINATION BY A COURT OF COMPETENT
JURISDICTION (WHETHER OR NOT IN A FINAL, NON-APPEALABLE JUDGMENT) THAT ANY OF
THE SPINCOS HAS ANY LIABILITY (WHETHER DIRECT OR INDIRECT) FOR THE PAYMENT OF
THE IAC NOTES; IT BEING UNDERSTOOD THAT IN THE EVENT OF ANY SUCH DETERMINATION,
IAC SHALL BE ENTITLED TO ELECT EITHER OF THE FOLLOWING OPTIONS: (1) IAC SHALL
MAKE ARRANGEMENTS THAT ARE REASONABLY SATISFACTORY TO ANY SUCH SPINCO TO PROVIDE
ASSURANCE THAT IAC HAS THE FINANCIAL WHEREWITHAL TO PROMPTLY SATISFY THE IAC
NOTES OR (2) IAC SHALL REPAY, REDEEM, SATISFY AND DISCHARGE, OR OTHERWISE RETIRE
THE IAC NOTES; PROVIDED, THAT IF SUCH DETERMINATION COULD REASONABLY BE EXPECTED
TO RESULT IN A DEFAULT UNDER ANY OF SUCH SPINCO’S INDEBTEDNESS, THEN SUCH SPINCO
SHALL BE ENTITLED TO REQUIRE IAC TO EXERCISE OPTION (2) ABOVE.


 


6.04.                        PROCEDURES FOR INDEMNIFICATION OF THIRD PARTY
CLAIMS.  (A) ALL CLAIMS FOR INDEMNIFICATION RELATING TO A THIRD PARTY CLAIM BY
ANY INDEMNIFIED PARTY (AN “INDEMNIFIED PARTY”) HEREUNDER SHALL BE ASSERTED AND
RESOLVED AS SET FORTH IN THIS SECTION 6.04.


 


(B)                                 IN THE EVENT THAT ANY WRITTEN CLAIM OR
DEMAND FOR WHICH AN INDEMNIFYING PARTY (AN “INDEMNIFYING PARTY”) MAY HAVE
LIABILITY TO ANY INDEMNIFIED PARTY HEREUNDER, IS ASSERTED AGAINST OR SOUGHT TO
BE COLLECTED FROM ANY INDEMNIFIED PARTY BY A THIRD PARTY (A “THIRD PARTY
CLAIM”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY, BUT IN NO EVENT MORE THAN TEN
(10) DAYS FOLLOWING SUCH INDEMNIFIED PARTY’S RECEIPT OF A THIRD PARTY CLAIM,
NOTIFY THE INDEMNIFYING PARTY IN WRITING OF SUCH THIRD PARTY CLAIM, THE AMOUNT
OR THE ESTIMATED AMOUNT OF DAMAGES SOUGHT THEREUNDER TO THE EXTENT THEN
ASCERTAINABLE (WHICH ESTIMATE SHALL NOT BE CONCLUSIVE OF THE FINAL AMOUNT OF
SUCH THIRD PARTY CLAIM), ANY OTHER REMEDY SOUGHT THEREUNDER, ANY RELEVANT TIME
CONSTRAINTS RELATING THERETO AND, TO THE EXTENT PRACTICABLE, AND ANY OTHER
MATERIAL DETAILS PERTAINING THERETO (A “CLAIM NOTICE”); PROVIDED, HOWEVER, THAT
THE FAILURE TO TIMELY GIVE A CLAIM NOTICE SHALL AFFECT THE RIGHTS OF AN
INDEMNIFIED PARTY HEREUNDER ONLY TO THE EXTENT THAT SUCH

 

44

--------------------------------------------------------------------------------


 


FAILURE HAS A MATERIAL PREJUDICIAL EFFECT ON THE DEFENSES OR OTHER RIGHTS
AVAILABLE TO THE INDEMNIFYING PARTY WITH RESPECT TO SUCH THIRD PARTY CLAIM. THE
INDEMNIFYING PARTY SHALL HAVE THIRTY (30) DAYS (OR SUCH LESSER NUMBER OF DAYS
SET FORTH IN THE CLAIM NOTICE AS MAY BE REQUIRED BY COURT PROCEEDING IN THE
EVENT OF A LITIGATED MATTER) AFTER RECEIPT OF THE CLAIM NOTICE (THE “NOTICE
PERIOD”) TO NOTIFY THE INDEMNIFIED PARTY WHETHER IT DESIRES TO DEFEND THE
INDEMNIFIED PARTY AGAINST SUCH THIRD PARTY CLAIM; PROVIDED THAT IN THE EVENT A
CLAIM NOTICE IN RESPECT OF INDEMNIFICATION SOUGHT PURSUANT TO SECTION 6.02(C) SO
SPECIFIES, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO REQUIRE THE
INDEMNIFYING PARTY, AND IN SUCH EVENT THE INDEMNIFYING PARTY SHALL BE REQUIRED,
TO DEFEND THE INDEMNIFIED PARTY AGAINST SUCH THIRD PARTY CLAIM AT THE
INDEMNIFYING PARTY’S EXPENSE.


 


(C)                                  IN THE EVENT THAT THE INDEMNIFYING PARTY
NOTIFIES THE INDEMNIFIED PARTY WITHIN THE NOTICE PERIOD THAT IT DESIRES TO
DEFEND THE INDEMNIFIED PARTY AGAINST A THIRD PARTY CLAIM, THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO DEFEND THE INDEMNIFIED PARTY BY APPROPRIATE PROCEEDINGS
AND SHALL HAVE THE SOLE POWER TO DIRECT AND CONTROL SUCH DEFENSE, WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AT THE INDEMNIFYING PARTY’S
EXPENSE.  ONCE THE INDEMNIFYING PARTY HAS DULY ASSUMED THE DEFENSE OF A THIRD
PARTY CLAIM, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO PARTICIPATE IN ANY SUCH DEFENSE AND TO EMPLOY SEPARATE COUNSEL OF ITS
CHOOSING.  THE INDEMNIFIED PARTY SHALL PARTICIPATE IN ANY SUCH DEFENSE AT ITS
EXPENSE, PROVIDED THAT SUCH EXPENSE SHALL BE THE RESPONSIBILITY OF THE
INDEMNIFYING PARTY IF (I) THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY ARE
BOTH NAMED PARTIES TO THE PROCEEDINGS AND THE INDEMNIFIED PARTY SHALL HAVE
REASONABLY CONCLUDED THAT REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL
WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN
THEM (IN WHICH CASE THE INDEMNIFYING PARTY SHALL NOT BE RESPONSIBLE FOR EXPENSES
IN RESPECT OF MORE THAN ONE COUNSEL FOR THE INDEMNIFIED PARTY IN ANY SINGLE
JURISDICTION), OR (II) THE INDEMNIFIED PARTY ASSUMES THE DEFENSE OF A THIRD
PARTY CLAIM AFTER THE INDEMNIFYING PARTY HAS FAILED TO DILIGENTLY DEFEND A THIRD
PARTY CLAIM IT HAS ASSUMED THE DEFENSE OF, AS PROVIDED IN THE FIRST SENTENCE OF
THIS SECTION 6.04(C).  THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, SETTLE, COMPROMISE OR OFFER TO SETTLE
OR COMPROMISE ANY THIRD PARTY CLAIM ON A BASIS THAT WOULD RESULT IN (I) THE
IMPOSITION OF A CONSENT ORDER, INJUNCTION OR DECREE THAT WOULD RESTRICT THE
FUTURE ACTIVITY OR CONDUCT OF THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES,
(II) A FINDING OR ADMISSION OF A VIOLATION OF APPLICABLE LAW OR VIOLATION OF THE
RIGHTS OF ANY PERSON BY THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES OR
(III) A FINDING OR ADMISSION THAT WOULD HAVE AN ADVERSE EFFECT ON OTHER CLAIMS
MADE OR THREATENED AGAINST THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES.


 


(D)                                 IF THE INDEMNIFYING PARTY (I) ELECTS NOT TO
DEFEND THE INDEMNIFIED PARTY AGAINST A THIRD PARTY CLAIM, WHETHER BY NOT GIVING
THE INDEMNIFIED PARTY TIMELY NOTICE OF ITS DESIRE TO SO DEFEND OR OTHERWISE OR
(II) AFTER ASSUMING THE DEFENSE OF A THIRD PARTY CLAIM OR AFTER RECEIVING A
CLAIM NOTICE SPECIFIED IN THE PROVISO TO THE LAST SENTENCE OF SECTION 6.04(B),
FAILS TO TAKE REASONABLE STEPS NECESSARY TO DEFEND DILIGENTLY SUCH THIRD PARTY
CLAIM WITHIN TEN (10) DAYS AFTER RECEIVING WRITTEN NOTICE FROM THE INDEMNIFIED
PARTY TO THE EFFECT THAT THE INDEMNIFYING PARTY HAS SO FAILED, THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT BUT NOT THE OBLIGATION TO ASSUME ITS OWN DEFENSE; IT
BEING UNDERSTOOD THAT THE INDEMNIFIED PARTY’S RIGHT TO INDEMNIFICATION FOR A
THIRD PARTY CLAIM SHALL NOT BE ADVERSELY AFFECTED BY ASSUMING THE DEFENSE OF
SUCH THIRD PARTY CLAIM.  THE INDEMNIFIED PARTY SHALL NOT SETTLE A THIRD PARTY
CLAIM WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.

 

45

--------------------------------------------------------------------------------


 


(E)                                  THE INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY SHALL COOPERATE IN ORDER TO ENSURE THE PROPER AND ADEQUATE DEFENSE OF A
THIRD PARTY CLAIM, INCLUDING BY PROVIDING ACCESS TO EACH OTHER’S RELEVANT
BUSINESS RECORDS AND OTHER DOCUMENTS, AND EMPLOYEES; IT BEING UNDERSTOOD THAT
THE REASONABLE COSTS AND EXPENSES OF THE INDEMNIFIED PARTY RELATING THERETO
SHALL BE LIABILITIES, SUBJECT TO INDEMNIFICATION.


 


(F)                                    THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO AVOID PRODUCTION
OF CONFIDENTIAL INFORMATION (CONSISTENT WITH APPLICABLE LAW), AND TO CAUSE ALL
COMMUNICATIONS AMONG EMPLOYEES, COUNSEL AND OTHERS REPRESENTING ANY PARTY TO A
THIRD PARTY CLAIM TO BE MADE SO AS TO PRESERVE ANY APPLICABLE ATTORNEY-CLIENT OR
WORK-PRODUCT PRIVILEGES.


 


6.05.                        PROCEDURES FOR INDEMNIFICATION OF DIRECT CLAIMS. 
ANY CLAIM FOR INDEMNIFICATION MADE DIRECTLY BY THE INDEMNIFIED PARTY AGAINST THE
INDEMNIFYING PARTY THAT DOES NOT RESULT FROM A THIRD PARTY CLAIM SHALL BE
ASSERTED BY WRITTEN NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY
SPECIFICALLY CLAIMING INDEMNIFICATION HEREUNDER.  SUCH INDEMNIFYING PARTY SHALL
HAVE A PERIOD OF 45 DAYS AFTER THE RECEIPT OF SUCH NOTICE WITHIN WHICH TO
RESPOND THERETO.  IF SUCH INDEMNIFYING PARTY DOES NOT RESPOND WITHIN SUCH 45-DAY
PERIOD, SUCH INDEMNIFYING PARTY SHALL BE DEEMED TO HAVE ACCEPTED RESPONSIBILITY
TO MAKE PAYMENT AND SHALL HAVE NO FURTHER RIGHT TO CONTEST THE VALIDITY OF SUCH
CLAIM.  IF SUCH INDEMNIFYING PARTY DOES RESPOND WITHIN SUCH 45-DAY PERIOD AND
REJECTS SUCH CLAIM IN WHOLE OR IN PART, SUCH INDEMNIFIED PARTY SHALL BE FREE TO
PURSUE RESOLUTION AS PROVIDED IN ARTICLE IX.


 


6.06.                        ADJUSTMENTS TO LIABILITIES.  (A)  IF AN INDEMNIFIED
PARTY RECEIVES ANY PAYMENT FROM AN INDEMNIFYING PARTY IN RESPECT OF ANY
LIABILITIES AND THE INDEMNIFIED PARTY COULD HAVE RECOVERED ALL OR A PART OF SUCH
LIABILITIES FROM A THIRD PARTY (A “POTENTIAL CONTRIBUTOR”) BASED ON THE
UNDERLYING CLAIM OR DEMAND ASSERTED AGAINST SUCH INDEMNIFYING PARTY, SUCH
INDEMNIFIED PARTY SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ASSIGN SUCH
OF ITS RIGHTS TO PROCEED AGAINST THE POTENTIAL CONTRIBUTOR AS ARE NECESSARY TO
PERMIT SUCH INDEMNIFYING PARTY TO RECOVER FROM THE POTENTIAL CONTRIBUTOR THE
AMOUNT OF SUCH PAYMENT.


 


(B)                                 IF NOTWITHSTANDING SECTION 6.06(A) AN
INDEMNIFIED PARTY RECEIVES AN AMOUNT FROM A THIRD PARTY IN RESPECT OF A
LIABILITY THAT IS THE SUBJECT OF INDEMNIFICATION HEREUNDER AFTER ALL OR A
PORTION OF SUCH LIABILITY HAS BEEN PAID BY AN INDEMNIFYING PARTY PURSUANT TO
THIS AGREEMENT, THE INDEMNIFIED PARTY SHALL PROMPTLY REMIT TO THE INDEMNIFYING
PARTY THE EXCESS (IF ANY) OF (I) THE AMOUNT PAID BY THE INDEMNIFYING PARTY IN
RESPECT OF SUCH LIABILITY, PLUS THE AMOUNT RECEIVED FROM THE THIRD PARTY IN
RESPECT THEREOF, OVER (II) THE FULL AMOUNT OF THE LIABILITY.


 

(c)                                  An insurer who would otherwise be obligated
to pay any claim shall not be relieved of the responsibility with respect
thereto or, solely by virtue of the indemnification provisions hereof, have any
subrogation rights with respect thereto, it being expressly understood and
agreed that no insurer or any other Third Party shall be entitled to a
“wind-fall” (i.e., a benefit they would not be entitled to receive in the
absence of the indemnification provisions) by virtue of the indemnification
provisions hereof.

 

46

--------------------------------------------------------------------------------



 


6.07.        PAYMENTS.  THE INDEMNIFYING PARTY SHALL PAY ALL AMOUNTS PAYABLE
PURSUANT TO THIS ARTICLE VI BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
PROMPTLY FOLLOWING RECEIPT FROM AN INDEMNIFIED PARTY OF A BILL, TOGETHER WITH
ALL ACCOMPANYING REASONABLY DETAILED BACKUP DOCUMENTATION, FOR A LIABILITY THAT
IS THE SUBJECT OF INDEMNIFICATION HEREUNDER, UNLESS THE INDEMNIFYING PARTY IN
GOOD FAITH DISPUTES THE LIABILITY, IN WHICH EVENT IT SHALL SO NOTIFY THE
INDEMNIFIED PARTY.  IN ANY EVENT, THE INDEMNIFYING PARTY SHALL PAY TO THE
INDEMNIFIED PARTY, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT
OF ANY LIABILITY FOR WHICH IT IS LIABLE HEREUNDER NO LATER THAN THREE (3) DAYS
FOLLOWING ANY FINAL DETERMINATION OF SUCH LIABILITY AND THE INDEMNIFYING PARTY’S
LIABILITY THEREFOR.  A “FINAL DETERMINATION” SHALL EXIST WHEN (A) THE PARTIES TO
THE DISPUTE HAVE REACHED AN AGREEMENT IN WRITING, (B) A COURT OF COMPETENT
JURISDICTION SHALL HAVE ENTERED A FINAL AND NON-APPEALABLE ORDER OR JUDGMENT, OR
(C) AN ARBITRATION OR LIKE PANEL SHALL HAVE RENDERED A FINAL NON-APPEALABLE
DETERMINATION WITH RESPECT TO DISPUTES THE PARTIES HAVE AGREED TO SUBMIT
THERETO.


 


6.08.        CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN THIS
ARTICLE VI SHALL, FOR ANY REASON, BE UNAVAILABLE OR INSUFFICIENT TO HOLD
HARMLESS THE INDEMNIFIED PARTY HEREUNDER IN RESPECT OF ANY LIABILITY, THEN EACH
INDEMNIFYING PARTY SHALL, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY,
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LIABILITY, IN SUCH PROPORTION AS SHALL BE SUFFICIENT TO PLACE THE
INDEMNIFIED PARTY IN THE SAME POSITION AS IF SUCH INDEMNIFIED PARTY WERE
INDEMNIFIED HEREUNDER, THE PARTIES INTENDING THAT THEIR RESPECTIVE CONTRIBUTIONS
HEREUNDER BE AS CLOSE AS POSSIBLE TO THE INDEMNIFICATION UNDER SECTIONS 6.02 AND
6.03.  IF THE CONTRIBUTION PROVIDED FOR IN THE PREVIOUS SENTENCE SHALL, FOR ANY
REASON, BE UNAVAILABLE OR INSUFFICIENT TO PUT THE INDEMNIFIED PARTY IN THE SAME
POSITION AS IF IT WERE INDEMNIFIED UNDER SECTION 6.02 OR 6.03, AS THE CASE MAY
BE, THEN THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LIABILITY, IN SUCH PROPORTION AS
SHALL BE APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY AND THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND THE INDEMNIFIED
PARTY ON THE OTHER HAND WITH RESPECT TO THE MATTER GIVING RISE TO THE LIABILITY.


 


6.09.        REMEDIES CUMULATIVE.  THE REMEDIES PROVIDED IN THIS ARTICLE VI
SHALL BE CUMULATIVE AND, SUBJECT TO THE PROVISIONS OF ARTICLE IX, SHALL NOT
PRECLUDE ASSERTION BY ANY INDEMNIFIED PARTY OF ANY OTHER RIGHTS OR THE SEEKING
OF ANY AND ALL OTHER REMEDIES AGAINST ANY INDEMNIFYING PARTY.


 


6.10.        SURVIVAL OF INDEMNITIES.  THE RIGHTS AND OBLIGATIONS OF EACH OF THE
SEPARATE-COS AND THEIR RESPECTIVE INDEMNIFIED PARTIES UNDER THIS ARTICLE VI
SHALL SURVIVE THE DISTRIBUTION, SALE OR OTHER TRANSFER BY ANY PARTY OF ANY
ASSETS OR THE DELEGATION OR ASSIGNMENT BY IT OF ANY LIABILITIES.


 


6.11.        SHARED LIABILITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT:


 


(A)           IN ORDER TO FACILITATE THE DEFENSE OF ANY SHARED LIABILITY, THE
PARTIES AGREE THAT (I) THE RELEVANT PARTIES SHALL COOPERATE IN THE DEFENSE OF
ANY SHARED LIABILITY; (II) EACH RELEVANT PARTY SHALL BE RESPONSIBLE FOR THE
COSTS OF ITS OWN IN-HOUSE COUNSEL AND OTHER INTERNAL PERSONNEL IN THE DEFENSE OF
ANY SHARED LIABILITY; (III) IAC SHALL BE ENTITLED TO CONTROL THE DEFENSE AND/OR
SETTLEMENT OF ANY SHARED LIABILITY, ALTHOUGH EACH RELEVANT SPINCO SHALL BE
ENTITLED TO

 

47

--------------------------------------------------------------------------------


 


OBSERVE WITH COUNSEL OF ITS OWN SELECTION AND AT ITS OWN EXPENSE; PROVIDED,
HOWEVER, THAT AFTER THE EFFECTIVE TIME IAC SHALL NOT SETTLE ALL OR ANY PORTION
OF ANY SHARED LIABILITY UNLESS ANY REMAINING LIABILITY OF ANY SPINCO AND ITS
AFFILIATES AND THEIR RESPECTIVE CURRENT AND FORMER OFFICERS AND DIRECTORS
RELATING TO THE SHARED LIABILITY WILL BE FULLY RELEASED AS A RESULT OF SUCH
SETTLEMENT.


 


(B)           THE PARTIES AGREE TO ACT IN GOOD FAITH AND TO USE THEIR REASONABLE
BEST EFFORTS TO PRESERVE AND MAXIMIZE THE INSURANCE BENEFITS DUE TO BE PROVIDED
UNDER ALL POLICIES OF INSURANCE AND TO COOPERATE WITH ONE ANOTHER AS NECESSARY
TO PERMIT EACH OTHER TO ACCESS OR OBTAIN THE BENEFITS UNDER THOSE POLICIES;
PROVIDED, HOWEVER, THAT NOTHING HEREUNDER SHALL BE CONSTRUED TO PREVENT ANY
PARTY OR ANY OTHER PERSON FROM ASSERTING CLAIMS FOR INSURANCE BENEFITS OR
ACCEPTING INSURANCE BENEFITS PROVIDED BY THE POLICIES.  THE PARTIES AGREE TO
EXCHANGE INFORMATION UPON REASONABLE REQUEST OF THE OTHER PARTY REGARDING
REQUESTS THAT THEY HAVE MADE FOR INSURANCE BENEFITS, NOTICES OF CLAIMS,
OCCURRENCES AND CIRCUMSTANCES THAT THEY HAVE SUBMITTED TO THE INSURANCE
COMPANIES OR OTHER ENTITIES MANAGING THE POLICIES, RESPONSES THEY HAVE RECEIVED
FROM THOSE INSURANCE COMPANIES OR ENTITIES, INCLUDING ANY PAYMENTS THEY HAVE
RECEIVED FROM THE INSURANCE COMPANIES AND ANY AGREEMENTS BY THE INSURANCE
COMPANIES TO MAKE PAYMENTS, AND ANY OTHER INFORMATION THAT THE PARTIES MAY NEED
TO DETERMINE THE STATUS OF THE INSURANCE POLICIES AND THE CONTINUED AVAILABILITY
OF BENEFITS THEREUNDER.


 


(C)           IF ANY PARTY RECEIVES NOTICE OR OTHERWISE LEARNS OF THE ASSERTION
BY ANY PERSON OR ENTITY (INCLUDING A GOVERNMENTAL AUTHORITY) OF A SHARED
LIABILITY, THAT PARTY SHALL GIVE THE OTHER PARTIES WRITTEN NOTICE OF SUCH SHARED
LIABILITY, PROVIDING NOTICE OF SUCH SHARED LIABILITY IN REASONABLE DETAIL.  THE
FAILURE TO GIVE NOTICE UNDER THIS SUBSECTION SHALL NOT RELIEVE ANY PARTY OF ITS
LIABILITY FOR ANY SHARED LIABILITY EXCEPT TO THE EXTENT THE PARTY IS ACTUALLY
PREJUDICED BY THE FAILURE TO GIVE SUCH NOTICE.  THE PARTIES SHALL BE DEEMED TO
BE ON NOTICE OF ANY SHARED LIABILITY PENDING PRIOR TO THE EFFECTIVE TIME.


 


ARTICLE VII
INSURANCE


 


7.01.        INSURANCE MATTERS.  (A)  EACH SPINCO DOES HEREBY, FOR ITSELF AND
EACH OTHER MEMBER OF ITS CORRESPONDING GROUP, AGREE THAT NO MEMBER OF THE IAC
GROUP OR ANY IAC INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY WHATSOEVER AS A
RESULT OF THE INSURANCE POLICIES AND PRACTICES OF IAC AND ITS AFFILIATES AS IN
EFFECT AT ANY TIME PRIOR TO THE EFFECTIVE TIME, INCLUDING AS A RESULT OF THE
LEVEL OR SCOPE OF ANY SUCH INSURANCE, THE CREDITWORTHINESS OF ANY INSURANCE
CARRIER, THE TERMS AND CONDITIONS OF ANY POLICY, THE ADEQUACY OR TIMELINESS OF
ANY NOTICE TO ANY INSURANCE CARRIER WITH RESPECT TO ANY CLAIM OR POTENTIAL CLAIM
OR OTHERWISE; PROVIDED THIS SECTION 7.01(A) SHALL NOT NEGATE IAC’S AGREEMENT
UNDER SECTION 7.01(B).


 


(B)           IAC AGREES TO USE ITS REASONABLE BEST EFFORTS TO CAUSE THE
INTEREST AND RIGHTS OF EACH SPINCO AND THE OTHER MEMBERS OF ITS CORRESPONDING
GROUP AS OF THE RELEVANT TIME AS INSUREDS OR BENEFICIARIES OR IN ANY OTHER
CAPACITY UNDER OCCURRENCE-BASED INSURANCE POLICIES AND PROGRAMS (AND UNDER
CLAIMS-MADE POLICIES AND PROGRAMS TO THE EXTENT A CLAIM HAS BEEN SUBMITTED PRIOR
TO THE RELEVANT TIME) OF IAC OR ANY OTHER MEMBER OF THE IAC GROUP IN RESPECT OF
PERIODS PRIOR TO THE RELEVANT TIME TO SURVIVE THE RELEVANT TIME FOR THE PERIOD
FOR WHICH SUCH INTERESTS AND RIGHTS WOULD HAVE SURVIVED WITHOUT REGARD TO THE
TRANSACTIONS CONTEMPLATED HEREBY

 

48

--------------------------------------------------------------------------------


 


TO THE EXTENT PERMITTED BY SUCH POLICIES, AND IAC SHALL CONTINUE TO ADMINISTER
SUCH POLICIES AND PROGRAMS ON BEHALF OF THE RELEVANT SPINCOS AND THE OTHER
RELEVANT MEMBERS OF THE SPINCO GROUPS, SUBJECT TO SUCH SPINCO’S REIMBURSEMENT TO
IAC AND THE OTHER RELEVANT MEMBERS OF THE IAC GROUP FOR THE ACTUAL OUT-OF-POCKET
COSTS OF SUCH ONGOING ADMINISTRATION AND THE INTERNAL COSTS (BASED ON THE
PROPORTION OF THE AMOUNT OF TIME ACTUALLY SPENT ON SUCH MATTER TO SUCH
EMPLOYEE’S NORMAL WORKING TIME) OF ANY EMPLOYEE OR AGENT OF IAC OF ANY OTHER
RELEVANT MEMBER OF THE IAC GROUP WHO WILL BE REQUIRED TO SPEND AT LEAST TEN
PERCENT OF HIS OR HER NORMAL WORKING TIME OVER ANY TEN (10) BUSINESS DAYS
WORKING WITH RESPECT TO ANY SUCH MATTER ON BEHALF OF A SPINCO OR ANY MEMBER OF
ITS CORRESPONDING GROUP.  ANY PROCEEDS RECEIVED BY IAC OR ANY OTHER MEMBER OF
THE IAC GROUP AFTER THE RELEVANT TIME UNDER SUCH POLICIES AND PROGRAMS IN
RESPECT OF A SPINCO OR OTHER MEMBERS OF ITS CORRESPONDING GROUP SHALL BE FOR THE
BENEFIT OF SUCH SPINCO AND SUCH OTHER MEMBERS.


 


(C)           THIS AGREEMENT IS NOT INTENDED AS AN ATTEMPTED ASSIGNMENT OF ANY
POLICY OF INSURANCE OR AS A CONTRACT OF INSURANCE AND SHALL NOT BE CONSTRUED TO
WAIVE ANY RIGHT OR REMEDY OF ANY MEMBER OF THE IAC GROUP IN RESPECT OF ANY
INSURANCE POLICY OR ANY OTHER CONTRACT OR POLICY OF INSURANCE.


 


(D)           NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO RESTRICT ANY MEMBER
OF ANY SPINCO GROUP FROM ACQUIRING AT ITS OWN EXPENSE ANY OTHER INSURANCE POLICY
IN RESPECT OF ANY LIABILITIES OR COVERING ANY PERIOD.


 


ARTICLE VIII
EXCHANGE OF INFORMATION; CONFIDENTIALITY


 


8.01.        AGREEMENT FOR EXCHANGE OF INFORMATION; ARCHIVES.  (A)  WITHOUT
LIMITING ANY RIGHTS OR OBLIGATIONS UNDER ANY ANCILLARY AGREEMENT BETWEEN THE
PARTIES AND/OR ANY OTHER MEMBER OF THEIR RESPECTIVE GROUPS RELATING TO
CONFIDENTIALITY, EACH PARTY AGREES TO PROVIDE, AND TO CAUSE ITS REPRESENTATIVES,
ITS GROUP MEMBERS AND ITS RESPECTIVE GROUP MEMBERS’ REPRESENTATIVES TO PROVIDE,
TO THE OTHER GROUPS AND ANY MEMBER THEREOF (A “REQUESTING PARTY”), AT ANY TIME
BEFORE, ON OR AFTER THE EFFECTIVE TIME, SUBJECT TO THE PROVISIONS OF
SECTION 8.04 AND AS SOON AS REASONABLY PRACTICABLE AFTER WRITTEN REQUEST
THEREFOR, ANY INFORMATION WITHIN THE POSSESSION OR UNDER THE CONTROL OF SUCH
PARTY OR ONE OF SUCH PERSONS WHICH THE REQUESTING PARTY REASONABLY NEEDS (I) TO
COMPLY WITH REPORTING, DISCLOSURE, FILING OR OTHER REQUIREMENTS IMPOSED ON THE
REQUESTING PARTY (INCLUDING UNDER APPLICABLE SECURITIES LAWS) BY A GOVERNMENTAL
AUTHORITY HAVING JURISDICTION OVER THE REQUESTING PARTY, (II) FOR USE IN ANY
OTHER JUDICIAL, REGULATORY, ADMINISTRATIVE OR OTHER PROCEEDING OR IN ORDER TO
SATISFY AUDIT, ACCOUNTING, CLAIMS, REGULATORY, LITIGATION OR SIMILAR
REQUIREMENTS OF THE REQUESTING PARTY, IN EACH CASE OTHER THAN CLAIMS OR
ALLEGATIONS THAT ONE PARTY TO THIS AGREEMENT OR ANY OF ITS GROUP MEMBERS HAS OR
BRINGS AGAINST THE OTHER PARTY OR ANY OF ITS GROUP MEMBERS, OR (III) SUBJECT TO
THE FOREGOING CLAUSE (II) ABOVE, TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ANY PARTY DETERMINES THAT ANY SUCH PROVISION OF INFORMATION COULD BE
COMMERCIALLY DETRIMENTAL, VIOLATE ANY APPLICABLE LAW OR AGREEMENT, OR WAIVE ANY
ATTORNEY-CLIENT PRIVILEGE, THE PARTIES SHALL TAKE ALL REASONABLE MEASURES TO
PERMIT THE COMPLIANCE WITH SUCH OBLIGATIONS IN A MANNER THAT AVOIDS ANY SUCH
HARM OR CONSEQUENCE.  MORE PARTICULARLY, AND WITHOUT LIMITATION TO THE
GENERALITY OF THE FOREGOING SENTENCE, THE PARTIES AGREE

 

49

--------------------------------------------------------------------------------


 


THAT THE PROVISIONS OF THE TAX SHARING AGREEMENT SHALL GOVERN WITH RESPECT TO
THE SHARING OF INFORMATION RELATING TO TAX.


 


(B)           AFTER THE EFFECTIVE TIME, EACH SPINCO AND THE OTHER MEMBERS OF ITS
SPINCO GROUP SHALL HAVE ACCESS DURING REGULAR BUSINESS HOURS (AS IN EFFECT FROM
TIME TO TIME), AND UPON REASONABLE ADVANCE NOTICE, TO THE DOCUMENTS AND OBJECTS
OF HISTORICAL SIGNIFICANCE THAT RELATE TO THE SPUN BUSINESSES, THE SPUN ASSETS
OR THE SPUN ENTITIES WITH RESPECT TO SUCH SPINCO AND THAT ARE LOCATED IN
ARCHIVES RETAINED OR MAINTAINED BY (I) IAC OR ANY OTHER MEMBER OF THE IAC GROUP
OR (II) BY ANOTHER SPINCO OR ANY OTHER MEMBER OF ANOTHER SPINCO GROUP.  EACH
SPINCO AND THE OTHER MEMBERS OF ITS SPINCO GROUP MAY OBTAIN COPIES (BUT NOT
ORIGINALS) OF DOCUMENTS FOR BONA FIDE BUSINESS PURPOSES AND MAY OBTAIN OBJECTS
FOR EXHIBITION PURPOSES FOR COMMERCIALLY REASONABLE PERIODS OF TIME IF REQUIRED
FOR BONA FIDE BUSINESS PURPOSES, PROVIDED THAT (I) SUCH SPINCO SHALL CAUSE ANY
SUCH OBJECTS TO BE RETURNED PROMPTLY, AT SUCH SPINCO’S EXPENSE, IN THE SAME
CONDITION IN WHICH THEY WERE DELIVERED TO SUCH SPINCO OR TO ANY MEMBER OF ITS
SPINCO GROUP AND (II) SUCH SPINCO AND THE OTHER MEMBERS OF ITS SPINCO GROUP
SHALL COMPLY WITH ANY RULES, PROCEDURES OR OTHER REQUIREMENTS, AND SHALL BE
SUBJECT TO ANY RESTRICTIONS (INCLUDING PROHIBITIONS ON REMOVAL OF SPECIFIED
OBJECTS), THAT ARE THEN APPLICABLE TO SUCH OTHER SEPARATE-CO OR SUCH OTHER
MEMBER OF SUCH OTHER SEPARATE-CO’S GROUP.  IN ANY EVENT, THE FOREGOING SHALL NOT
BE DEEMED TO RESTRICT THE ACCESS OF IAC OR ANY OTHER MEMBER OF THE IAC GROUP TO
ANY SUCH DOCUMENTS OR OBJECTS.  NOTHING HEREIN SHALL BE DEEMED TO IMPOSE ANY
LIABILITY ON IAC OR ANY OTHER MEMBER OF THE IAC GROUP IF DOCUMENTS OR OBJECTS
REFERRED TO IN THIS SECTION 9.01 ARE NOT MAINTAINED OR PRESERVED BY IAC OR ANY
OTHER MEMBER OF THE IAC GROUP.  ALTERNATIVELY, IAC, ACTING REASONABLY, MAY
REQUEST FROM ANY SPINCO AND ANY OTHER MEMBER OF SUCH SPINCO’S GROUP THAT THEY
PROVIDE IAC WITH REASONABLE ADVANCE NOTICE, WITH A LIST OF THE REQUESTED
INFORMATION THAT RELATES TO THE RELEVANT SPUN BUSINESSES, THE SPUN ASSETS OR THE
SPUN ENTITIES AND IAC SHALL USE, AND SHALL CAUSE THE OTHER MEMBERS OF THE IAC
GROUP THAT ARE IN POSSESSION OF THE INFORMATION REQUESTED TO USE, COMMERCIALLY
REASONABLE EFFORTS TO LOCATE ALL REQUESTED INFORMATION THAT IS OWNED OR
POSSESSED BY IAC OR ANY OF ITS GROUP MEMBERS OR REPRESENTATIVES.  IAC WILL MAKE
AVAILABLE ALL SUCH INFORMATION FOR INSPECTION BY THE RELEVANT SPINCOS OR ANY
OTHER RELEVANT MEMBER OF ANY SPINCO GROUP DURING NORMAL BUSINESS HOURS AT THE
PLACE OF BUSINESS REASONABLY DESIGNATED BY IAC.  SUBJECT TO SUCH CONFIDENTIALITY
OR SECURITY OBLIGATIONS AS IAC OR THE OTHER RELEVANT MEMBERS OF ITS GROUP MAY
REASONABLY DEEM NECESSARY, THE SPINCOS AND THE OTHER RELEVANT MEMBERS OF THE
SPINCO GROUPS MAY HAVE ALL REQUESTED INFORMATION DUPLICATED.  ALTERNATIVELY, IAC
OR THE OTHER RELEVANT MEMBERS OF THE IAC GROUP MAY CHOOSE TO DELIVER TO A
SPINCO, AT SUCH SPINCO’S EXPENSE, ALL REQUESTED INFORMATION IN THE FORM
REASONABLY REQUESTED BY SUCH SPINCO OR ANY OTHER MEMBER OF ITS GROUP.  AT IAC’S
REQUEST, SUCH SPINCO SHALL CAUSE SUCH INFORMATION WHEN NO LONGER NEEDED TO BE
RETURNED TO IAC AT SUCH SPINCO’S EXPENSE.


 


(C)           WITH RESPECT TO THE OTHER SPINCO GROUPS AND THE IAC GROUP, EACH
SPINCO SHALL MAKE AVAILABLE AND SHALL CAUSE ITS CORRESPONDING GROUP TO MAKE
AVAILABLE TO THE OTHER SPINCO GROUPS AND THE IAC GROUP AT LEAST THE LEVEL OF
ACCESS PROVIDED BY THE IAC GROUP UNDER SECTION 8.01(B) TO ALL SPINCO GROUPS.

 


8.02.        OWNERSHIP OF INFORMATION.  ANY INFORMATION OWNED BY A PARTY OR ANY
OF ITS GROUP MEMBERS AND THAT IS PROVIDED TO A REQUESTING PARTY PURSUANT TO
SECTION 8.01 SHALL BE DEEMED TO REMAIN THE PROPERTY OF THE PROVIDING PARTY. 
UNLESS SPECIFICALLY SET FORTH HEREIN OR IN

 

50

--------------------------------------------------------------------------------


 


ANY ANCILLARY AGREEMENT, NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED
AS GRANTING OR CONFERRING RIGHTS OF LICENSE OR OTHERWISE IN ANY SUCH
INFORMATION.


 


8.03.        COMPENSATION FOR PROVIDING INFORMATION.  THE PARTY REQUESTING
INFORMATION AGREES TO REIMBURSE THE PROVIDING PARTY FOR THE REASONABLE COSTS, IF
ANY, OF CREATING, GATHERING AND COPYING SUCH INFORMATION, TO THE EXTENT THAT
SUCH COSTS ARE INCURRED FOR THE BENEFIT OF THE REQUESTING PARTY.  EXCEPT AS MAY
BE OTHERWISE SPECIFICALLY PROVIDED ELSEWHERE IN THIS AGREEMENT, IN THE ANCILLARY
AGREEMENTS, OR IN ANY OTHER AGREEMENT BETWEEN THE PARTIES, SUCH COSTS SHALL BE
COMPUTED IN ACCORDANCE WITH THE PROVIDING PARTY’S STANDARD METHODOLOGY AND
PROCEDURES.


 


8.04.        RECORD RETENTION.  TO FACILITATE THE POSSIBLE EXCHANGE OF
INFORMATION PURSUANT TO THIS ARTICLE VIII AND OTHER PROVISIONS OF THIS AGREEMENT
AFTER THE EFFECTIVE TIME, THE PARTIES AGREE TO USE COMMERCIALLY REASONABLE
EFFORTS TO RETAIN, AND TO CAUSE THE MEMBERS OF THEIR RESPECTIVE GROUP TO RETAIN,
ALL INFORMATION IN THEIR RESPECTIVE POSSESSION OR CONTROL AT THE EFFECTIVE TIME
IN ACCORDANCE WITH THE POLICIES OF THE IAC GROUP AS IN EFFECT AT THE EFFECTIVE
TIME OR SUCH OTHER POLICIES AS MAY BE REASONABLY ADOPTED BY THE APPROPRIATE
PARTY AFTER THE EFFECTIVE TIME.  NO PARTY WILL DESTROY, OR PERMIT ANY MEMBER OF
ITS GROUP TO DESTROY, ANY INFORMATION WHICH ANOTHER PARTY OR ANY MEMBER OF ITS
GROUP MAY HAVE THE RIGHT TO OBTAIN PURSUANT TO THIS AGREEMENT PRIOR TO THE FIFTH
(5TH) ANNIVERSARY OF THE EFFECTIVE TIME WITHOUT FIRST USING COMMERCIALLY
REASONABLE EFFORTS TO NOTIFY SUCH OTHER PARTY OF THE PROPOSED DESTRUCTION AND
GIVING SUCH OTHER PARTY THE OPPORTUNITY TO TAKE POSSESSION OF SUCH INFORMATION
PRIOR TO SUCH DESTRUCTION.


 


8.05.        OTHER AGREEMENTS PROVIDING FOR EXCHANGE OF INFORMATION.  THE RIGHTS
AND OBLIGATIONS GRANTED OR CREATED UNDER THIS ARTICLE VIII ARE SUBJECT TO ANY
SPECIFIC LIMITATIONS, QUALIFICATIONS OR ADDITIONAL PROVISIONS ON THE SHARING,
EXCHANGE, RETENTION OR CONFIDENTIAL TREATMENT OF INFORMATION SET FORTH IN ANY
ANCILLARY AGREEMENT.


 


8.06.        PRODUCTION OF WITNESSES; RECORDS; COOPERATION.  (A)  AFTER THE
EFFECTIVE TIME, BUT ONLY WITH RESPECT TO A THIRD PARTY CLAIM, EACH PARTY HERETO
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO, AND SHALL CAUSE THE OTHER RELEVANT
MEMBERS OF ITS GROUP TO USE COMMERCIALLY REASONABLE EFFORTS TO, MAKE AVAILABLE
TO A REQUESTING PARTY OR ANY MEMBER OF THE GROUP TO WHICH SUCH REQUESTING PARTY
BELONGS, UPON WRITTEN REQUEST, ITS THEN FORMER AND CURRENT REPRESENTATIVES (AND
THE FORMER AND CURRENT REPRESENTATIVES OF ITS RESPECTIVE GROUP MEMBERS) AS
WITNESSES AND ANY BOOKS, RECORDS OR OTHER DOCUMENTS WITHIN ITS CONTROL (OR THAT
OF ITS RESPECTIVE GROUP MEMBERS) OR WHICH IT (OR ITS RESPECTIVE GROUP MEMBERS)
OTHERWISE HAS THE ABILITY TO MAKE AVAILABLE, TO THE EXTENT THAT ANY SUCH PERSON
(GIVING CONSIDERATION TO BUSINESS DEMANDS OF SUCH REPRESENTATIVES) OR BOOKS,
RECORDS OR OTHER DOCUMENTS MAY REASONABLY BE REQUIRED IN CONNECTION WITH ANY
ACTION IN WHICH THE REQUESTING PARTY MAY FROM TIME TO TIME BE INVOLVED,
REGARDLESS OF WHETHER SUCH ACTION IS A MATTER WITH RESPECT TO WHICH
INDEMNIFICATION MAY BE SOUGHT HEREUNDER. THE REQUESTING PARTY SHALL BEAR ALL
COSTS AND EXPENSES IN CONNECTION THEREWITH.


 


(B)           IF A PARTY, BEING ENTITLED TO DO SO UNDER THIS AGREEMENT, CHOOSES
TO DEFEND OR TO SEEK TO SETTLE OR COMPROMISE ANY THIRD PARTY CLAIM, THE OTHER
RELEVANT PARTY OR PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MAKE
AVAILABLE TO SUCH PARTY, UPON WRITTEN REQUEST, ITS OR THEIR THEN FORMER AND
CURRENT REPRESENTATIVES AND THOSE OF ITS OR THEIR RESPECTIVE GROUP MEMBERS

 

51

--------------------------------------------------------------------------------


 


AS WITNESSES AND ANY BOOKS, RECORDS OR OTHER DOCUMENTS WITHIN ITS OR THEIR
CONTROL (OR THAT OF ITS OR THEIR RESPECTIVE GROUP MEMBERS) OR WHICH IT OR THEY
(OR ITS OR THEIR RESPECTIVE GROUP MEMBERS) OTHERWISE HAS OR HAVE THE ABILITY TO
MAKE AVAILABLE, TO THE EXTENT THAT ANY SUCH PERSON (GIVING CONSIDERATION TO
BUSINESS DEMANDS OF SUCH REPRESENTATIVES) OR BOOKS, RECORDS OR OTHER DOCUMENTS
MAY REASONABLY BE REQUIRED IN CONNECTION WITH SUCH DEFENSE, SETTLEMENT OR
COMPROMISE, AS THE CASE MAY BE, AND SHALL OTHERWISE COOPERATE IN SUCH DEFENSE,
SETTLEMENT OR COMPROMISE, AS THE CASE MAY BE.


 


(C)           WITHOUT LIMITING THE FOREGOING, THE PARTIES SHALL COOPERATE AND
CONSULT, AND SHALL CAUSE THEIR RESPECTIVE GROUP MEMBERS TO COOPERATE AND
CONSULT, TO THE EXTENT REASONABLY NECESSARY WITH RESPECT TO ANY ACTIONS (EXCEPT
IN THE CASE OF AN ACTION BY ONE PARTY AGAINST ANOTHER).


 


(D)           THE OBLIGATION OF THE PARTIES TO PROVIDE WITNESSES PURSUANT TO
THIS SECTION 8.06 IS INTENDED TO BE INTERPRETED IN A MANNER SO AS TO FACILITATE
COOPERATION AND SHALL INCLUDE THE OBLIGATION TO PROVIDE AS WITNESSES INVENTORS
AND OTHER EMPLOYEES WITHOUT REGARD TO WHETHER THE WITNESS OR THE EMPLOYER OF THE
WITNESS COULD ASSERT A POSSIBLE BUSINESS CONFLICT (SUBJECT TO THE LIMITATION SET
FORTH IN THE FIRST SENTENCE OF SECTION 8.06(A) REGARDING THIRD PARTY CLAIMS).


 


(E)           IN CONNECTION WITH ANY MATTER CONTEMPLATED BY THIS SECTION 8.06,
THE RELEVANT PARTIES WILL ENTER INTO, AND SHALL CAUSE ALL OTHER RELEVANT MEMBERS
OF THEIR RESPECTIVE GROUPS TO ENTER INTO, A MUTUALLY ACCEPTABLE JOINT DEFENSE
AGREEMENT SO AS TO MAINTAIN TO THE EXTENT PRACTICABLE ANY APPLICABLE
ATTORNEY-CLIENT PRIVILEGE OR WORK-PRODUCT PRIVILEGES OF ANY MEMBER OF ANY GROUP.


 


8.07.        CONFIDENTIALITY.  (A)  SUBJECT TO SECTION 8.08, EACH SEPARATE-CO
SHALL HOLD, AND SHALL CAUSE ITS RESPECTIVE GROUP MEMBERS AND ITS RESPECTIVE
AFFILIATES (WHETHER NOW AN AFFILIATE OR HEREAFTER BECOMING AN AFFILIATE) AND ITS
REPRESENTATIVES TO HOLD, IN STRICT CONFIDENCE, WITH AT LEAST THE SAME DEGREE OF
CARE THAT APPLIES TO IAC’S CONFIDENTIAL AND PROPRIETARY INFORMATION PURSUANT TO
POLICIES IN EFFECT AS OF THE EFFECTIVE TIME, ALL CONFIDENTIAL AND PROPRIETARY
INFORMATION CONCERNING ANOTHER GROUP (OR ANY MEMBER THEREOF) THAT IS EITHER IN
SUCH SEPARATE-CO’S POSSESSION (INCLUDING INFORMATION IN ITS POSSESSION PRIOR TO
THE DATE HEREOF) OR FURNISHED BY ANY OTHER GROUP (OR ANY MEMBER THEREOF) OR BY
ANY OF SUCH OTHER GROUP’S AFFILIATES (WHETHER NOW AN AFFILIATE OR HEREAFTER
BECOMING AN AFFILIATE) OR THEIR RESPECTIVE REPRESENTATIVES AT ANY TIME PURSUANT
TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (ANY SUCH INFORMATION REFERRED TO HEREIN AS “CONFIDENTIAL
INFORMATION”), AND SHALL NOT USE, AND SHALL CAUSE ITS RESPECTIVE GROUP MEMBERS,
AFFILIATES AND REPRESENTATIVES NOT TO USE, ANY SUCH CONFIDENTIAL INFORMATION
OTHER THAN FOR SUCH PURPOSES AS SHALL BE EXPRESSLY PERMITTED HEREUNDER OR
THEREUNDER.  NOTWITHSTANDING THE FOREGOING, CONFIDENTIAL INFORMATION SHALL NOT
INCLUDE INFORMATION THAT IS OR WAS (I) IN THE PUBLIC DOMAIN OTHER THAN BY THE
BREACH OF THIS AGREEMENT OR BY BREACH OF ANY OTHER AGREEMENT RELATING TO
CONFIDENTIALITY BETWEEN OR AMONG THE RELEVANT PARTIES AND/OR THEIR RESPECTIVE
GROUP MEMBERS, THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, (II) LAWFULLY
ACQUIRED BY SUCH DISCLOSING PARTY (OR ANY MEMBER OF THE GROUP TO WHICH SUCH
PARTY BELONGS OR ANY OF SUCH PARTY’S AFFILIATES) FROM A THIRD PARTY NOT BOUND BY
A CONFIDENTIALITY OBLIGATION, OR (III) INDEPENDENTLY GENERATED OR DEVELOPED BY
PERSONS WHO DO NOT HAVE ACCESS TO, OR DESCRIPTIONS OF, ANY SUCH CONFIDENTIAL OR

 

52

--------------------------------------------------------------------------------


 


PROPRIETARY INFORMATION OF THE OTHER PARTIES (OR ANY MEMBER OF THE GROUP TO
WHICH SUCH OTHER PARTY BELONGS).


 


(B)           EACH PARTY SHALL MAINTAIN, AND SHALL CAUSE ITS RESPECTIVE GROUP
MEMBERS TO MAINTAIN, POLICIES AND PROCEDURES, AND DEVELOP SUCH FURTHER POLICIES
AND PROCEDURES AS WILL FROM TIME TO TIME BECOME NECESSARY OR APPROPRIATE, TO
ENSURE COMPLIANCE WITH SECTION 8.07(A).


 


(C)           EACH PARTY AGREES NOT TO RELEASE OR DISCLOSE, OR PERMIT TO BE
RELEASED OR DISCLOSED, ANY CONFIDENTIAL INFORMATION TO ANY OTHER PERSON, EXCEPT
ITS REPRESENTATIVES WHO NEED TO KNOW SUCH CONFIDENTIAL INFORMATION (WHO SHALL BE
ADVISED OF THEIR OBLIGATIONS HEREUNDER WITH RESPECT TO SUCH CONFIDENTIAL
INFORMATION), EXCEPT IN COMPLIANCE WITH SECTION 8.08.  WITHOUT LIMITING THE
FOREGOING, WHEN ANY INFORMATION FURNISHED BY ANOTHER PARTY AFTER THE EFFECTIVE
TIME PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IS NO LONGER NEEDED
FOR THE PURPOSES CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, SUCH
PARTY WILL PROMPTLY, AFTER REQUEST OF THE FURNISHING PARTY AND AT THE ELECTION
OF THE PARTY RECEIVING SUCH REQUEST, DESTROY OR RETURN TO THE FURNISHING PARTY
ALL SUCH INFORMATION IN A PRINTED OR OTHERWISE TANGIBLE FORM (INCLUDING ALL
COPIES THEREOF AND ALL NOTES, EXTRACTS OR SUMMARIES BASED THEREON), AND DESTROY
ALL INFORMATION IN AN ELECTRONIC OR OTHERWISE INTANGIBLE FORM AND CERTIFY TO THE
FURNISHING PARTY THAT IT HAS DESTROYED SUCH INFORMATION (AND SUCH COPIES THEREOF
AND SUCH NOTES, EXTRACTS OR SUMMARIES BASED THEREON). NOTWITHSTANDING THE
FOREGOING, THE PARTIES AGREE THAT TO THE EXTENT SOME INFORMATION TO BE DESTROYED
OR RETURNED IS RETAINED AS DATA OR RECORDS FOR THE PURPOSE OF BUSINESS
CONTINUITY PLANNING OR IS OTHERWISE NOT ACCESSIBLE IN THE ORDINARY COURSE OF
BUSINESS, SUCH DATA OR RECORDS SHALL BE DESTROYED IN THE ORDINARY COURSE OF
BUSINESS IN ACCORDANCE, IF APPLICABLE, WITH THE BUSINESS CONTINUITY PLAN OF THE
APPLICABLE PARTY.


 


8.08.        PROTECTIVE ARRANGEMENTS.  IN THE EVENT THAT ANY PARTY OR ANY MEMBER
OF ITS GROUP OR ANY AFFILIATE OF SUCH PARTY OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES EITHER DETERMINES THAT IT IS REQUIRED TO DISCLOSE ANY
CONFIDENTIAL INFORMATION (THE “DISCLOSING PARTY”) PURSUANT TO APPLICABLE LAW OR
RECEIVES ANY DEMAND UNDER LAWFUL PROCESS OR FROM ANY GOVERNMENTAL AUTHORITY TO
DISCLOSE OR PROVIDE CONFIDENTIAL INFORMATION OF ANOTHER PARTY (OR ANY MEMBER OF
THE GROUP TO WHICH SUCH OTHER PARTY BELONGS) (THE “PROVIDING PARTY”), THE
DISCLOSING PARTY SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, PROMPTLY
NOTIFY THE PROVIDING PARTY PRIOR TO THE DISCLOSING PARTY DISCLOSING OR PROVIDING
SUCH CONFIDENTIAL INFORMATION AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
COOPERATE WITH THE PROVIDING PARTY SO THAT THE PROVIDING PARTY MAY SEEK ANY
REASONABLE PROTECTIVE ARRANGEMENTS OR OTHER APPROPRIATE REMEDY AND/OR WAIVE
COMPLIANCE WITH THIS SECTION 8.08.  ALL EXPENSES REASONABLY INCURRED BY THE
DISCLOSING PARTY IN SEEKING A PROTECTIVE ORDER OR OTHER REMEDY WILL BE BORNE BY
THE PROVIDING PARTY.  SUBJECT TO THE FOREGOING, THE DISCLOSING PARTY MAY
THEREAFTER DISCLOSE OR PROVIDE SUCH CONFIDENTIAL INFORMATION TO THE EXTENT (BUT
ONLY TO THE EXTENT) REQUIRED BY SUCH APPLICABLE LAW (AS SO ADVISED BY LEGAL
COUNSEL) OR BY LAWFUL PROCESS OR BY SUCH GOVERNMENTAL AUTHORITY AND SHALL
PROMPTLY PROVIDE THE PROVIDING PARTY WITH A COPY OF THE CONFIDENTIAL INFORMATION
SO DISCLOSED, IN THE SAME FORM AND FORMAT AS DISCLOSED, TOGETHER WITH A LIST OF
ALL PERSONS TO WHOM SUCH CONFIDENTIAL INFORMATION WAS DISCLOSED.


 


8.09.        DISCLOSURE OF THIRD PARTY INFORMATION.  EACH SPINCO ACKNOWLEDGES
THAT IT AND THE OTHER MEMBERS OF ITS RESPECTIVE GROUP MAY HAVE IN ITS OR THEIR
POSSESSION CONFIDENTIAL OR PROPRIETARY INFORMATION OF THIRD PARTIES THAT WAS
RECEIVED UNDER CONFIDENTIALITY OR NON-DISCLOSURE

 

53

--------------------------------------------------------------------------------


 


AGREEMENTS WITH SUCH THIRD PARTY WHILE IT OR THEY WERE PART OF THE IAC GROUP. 
EACH SPINCO WILL HOLD, AND WILL CAUSE THE OTHER MEMBERS OF ITS GROUP AND ITS AND
THEIR RESPECTIVE REPRESENTATIVES TO HOLD, IN STRICT CONFIDENCE THE CONFIDENTIAL
AND PROPRIETARY INFORMATION OF THIRD PARTIES TO WHICH SUCH SPINCO OR ANY OTHER
MEMBER OF ITS RESPECTIVE GROUP HAS ACCESS, IN ACCORDANCE WITH THE TERMS OF ANY
AGREEMENTS ENTERED INTO PRIOR TO THE EFFECTIVE TIME BETWEEN ONE OR MORE MEMBERS
OF ANOTHER  GROUP (WHETHER ACTING THROUGH, ON BEHALF OF, OR IN CONNECTION WITH,
THE SPUN BUSINESSES) AND SUCH THIRD PARTIES.


 


ARTICLE IX
DISPUTE RESOLUTION


 


9.01.        INTERPRETATION; AGREEMENT TO RESOLVE DISPUTES.


 


(A)           IN THE EVENT OF ANY AMBIGUOUS PROVISION IN THIS AGREEMENT OR IN
ANY ANCILLARY AGREEMENT, OR ANY INCONSISTENCY OR CONFLICT BETWEEN OR AMONG THE
PROVISIONS OF THIS AGREEMENT AND ONE OR MORE ANCILLARY AGREEMENTS OR BETWEEN OR
AMONG THE PROVISIONS OF THE ANCILLARY AGREEMENTS, IAC’S INTERPRETATION OF SUCH
AMBIGUITY OR RESOLUTION OF SUCH INCONSISTENCY OR CONFLICT SHALL BE FINAL AND
BINDING UNLESS SUCH INTERPRETATION OR RESOLUTION IS UNREASONABLE OR CLEARLY
ERRONEOUS; IT BEING UNDERSTOOD AND AGREED THAT THE REASONABLENESS OF AN
INTERPRETATION OR RESOLUTION SHALL BE ASSESSED WITHOUT REGARD TO WHETHER SUCH
INTERPRETATION OR RESOLUTION HAPPENS TO BE IN IAC’S SELF-INTEREST.


 


(B)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN ANY ANCILLARY
AGREEMENT, THE PROCEDURES FOR DISCUSSION, NEGOTIATION AND DISPUTE RESOLUTION SET
FORTH IN THIS ARTICLE IX SHALL APPLY TO ALL DISPUTES, CONTROVERSIES OR CLAIMS
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) THAT MAY ARISE OUT OF OR
RELATE TO, OR ARISE UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING ALL
ACTIONS TAKEN IN FURTHERANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
ON OR PRIOR TO THE DATE HEREOF), OR THE COMMERCIAL OR ECONOMIC RELATIONSHIP OF
THE PARTIES RELATING HERETO OR THERETO, BETWEEN OR AMONG ANY MEMBER OF ANY GROUP
ON THE ONE HAND AND ANY OTHER GROUP ON THE OTHER HAND.  EACH PARTY AGREES ON
BEHALF OF ITSELF AND EACH MEMBER OF ITS RESPECTIVE GROUP THAT THE PROCEDURES SET
FORTH IN THIS ARTICLE IX SHALL BE THE SOLE AND EXCLUSIVE PROCEDURES IN
CONNECTION WITH ANY DISPUTE, CONTROVERSY OR CLAIM RELATING TO ANY OF THE
FOREGOING MATTERS AND IRREVOCABLY WAIVES ANY RIGHT TO COMMENCE ANY ACTION IN OR
BEFORE ANY GOVERNMENTAL AUTHORITY, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAW.


 


9.02.        DISPUTE RESOLUTION; MEDIATION.  (A)  ANY PARTY (A “CLAIMANT PARTY”)
MAY COMMENCE THE DISPUTE RESOLUTION PROCESS OF THIS SECTION 9.02 BY GIVING THE
OTHER PARTY OR PARTIES WITH WHOM THERE IS SUCH A CONTROVERSY, CLAIM OR DISPUTE
WRITTEN NOTICE (A “DISPUTE NOTICE”) OF ANY CONTROVERSY, CLAIM OR DISPUTE OF
WHATEVER NATURE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH,
TERMINATION, ENFORCEABILITY OR VALIDITY THEREOF (A “DISPUTE”) WHICH HAS NOT BEEN
RESOLVED IN THE NORMAL COURSE OF BUSINESS.  THE RELEVANT PARTIES SHALL ATTEMPT
IN GOOD FAITH TO RESOLVE ANY DISPUTE BY NEGOTIATION AMONG EXECUTIVES OF SUCH
PARTIES (“SENIOR PARTY REPRESENTATIVES”) WHO HAVE AUTHORITY TO SETTLE THE
DISPUTE AND WHO ARE AT A HIGHER LEVEL OF MANAGEMENT THAN THE PERSONS WHO HAVE
DIRECT RESPONSIBILITY FOR THE ADMINISTRATION OF THIS AGREEMENT.  WITHIN 15 DAYS
AFTER DELIVERY OF THE DISPUTE NOTICE, THE RECEIVING PARTY OR PARTIES (THE
“RESPONDING PARTIES” AND, TOGETHER WITH THE CLAIMANT PARTY, THE “DISPUTE
PARTIES”) SHALL

 

54

--------------------------------------------------------------------------------


 


SUBMIT TO THE OTHER DISPUTE PARTY OR PARTIES A WRITTEN RESPONSE (THE
“RESPONSE”).  THE DISPUTE NOTICE AND THE RESPONSE SHALL INCLUDE (I) A STATEMENT
SETTING FORTH THE POSITION OF THE DISPUTE PARTY GIVING SUCH NOTICE AND A SUMMARY
OF ARGUMENTS SUPPORTING SUCH POSITION AND (II) THE NAME AND TITLE OF SUCH
DISPUTE PARTY’S SENIOR PARTY REPRESENTATIVE AND ANY OTHER PERSONS WHO WILL
ACCOMPANY THE SENIOR PARTY REPRESENTATIVE AT THE MEETING AT WHICH THE DISPUTE
PARTIES WILL ATTEMPT TO SETTLE THE DISPUTE.  WITHIN 30 DAYS AFTER THE DELIVERY
OF THE DISPUTE NOTICE, THE SENIOR PARTY REPRESENTATIVES OF THE DISPUTE PARTIES
SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE, AND THEREAFTER AS OFTEN AS
THEY REASONABLY DEEM NECESSARY, TO ATTEMPT TO RESOLVE THE DISPUTE.  THE DISPUTE
PARTIES SHALL COOPERATE IN GOOD FAITH WITH RESPECT TO ANY REASONABLE REQUESTS
FOR EXCHANGES OF INFORMATION REGARDING THE DISPUTE OR A RESPONSE THERETO.


 


(B)           IF THE DISPUTE HAS NOT BEEN RESOLVED WITHIN 60 DAYS AFTER DELIVERY
OF THE DISPUTE NOTICE, OR IF THE DISPUTE PARTIES FAIL TO MEET WITHIN 30 DAYS
AFTER DELIVERY OF THE DISPUTE NOTICE AS HEREINABOVE PROVIDED, THE DISPUTE
PARTIES SHALL MAKE A GOOD FAITH ATTEMPT TO SETTLE THE DISPUTE BY MEDIATION
PURSUANT TO THE PROVISIONS OF THIS SECTION 9.02 BEFORE RESORTING TO ARBITRATION
CONTEMPLATED BY SECTION 9.03 OR ANY OTHER DISPUTE RESOLUTION PROCEDURE THAT MAY
BE AGREED BY THE DISPUTE PARTIES.


 


(C)           ALL NEGOTIATIONS, CONFERENCES AND DISCUSSIONS PURSUANT TO THIS
SECTION 9.02 SHALL BE CONFIDENTIAL AND SHALL BE TREATED AS COMPROMISE AND
SETTLEMENT NEGOTIATIONS.  NOTHING SAID OR DISCLOSED, NOR ANY DOCUMENT PRODUCED,
IN THE COURSE OF SUCH NEGOTIATIONS, CONFERENCES AND DISCUSSIONS THAT IS NOT
OTHERWISE INDEPENDENTLY DISCOVERABLE SHALL BE OFFERED OR RECEIVED AS EVIDENCE OR
USED FOR IMPEACHMENT OR FOR ANY OTHER PURPOSE IN ANY CURRENT OR FUTURE
ARBITRATION.


 


(D)           UNLESS THE DISPUTE PARTIES AGREE OTHERWISE, THE MEDIATION SHALL BE
CONDUCTED IN ACCORDANCE WITH THE CPR INSTITUTE FOR DISPUTE RESOLUTION MODEL
PROCEDURE FOR MEDIATION OF BUSINESS DISPUTES IN EFFECT ON THE DATE OF THIS
AGREEMENT BY A MEDIATOR SELECTED BY THE DISPUTE PARTIES.


 


(E)           WITHIN 30 DAYS AFTER THE MEDIATOR HAS BEEN SELECTED AS PROVIDED
ABOVE, ALL DISPUTE PARTIES AND THEIR RESPECTIVE ATTORNEYS SHALL MEET WITH THE
MEDIATOR FOR ONE MEDIATION SESSION OF AT LEAST FOUR HOURS, IT BEING AGREED THAT
EACH REPRESENTATIVE OF A DISPUTE PARTY ATTENDING SUCH MEDIATION SESSION SHALL BE
A SENIOR PARTY REPRESENTATIVE WITH AUTHORITY TO SETTLE THE DISPUTE.  IF THE
DISPUTE CANNOT BE SETTLED AT SUCH MEDIATION SESSION OR AT ANY MUTUALLY AGREED
CONTINUATION THEREOF, ANY OF THE DISPUTE PARTIES MAY GIVE THE OTHER AND THE
MEDIATOR A WRITTEN NOTICE DECLARING THE MEDIATION PROCESS AT AN END.


 


9.03.        ARBITRATION.  IF THE DISPUTE HAS NOT BEEN RESOLVED BY THE DISPUTE
RESOLUTION PROCESS DESCRIBED IN SECTION 9.02, THE DISPUTE PARTIES AGREE THAT ANY
SUCH DISPUTE SHALL BE SETTLED BY BINDING ARBITRATION BEFORE THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) IN WILMINGTON, DELAWARE PURSUANT TO THE
COMMERCIAL RULES OF THE AAA.  ANY ARBITRATOR(S) SELECTED TO RESOLVE THE DISPUTE
SHALL BE BOUND EXCLUSIVELY BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO ITS CHOICE OF LAW RULES.  ANY DECISIONS OF AWARD OF THE ARBITRATOR(S) WILL BE
FINAL AND BINDING UPON THE DISPUTE PARTIES AND MAY BE ENTERED AS A JUDGMENT BY
THE DISPUTE PARTIES HERETO.  ANY RIGHTS TO APPEAL OR REVIEW SUCH AWARD BY ANY
COURT OR TRIBUNAL ARE HEREBY WAIVED TO THE EXTENT PERMITTED BY LAW.

 

55

--------------------------------------------------------------------------------


 


9.04.                        COSTS.  THE COSTS OF ANY MEDIATION OR ARBITRATION
PURSUANT TO THIS ARTICLE IX SHALL BE SHARED EQUALLY AMONG THE DISPUTE PARTIES.


 


9.05.                        CONTINUITY OF SERVICE AND PERFORMANCE.  UNLESS
OTHERWISE AGREED IN WRITING, THE DISPUTE PARTIES WILL CONTINUE TO PROVIDE
SERVICE AND HONOR ALL OTHER COMMITMENTS UNDER THIS AGREEMENT AND EACH ANCILLARY
AGREEMENT DURING THE COURSE OF DISPUTE RESOLUTION PURSUANT TO THE PROVISIONS OF
THIS ARTICLE IX WITH RESPECT TO ALL MATTERS NOT SUBJECT TO SUCH DISPUTE,
CONTROVERSY OR CLAIM.


 


ARTICLE X


FURTHER ASSURANCES


 


10.01.                  FURTHER ASSURANCES.  (A)  EXCEPT AS PROVIDED IN
SECTION 12.01, EACH PARTY COVENANTS WITH AND IN FAVOR OF THE OTHER PARTIES AS
FOLLOWS:


 

(I)                                     PRIOR TO, ON AND AFTER THE EFFECTIVE
TIME, EACH PARTY HERETO SHALL, AND SHALL CAUSE THE OTHER RELEVANT MEMBERS OF ITS
GROUP TO, COOPERATE WITH THE OTHER PARTIES, AND WITHOUT ANY FURTHER
CONSIDERATION, BUT AT THE EXPENSE OF THE REQUESTING PARTY, TO EXECUTE,
ACKNOWLEDGE AND DELIVER, OR USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE
EXECUTED AND DELIVERED, ALL INSTRUMENTS, ASSURANCES OR DOCUMENTS, INCLUDING
INSTRUMENTS OF CONVEYANCE, ASSIGNMENTS AND TRANSFERS, AND TO MAKE ALL FILINGS
WITH, AND TO OBTAIN ALL CONSENTS, APPROVALS OR AUTHORIZATIONS OF, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON UNDER ANY PERMIT, LICENSE, AGREEMENT,
INDENTURE OR OTHER INSTRUMENT (INCLUDING ANY CONSENTS OR GOVERNMENTAL
AUTHORIZATIONS), AND TO TAKE ALL SUCH OTHER ACTIONS AS SUCH PARTY MAY REASONABLY
BE REQUESTED TO TAKE BY THE REQUESTING PARTY (OR ANY MEMBER OF ITS GROUP) FROM
TIME TO TIME, CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, IN ORDER TO GIVE EFFECT TO THE PROVISIONS, OBLIGATIONS AND PURPOSES
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE TRANSFERS OF THE SPUN
BUSINESSES AND OF THE SPUN ASSETS AND THE ASSIGNMENT AND ASSUMPTION OF THE SPUN
LIABILITIES AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY; AND

 

(II)                                  TO THE EXTENT THAT IAC OR ANY SPINCO
DISCOVERS AT ANY TIME FOLLOWING THE EFFECTIVE TIME ANY ASSET THAT WAS INTENDED
TO BE TRANSFERRED TO ANY SEPARATE-CO OR ANY OTHER MEMBER OF ANOTHER SPINCO GROUP
PURSUANT TO THIS AGREEMENT WAS NOT SO TRANSFERRED AT THE EFFECTIVE TIME, IAC AND
THE SPINCOS SHALL, OR SHALL CAUSE THE OTHER RELEVANT MEMBERS OF THEIR
CORRESPONDING GROUPS TO PROMPTLY, ASSIGN AND TRANSFER TO SUCH SEPARATE-CO OR
ANOTHER MEMBER OF SUCH SEPARATE-CO’S GROUP REASONABLY DESIGNATED BY SUCH
SEPARATE-CO SUCH ASSET AND ALL RIGHT, TITLE AND INTEREST THEREIN IN A MANNER AND
ON THE TERMS CONSISTENT WITH THE RELEVANT PROVISIONS OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, SECTION 2.17(B).  SIMILARLY, TO THE EXTENT THAT
IAC OR ANY SPINCO DISCOVERS AT ANY TIME FOLLOWING THE EFFECTIVE TIME ANY ASSET
THAT WAS INTENDED TO BE RETAINED BY IAC OR ANY OTHER MEMBER OF THE IAC GROUP WAS
NOT SO RETAINED AT THE EFFECTIVE TIME, THE RELEVANT SPINCO SHALL, OR SHALL CAUSE
THE OTHER RELEVANT MEMBERS OF ITS GROUP TO PROMPTLY TO, ASSIGN AND TRANSFER TO
IAC OR ANY OTHER MEMBER OF THE IAC GROUP REASONABLY DESIGNATED BY IAC SUCH ASSET
AND ALL RIGHT, TITLE AND INTEREST THEREIN IN A MANNER AND ON THE TERMS
CONSISTENT WITH THE RELEVANT PROVISIONS OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SECTION 2.17(B).  FOR THE AVOIDANCE OF DOUBT, THE TRANSFER OF ANY
ASSETS UNDER

 

56

--------------------------------------------------------------------------------


 

THIS PARAGRAPH (A) SHALL BE EFFECTED WITHOUT ANY ADDITIONAL CONSIDERATION BY ANY
PARTY HEREUNDER (SUCH DEFERRED TRANSFERS BEING REFERRED TO AS “DEFERRED
TRANSACTIONS”).

 


(B)                                 ON OR PRIOR TO THE EFFECTIVE TIME, EACH OF
THE SEPARATE-COS, IN THEIR RESPECTIVE CAPACITIES AS DIRECT AND INDIRECT PARENT
COMPANIES OF THE MEMBERS OF THEIR RESPECTIVE GROUPS, SHALL EACH APPROVE OR
RATIFY ANY ACTIONS OF THE MEMBERS OF THEIR RESPECTIVE GROUPS AS MAY BE NECESSARY
OR DESIRABLE TO GIVE EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE ANCILLARY AGREEMENTS.


 


(C)                                  PRIOR TO THE EFFECTIVE TIME, IF A PARTY
IDENTIFIES ANY COMMERCIAL OR OTHER SERVICE THAT IS NEEDED TO ASSURE A SMOOTH AND
ORDERLY TRANSITION OF THE BUSINESSES IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THAT IS NOT OTHERWISE GOVERNED BY THE
PROVISIONS OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, THE RELEVANT PARTIES
WILL COOPERATE IN DETERMINING WHETHER THERE IS A MUTUALLY ACCEPTABLE ARMS’
LENGTH BASIS ON WHICH THE SUCH PARTY CAN PROVIDE SUCH SERVICE.


 


ARTICLE XI


CERTAIN OTHER MATTERS


 


11.01.                  AUDITORS AND AUDITS; ANNUAL AND QUARTERLY FINANCIAL
STATEMENTS AND ACCOUNTING.  EACH PARTY AGREES THAT DURING THE ONE HUNDRED AND
EIGHTY (180) DAYS FOLLOWING THE EFFECTIVE TIME AND IN ANY EVENT SOLELY WITH
RESPECT TO THE PREPARATION AND AUDIT OF EACH OF IAC’S AND EACH SPINCO’S
FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2008, THE PRINTING, FILING
AND PUBLIC DISSEMINATION OF SUCH FINANCIAL STATEMENTS, THE AUDIT OF IAC’S
INTERNAL CONTROL OVER FINANCIAL REPORTING AND MANAGEMENT’S ASSESSMENT THEREOF
AND MANAGEMENT’S ASSESSMENT OF IAC’S DISCLOSURE CONTROLS AND PROCEDURES, IN EACH
CASE MADE AS OF DECEMBER 31, 2008:


 


(A)                                  DATE OF SPINCO AUDITORS’ OPINIONS.  EACH
SPINCO SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ENABLE SUCH SPINCO’S
AUDITORS (IN EACH CASE, SUCH AUDITORS, THE “SPINCO AUDITOR”) TO COMPLETE THEIR
AUDIT SUCH THAT THEY WILL DATE THEIR OPINION ON SUCH SPINCO’S AUDITED ANNUAL
FINANCIAL STATEMENTS ON THE SAME DATE THAT THE IAC’S AUDITORS (THE “IAC
AUDITOR”) DATE THEIR OPINION ON IAC’S AUDITED ANNUAL FINANCIAL STATEMENTS
(EXCEPT TO THE EXTENT AN EARLIER DATE IS NECESSARY TO COMPLY WITH SEC RULES),
AND TO ENABLE IAC TO MEET ITS TIMETABLE FOR THE PRINTING, FILING AND PUBLIC
DISSEMINATION OF IAC’S ANNUAL FINANCIAL STATEMENTS.


 


(B)                                 ANNUAL FINANCIAL STATEMENTS.  EACH
(I) SEPARATE-CO SHALL PROVIDE TO THE OTHER SEPARATE-COS ON A TIMELY BASIS ALL
INFORMATION REASONABLY REQUIRED TO MEET SUCH SEPARATE-CO’S SCHEDULE FOR THE
PREPARATION, PRINTING, FILING, AND PUBLIC DISSEMINATION OF ITS ANNUAL FINANCIAL
STATEMENTS AND FOR MANAGEMENT’S ASSESSMENT OF THE EFFECTIVENESS OF ITS
DISCLOSURE CONTROLS AND PROCEDURES IN ACCORDANCE WITH ITEM 307 OF REGULATION S-K
AND (II) EACH SPINCO SHALL PROVIDE TO THE IAC ON A TIMELY BASIS ALL INFORMATION
REASONABLY REQUIRED TO MEET IAC’S SCHEDULE FOR  ITS REPORT ON INTERNAL CONTROL
OVER FINANCIAL REPORTING IN ACCORDANCE WITH ITEM308 OF REGULATION S-K AND ITS
AUDITOR’S AUDIT OF ITS INTERNAL CONTROL OVER FINANCIAL REPORTING AND
MANAGEMENT’S ASSESSMENT THEREOF IN ACCORDANCE WITH SECTION 404 OF THE
SARBANES-OXLEY ACT OF 2002 AND THE SEC’S AND PUBLIC COMPANY ACCOUNTING OVERSIGHT
BOARD’S RULES AND AUDITING STANDARDS THEREUNDER (SUCH ASSESSMENTS AND AUDIT
BEING REFERRED TO AS THE “2008 INTERNAL CONTROL AUDIT AND MANAGEMENT
ASSESSMENTS”).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
SEPARATE-CO

 

57

--------------------------------------------------------------------------------


 


WILL PROVIDE ALL REQUIRED FINANCIAL AND OTHER INFORMATION WITH RESPECT TO SUCH
SEPARATE-CO AND ITS SUBSIDIARIES TO ITS RESPECTIVE AUDITORS IN A SUFFICIENT AND
REASONABLE TIME AND IN SUFFICIENT DETAIL TO PERMIT ITS RESPECTIVE AUDITORS TO
TAKE ALL STEPS AND PERFORM ALL REVIEWS NECESSARY TO PROVIDE SUFFICIENT
ASSISTANCE TO THE IAC AUDITOR AND EACH OTHER SPINCO AUDITOR WITH RESPECT TO
RESPECTIVE INFORMATION TO BE INCLUDED OR CONTAINED IN THE ANNUAL FINANCIAL
STATEMENTS OF SUCH OTHER SEPARATE-CO AND TO PERMIT THE IAC AUDITOR AND IAC’S
MANAGEMENT TO ALL COMPLETE THE 2008 INTERNAL CONTROL AUDIT AND MANAGEMENT
ASSESSMENTS.


 


(C)                                  ACCESS TO PERSONNEL AND BOOKS AND RECORDS.


 

(I)                                     EACH SPINCO (AN “AUTHORIZING SPINCO”)
SHALL AUTHORIZE ITS RESPECTIVE SPINCO AUDITOR (THE “AUTHORIZED AUDITOR”) TO MAKE
AVAILABLE TO EACH OF THE IAC AUDITOR AND THE SPINCO AUDITOR OF EACH OTHER SPINCO
BOTH THE PERSONNEL WHO PERFORMED OR ARE PERFORMING THE ANNUAL AUDITS OF THE
AUTHORIZING SPINCO AND WORK PAPERS RELATED TO THE ANNUAL AUDITS OF THE
AUTHORIZING SPINCO, IN ALL CASES WITHIN A REASONABLE TIME PRIOR TO THE
AUTHORIZED AUDITOR’S OPINION DATE, SO THAT (A) THE IAC AUDITOR IS ABLE TO
PERFORM THE PROCEDURES IT CONSIDERS NECESSARY TO TAKE RESPONSIBILITY FOR THE
WORK OF THE AUTHORIZED AUDITOR AS IT RELATES TO THE IAC AUDITOR’S REPORT ON
IAC’S FINANCIAL STATEMENTS, ALL WITHIN SUFFICIENT TIME TO ENABLE IAC TO MEET ITS
TIMETABLE FOR THE PRINTING, FILING AND PUBLIC DISSEMINATION OF IAC’S ANNUAL
FINANCIAL STATEMENTS; AND (B) EACH SUCH OTHER SPINCO AUDITOR IS ABLE TO PERFORM
THE PROCEDURES IT CONSIDERS NECESSARY TO TAKE RESPONSIBILITY FOR THE WORK OF THE
AUTHORIZED AUDITOR AS IT RELATES TO THE RELEVANT SPINCO AUDITOR’S REPORT ON SUCH
SPINCO’S FINANCIAL STATEMENTS, ALL WITHIN SUFFICIENT TIME TO ENABLE SUCH SPINCO
TO MEET ITS TIMETABLE FOR THE PRINTING, FILING AND PUBLIC DISSEMINATION OF SUCH
SPINCO’S ANNUAL FINANCIAL STATEMENTS.

 

(II)                                  IAC SHALL AUTHORIZE THE IAC AUDITOR TO
MAKE AVAILABLE TO EACH SPINCO AUDITOR BOTH THE PERSONNEL WHO PERFORMED OR ARE
PERFORMING THE ANNUAL AUDITS OF IAC AND WORK PAPERS RELATED TO THE ANNUAL AUDITS
OF IAC, IN ALL CASES WITHIN A REASONABLE TIME PRIOR TO THE IAC AUDITOR’S OPINION
DATE, SO THAT EACH SPINCO AUDITOR IS ABLE TO PERFORM THE PROCEDURES IT CONSIDERS
NECESSARY TO TAKE RESPONSIBILITY FOR THE WORK OF THE IAC AUDITOR AS IT RELATES
TO SUCH SPINCO AUDITOR’S REPORT ON THE RELEVANT SPINCO’S FINANCIAL STATEMENTS,
ALL WITHIN SUFFICIENT TIME TO ENABLE SUCH SPINCO TO MEET ITS TIMETABLE FOR THE
PRINTING, FILING AND PUBLIC DISSEMINATION OF SUCH SPINCO’S ANNUAL FINANCIAL
STATEMENTS.

 

(III)                               EACH SPINCO SHALL MAKE AVAILABLE TO THE IAC
AUDITOR AND IAC’S MANAGEMENT SUCH SPINCO’S PERSONNEL AND SUCH SPINCO’S BOOKS AND
RECORDS IN A REASONABLE TIME PRIOR TO THE IAC AUDITOR’S OPINION DATE AND IAC’S
MANAGEMENT’S ASSESSMENT DATE SO THAT THE IAC AUDITOR AND IAC’S MANAGEMENT ARE
ABLE TO PERFORM THE PROCEDURES THEY CONSIDER NECESSARY TO CONDUCT THE 2008
INTERNAL CONTROL AUDIT AND MANAGEMENT ASSESSMENTS.

 


(D)                                 SPINCO ANNUAL REPORTS.  EACH SPINCO WILL
DELIVER TO IAC A SUBSTANTIALLY FINAL DRAFT, AS SOON AS THE SAME IS PREPARED, OF
THE FIRST REPORT TO BE FILED WITH THE SEC THAT INCLUDES SUCH SPINCO’S AUDITED
FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2008 (SUCH SPINCO’S
“CORRESPONDING ANNUAL REPORT”); PROVIDED, HOWEVER, THAT A SPINCO MAY CONTINUE TO

 

58

--------------------------------------------------------------------------------


 


REVISE SUCH CORRESPONDING ANNUAL REPORT PRIOR TO THE FILING THEREOF, WHICH
CHANGES WILL BE DELIVERED TO IAC AS SOON AS REASONABLY PRACTICABLE; PROVIDED,
FURTHER, THAT THE RESPECTIVE PERSONNEL OF IAC AND EACH SPINCO WILL ACTIVELY
CONSULT WITH EACH OTHER REGARDING ANY CHANGES WHICH A SPINCO MAY CONSIDER MAKING
TO ITS CORRESPONDING ANNUAL REPORT AND RELATED DISCLOSURES PRIOR TO THE
ANTICIPATED FILING WITH THE SEC, WITH PARTICULAR FOCUS ON ANY CHANGES WHICH
WOULD HAVE AN EFFECT UPON IAC’S FINANCIAL STATEMENTS OR RELATED DISCLOSURES.


 

Nothing in this Section 11.01 shall require any Party to violate any agreement
with any Third Party regarding the confidentiality of confidential and
proprietary Information relating to that Third Party or its business; provided,
however, that in the event that a Party is required under this Section 11.01 to
disclose any such Information, such Party shall use commercially reasonable
efforts to seek to obtain such Third Party Consent to the disclosure of such
Information.

 


ARTICLE XII
SOLE DISCRETION OF IAC; TERMINATION


 


12.01.                  SOLE DISCRETION OF IAC.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, UNTIL THE OCCURRENCE OF THE APPLICABLE RELEVANT
TIME, IAC SHALL HAVE THE SOLE AND ABSOLUTE DISCRETION:


 


(A)                                  TO DETERMINE WHETHER TO PROCEED WITH ALL OR
ANY PART OF THE SEPARATION, INCLUDING ANY SEPARATION TRANSACTION, OR ANY OR ALL
OF THE DISTRIBUTIONS, AND TO DETERMINE THE TIMING OF AND ANY AND ALL CONDITIONS
TO THE COMPLETION OF THE SEPARATION AND THE DISTRIBUTIONS OR ANY PART THEREOF OR
OF ANY OTHER TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND


 


(B)                                 TO AMEND OR OTHERWISE CHANGE, DELETE OR
SUPPLEMENT, FROM TIME TO TIME, ANY TERM OR ELEMENT OF THE SEPARATION, INCLUDING
ANY SEPARATION TRANSACTION, OR ANY OR ALL OF THE DISTRIBUTIONS OR ANY OTHER
TRANSACTION CONTEMPLATED  BY THIS AGREEMENT.


 


12.02.                  TERMINATION.  (A)  THIS AGREEMENT AND ALL ANCILLARY
AGREEMENTS MAY BE TERMINATED AND THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
AMENDED, SUPPLEMENTED, MODIFIED OR ABANDONED IN ANY RESPECT AT ANY TIME PRIOR TO
THE EFFECTIVE TIME OF THE FIRST DISTRIBUTION TO OCCUR, BY AND IN THE SOLE AND
ABSOLUTE DISCRETION OF IAC WITHOUT THE APPROVAL OF ANY SPINCO OR OF THE
STOCKHOLDERS OF IAC.  IN THE EVENT OF SUCH TERMINATION, NO PARTY SHALL HAVE ANY
LIABILITY OF ANY KIND TO ANY OTHER PARTY OR ANY OTHER PERSON.


 


(B)                                 AFTER THE EFFECTIVE TIME OF THE FIRST
DISTRIBUTION TO OCCUR, THIS AGREEMENT MAY NOT BE TERMINATED TO THE EXTENT THE
RIGHTS AND OBLIGATIONS PROVIDED FOR HEREUNDER ARE BETWEEN AND AMONG IAC AND
THOSE SPINCOS THE DISTRIBUTION OF WHICH SHALL HAVE PREVIOUSLY OCCURRED EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY THE RELEVANT PARTIES; PROVIDED, THAT IAC IN
ITS SOLE DISCRETION MAY ABANDON ONE OR MORE OF THE DISTRIBUTIONS THE
DISTRIBUTION DATE OF WHICH SHALL NOT YET HAVE OCCURRED AND, BY NOTICE TO THE
OTHER SPINCOS, SHALL HAVE THE RIGHT TO TERMINATE (SUBJECT TO THE LAST SENTENCE
OF SECTION 1.04(B)) THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO THE EXTENT OF
THE RIGHTS AND OBLIGATIONS PROVIDED BETWEEN THE SPINCO(S) THE DISTRIBUTION OF
WHICH SHALL HAVE BEEN ABANDONED AND THE SPINCOS THE DISTRIBUTION OF WHICH SHALL
HAVE PREVIOUSLY OCCURRED.

 

59

--------------------------------------------------------------------------------


 


ARTICLE XIII
MISCELLANEOUS


 


13.01.                  LIMITATION OF LIABILITY.  IN NO EVENT SHALL ANY MEMBER
OF ANY GROUP BE LIABLE TO ANY MEMBER OF ANY OTHER GROUP FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, COLLATERAL, INCIDENTAL OR PUNITIVE DAMAGES OR LOST
PROFITS OR FAILURE TO REALIZE EXPECTED SAVINGS OR OTHER COMMERCIAL OR ECONOMIC
LOSS OF ANY KIND, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PERSON
HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH DAMAGES; PROVIDED, HOWEVER, THAT
THE FOREGOING LIMITATIONS SHALL NOT LIMIT ANY PARTY’S INDEMNIFICATION
OBLIGATIONS FOR LIABILITIES WITH RESPECT TO THIRD PARTY CLAIMS AS SET FORTH IN
ARTICLE VI.  THE PROVISIONS OF ARTICLE IX SHALL BE THE PARTIES’ SOLE RECOURSE
FOR ANY BREACH HEREOF OR ANY BREACH OF THE ANCILLARY AGREEMENTS.


 


13.02.                  COUNTERPARTS.  THIS AGREEMENT AND EACH ANCILLARY
AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE
CONSIDERED ONE AND THE SAME AGREEMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES THERETO AND DELIVERED
TO THE OTHER PARTY OR PARTIES.


 


13.03.                  ENTIRE AGREEMENT.  THIS AGREEMENT, THE ANCILLARY
AGREEMENTS, AND THE SCHEDULES AND EXHIBITS HERETO AND THERETO AND THE SPECIFIC
AGREEMENTS CONTEMPLATED HEREBY OR THEREBY CONTAIN THE ENTIRE AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PREVIOUS
AGREEMENTS, ORAL OR WRITTEN, NEGOTIATIONS, DISCUSSIONS, WRITINGS,
UNDERSTANDINGS, COMMITMENTS AND CONVERSATIONS WITH RESPECT TO SUCH SUBJECT
MATTER.  NO AGREEMENTS OR UNDERSTANDINGS EXIST BETWEEN THE PARTIES OTHER THAN
THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN.


 


13.04.                  CONSTRUCTION.  IN THIS AGREEMENT AND EACH OF THE
ANCILLARY AGREEMENTS, UNLESS A CLEAR CONTRARY INTENTION APPEARS:


 


(A)                                  THE SINGULAR NUMBER INCLUDES THE PLURAL
NUMBER AND VICE VERSA;


 


(B)                                 REFERENCE TO ANY PERSON INCLUDES SUCH
PERSON’S SUCCESSORS AND ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND
ASSIGNS ARE NOT PROHIBITED BY THIS AGREEMENT OR THE RELEVANT ANCILLARY
AGREEMENT, AND REFERENCE TO A PERSON IN A PARTICULAR CAPACITY EXCLUDES SUCH
PERSON IN ANY OTHER CAPACITY OR INDIVIDUALLY;


 


(C)                                  REFERENCE TO ANY GENDER INCLUDES EACH OTHER
GENDER;


 


(D)                                 REFERENCE TO ANY AGREEMENT, DOCUMENT OR
INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS AMENDED, MODIFIED,
SUPPLEMENTED OR RESTATED, AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE WITH THE
TERMS THEREOF SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS SET FORTH HEREIN OR IN
THE RELEVANT ANCILLARY AGREEMENT;


 


(E)                                  REFERENCE TO ANY APPLICABLE LAW MEANS SUCH
APPLICABLE LAW AS AMENDED, MODIFIED, CODIFIED, REPLACED OR REENACTED, IN WHOLE
OR IN PART, AND IN EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS
PROMULGATED THEREUNDER, AND REFERENCE TO ANY SECTION OR OTHER PROVISION OF ANY
APPLICABLE LAW MEANS THAT PROVISION OF SUCH APPLICABLE LAW FROM TIME TO TIME

 

60

--------------------------------------------------------------------------------


 


IN EFFECT AND CONSTITUTING THE SUBSTANTIVE AMENDMENT, MODIFICATION,
CODIFICATION, REPLACEMENT OR REENACTMENT OF SUCH SECTION OR OTHER PROVISION;


 


(F)                                    “HEREIN,” “HEREBY,” “HEREUNDER,”
“HEREOF,” “HERETO” AND WORDS OF SIMILAR IMPORT SHALL BE DEEMED REFERENCES TO
THIS AGREEMENT OR TO THE RELEVANT ANCILLARY AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR ARTICLE, SECTION OR OTHER PROVISION HEREOF OR THEREOF;


 


(G)                                 “INCLUDING” (AND WITH CORRELATIVE MEANING
“INCLUDE”) MEANS INCLUDING WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION
PRECEDING SUCH TERM;


 


(H)                                 THE TABLE OF CONTENTS AND HEADINGS ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR
INTERPRETATION HEREOF OR THEREOF;


 


(I)                                     WITH RESPECT TO THE DETERMINATION OF ANY
PERIOD OF TIME, “FROM” MEANS “FROM AND INCLUDING” AND “TO” MEANS “TO BUT
EXCLUDING;” AND


 


(J)                                     REFERENCES TO DOCUMENTS, INSTRUMENTS OR
AGREEMENTS SHALL BE DEEMED TO REFER AS WELL TO ALL ADDENDA, EXHIBITS, SCHEDULES
OR AMENDMENTS THERETO.


 


13.05.                  SIGNATURES.  EACH PARTY ACKNOWLEDGES THAT IT AND THE
OTHER PARTY (AND THE OTHER MEMBERS OF THEIR RESPECTIVE GROUPS) MAY EXECUTE
CERTAIN OF THE ANCILLARY AGREEMENTS BY FACSIMILE, STAMP OR MECHANICAL
SIGNATURE.  EACH PARTY EXPRESSLY ADOPTS AND CONFIRMS EACH SUCH FACSIMILE, STAMP
OR MECHANICAL SIGNATURE MADE IN ITS RESPECTIVE NAME (OR THAT OF THE APPLICABLE
MEMBER OF ITS GROUP) AS IF IT WERE A MANUAL SIGNATURE, AGREES THAT IT WILL NOT
ASSERT THAT ANY SUCH SIGNATURE IS NOT ADEQUATE TO BIND SUCH PARTY TO THE SAME
EXTENT AS IF IT WERE SIGNED MANUALLY AND AGREES THAT AT THE REASONABLE REQUEST
OF THE OTHER PARTY AT ANY TIME IT WILL AS PROMPTLY AS REASONABLY PRACTICABLE
CAUSE EACH SUCH ANCILLARY AGREEMENT TO BE MANUALLY EXECUTED (ANY SUCH EXECUTION
TO BE AS OF THE DATE OF THE INITIAL DATE THEREOF).


 


13.06.                  ASSIGNABILITY.  EXCEPT AS SET FORTH IN ANY ANCILLARY
AGREEMENT, THIS AGREEMENT AND EACH ANCILLARY AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THERETO, RESPECTIVELY, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT EXCEPT AS
SPECIFICALLY PROVIDED IN ANY ANCILLARY AGREEMENT, NO PARTY HERETO OR THERETO MAY
ASSIGN ITS RESPECTIVE RIGHTS OR DELEGATE ITS RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT
OF THE OTHER PARTIES HERETO OR THERETO.


 


13.07.                  THIRD PARTY BENEFICIARIES.  EXCEPT FOR THE
INDEMNIFICATION RIGHTS UNDER THIS AGREEMENT OF ANY CORRESPONDING INDEMNIFIED
PARTY IN ITS CAPACITY AS SUCH AND FOR THE RELEASE UNDER SECTION 6.01 OF ANY
PERSON PROVIDED THEREIN AND EXCEPT AS SPECIFICALLY PROVIDED IN ANY ANCILLARY
AGREEMENT, (A) THE PROVISIONS OF THIS AGREEMENT AND EACH ANCILLARY AGREEMENT ARE
SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND ARE NOT INTENDED TO CONFER UPON ANY PERSON,
EXCEPT THE PARTIES HERETO AND THERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS, ANY RIGHTS OR REMEDIES HEREUNDER AND (B) THERE ARE NO THIRD
PARTY BENEFICIARIES OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT; AND NEITHER
THIS AGREEMENT NOR ANY ANCILLARY AGREEMENT SHALL PROVIDE ANY THIRD PARTY WITH
ANY REMEDY, CLAIM, LIABILITY, REIMBURSEMENT, CLAIM OF ACTION OR OTHER RIGHT IN
EXCESS OF THOSE EXISTING WITHOUT REFERENCE TO THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT.

 

61

--------------------------------------------------------------------------------


 


13.08.                  PAYMENT TERMS.  (A)  EXCEPT AS EXPRESSLY PROVIDED TO THE
CONTRARY IN THIS AGREEMENT OR IN ANY ANCILLARY AGREEMENT, ANY AMOUNT TO BE PAID
OR REIMBURSED BY ONE PARTY TO THE OTHER UNDER THIS AGREEMENT SHALL BE PAID OR
REIMBURSED HEREUNDER WITHIN THIRTY (30) DAYS AFTER PRESENTATION OF AN INVOICE OR
A WRITTEN DEMAND THEREFOR AND SETTING FORTH, OR ACCOMPANIED BY, REASONABLE
DOCUMENTATION OR OTHER REASONABLE EXPLANATION SUPPORTING SUCH AMOUNT.


 


(B)                                 EXCEPT AS EXPRESSLY PROVIDED TO THE CONTRARY
IN THIS AGREEMENT OR IN ANY ANCILLARY AGREEMENT, ANY AMOUNT NOT PAID WHEN DUE
PURSUANT TO THIS AGREEMENT (AND ANY AMOUNT BILLED OR OTHERWISE INVOICED OR
DEMANDED AND PROPERLY PAYABLE THAT IS NOT PAID WITHIN THIRTY (30) DAYS OF SUCH
BILL, INVOICE OR OTHER DEMAND) SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE PRIME RATE PLUS 2% (OR THE MAXIMUM LEGAL RATE, WHICHEVER IS LOWER),
CALCULATED FOR THE ACTUAL NUMBER OF DAYS ELAPSED, ACCRUED FROM THE DATE ON WHICH
SUCH PAYMENT WAS DUE UP TO THE DATE OF THE ACTUAL RECEIPT OF PAYMENT.


 


13.09.                  GOVERNING LAW.  EXCEPT AS SET FORTH IN ARTICLE IX, THIS
AGREEMENT AND EACH ANCILLARY AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE,
IRRESPECTIVE OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF DELAWARE, AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT,
ENFORCEABILITY, PERFORMANCE AND REMEDIES.


 


13.10.                  NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS UNDER THIS
AGREEMENT AND, UNLESS EXPRESSLY PROVIDED THEREIN, EACH ANCILLARY AGREEMENT,
SHALL BE IN WRITING AND SHALL BE DEEMED TO BE DULY GIVEN WHEN DELIVERED IN
PERSON OR SUCCESSFULLY TRANSMITTED BY FACSIMILE, ADDRESSED AS FOLLOWS:


 

If to IAC, to:

 

IAC/InterActiveCorp

555 West 18th Street

New York, NY  10011

Attention:  General Counsel

Telecopier:  (212) 632-9642

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY  10019

Attention:  Pamela S. Seymon, Esq.

Telecopier:  (212) 403-2000

 

If to TM Spinco:

 

Ticketmaster

8800 Sunset Boulevard

West Hollywood, California 90069

Attention: General Counsel

Telecopier:  (310) 360-3373

 

62

--------------------------------------------------------------------------------


 

If to Interval Spinco:

 

Interval Leisure Group, Inc.

6262 Sunset Drive

Miami, Florida 33143

Attention: General Counsel

Telecopier:  (305) 667-2072

 

If to HSN Spinco:

 

1 HSN Drive

St. Petersburg, Florida 33729

Attention: General Counsel

Telecopier:  (727) 872-6866

 

If to Tree Spinco:

 

11115 Rushmore Drive

Charlotte, North Carolina 28277

Attention: General Counsel

Telecopier:  (949) 255-5139

 

Any Party may, by notice to the other Parties as set forth herein, change the
address or fax number to which such notices are to be given.

 


13.11.                  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR
UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF OR THEREOF, OR THE APPLICATION OF
SUCH PROVISION TO PERSONS OR CIRCUMSTANCES OR IN JURISDICTIONS OTHER THAN THOSE
AS TO WHICH IT HAS BEEN HELD INVALID OR UNENFORCEABLE, SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED
THEREBY, SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, AS THE CASE MAY BE, IS NOT AFFECTED IN ANY
MANNER ADVERSE TO ANY PARTY HERETO OR THERETO.  UPON SUCH DETERMINATION, THE
RELEVANT PARTIES SHALL NEGOTIATE IN GOOD FAITH IN AN EFFORT TO AGREE UPON SUCH A
SUITABLE AND EQUITABLE PROVISION TO EFFECT THE ORIGINAL INTENT OF THE PARTIES.


 


13.12.                  PUBLICITY.  PRIOR TO THE EFFECTIVE TIME, IAC SHALL BE
RESPONSIBLE FOR ISSUING ANY PRESS RELEASES OR OTHERWISE MAKING PUBLIC STATEMENTS
WITH RESPECT TO THIS AGREEMENT, THE SEPARATION, THE DISTRIBUTIONS OR ANY OF THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND NO SPINCO SHALL MAKE
SUCH STATEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF IAC.  PRIOR TO THE
EFFECTIVE TIME, THE SEPARATE-COS SHALL EACH CONSULT WITH THE OTHER PRIOR TO
MAKING ANY FILINGS WITH ANY GOVERNMENTAL AUTHORITY WITH RESPECT THERETO.

 

63

--------------------------------------------------------------------------------


 


13.13.                  SURVIVAL OF COVENANTS.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, ANY COVENANTS, REPRESENTATIONS OR
WARRANTIES CONTAINED IN THIS AGREEMENT AND EACH ANCILLARY AGREEMENT SHALL
SURVIVE THE SEPARATION AND THE DISTRIBUTIONS AND SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


13.14.                  WAIVERS OF DEFAULT; CONFLICTS.  (A) WAIVER BY ANY PARTY
OF ANY DEFAULT BY THE OTHER PARTY OF ANY PROVISION OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT SHALL NOT BE DEEMED A WAIVER BY THE WAIVING PARTY OF ANY
SUBSEQUENT OR OTHER DEFAULT, NOR SHALL IT PREJUDICE THE RIGHTS OF THE OTHER
PARTY.  NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.


 


(B)                                 EACH PARTY ACKNOWLEDGES THAT EACH OF THE
PARTIES AND EACH MEMBER OF THEIR RESPECTIVE GROUP ARE ALL CURRENTLY REPRESENTED
BY MEMBERS OF IAC’S LEGAL DEPARTMENT AND IAC’S OUTSIDE COUNSEL.  IAC (ON BEHALF
OF ITSELF AND EVERY MEMBER OF ITS GROUP), ON THE ONE HAND, AND EACH SPINCO (ON
BEHALF OF ITSELF AND EVERY MEMBER OF ITS GROUP), ON THE OTHER HAND, WAIVES ANY
CONFLICT WITH RESPECT TO SUCH COMMON REPRESENTATION THAT MAY ARISE BEFORE, AT OR
AFTER THE EFFECTIVE TIME.


 


13.15.                  AMENDMENTS.  AFTER THE EFFECTIVE TIME, NO PROVISIONS OF
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL BE DEEMED WAIVED, AMENDED,
SUPPLEMENTED OR MODIFIED BY ANY PARTY, UNLESS SUCH WAIVER, AMENDMENT, SUPPLEMENT
OR MODIFICATION IS IN WRITING AND SIGNED BY THE AUTHORIZED REPRESENTATIVE OF THE
PARTY AGAINST WHOM IT IS SOUGHT TO ENFORCE SUCH WAIVER, AMENDMENT, SUPPLEMENT OR
MODIFICATION.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

 

Name:   Gregg Winiarski

 

 

 

Title:     Vice President

 

 

 

 

 

HSN, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mindy Grossman

 

 

 

Name:   Mindy Grossman

 

 

 

Title:     Chief Executive Officer

 

 

 

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Craig Nash

 

 

 

Name:  Craig M. Nash

 

 

 

Title:    Chairman, President &

 

 

 

             Chief Executive Officer

 

 

 

 

 

TICKETMASTER

 

 

 

 

 

 

 

 

By:

/s/ Sean Moriarty

 

 

 

Name:  Sean P. Moriarty

 

 

 

Title:    President and Chief Executive

 

 

 

 Officer

 

 

 

 

 

TREE.COM, INC.

 

 

 

 

 

 

 

 

By:

/s/ Douglas R. Lebda

 

 

 

Name:  Douglas R. Lebda

 

 

 

Title:    Chairman and Chief

 

 

 

             Executive Officer

 

65

--------------------------------------------------------------------------------